Exhibit 10.4
Confidential Treatment Requested by Cash America International, Inc.
Confidential Portions of this document have been redacted and filed separately
with the Securities and Exchange Commission.
 
 
CASH AMERICA INTERNATIONAL, INC.
 
NOTE AGREEMENT
 
Dated as of December 28, 2005
$40,000,000 6.12% Senior Notes due December 28, 2015
 
 
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

              Page  
1. PURCHASE AND SALE OF NOTES
    1  
 
       
1.01 Authorization of Notes
    1  
1.02 Sale and Purchase of Notes
    1  
1.03 The Closing
    1  
 
       
2. DEFINITIONS AND INTERPRETATIONS
    2  
 
       
2.01 Definitions
    2  
2.02 Interpretation
    18  
 
       
3. CONDITIONS OF CLOSING
    20  
 
       
3.01 Representations and Warranties
    20  
3.02 Performance; No Default
    20  
3.03 Compliance Certificate
    21  
3.04 Opinions of Counsel
    21  
3.05 Resolutions, Etc.
    21  
3.06 Purchase Permitted by Applicable Laws, Etc.
    21  
3.07 Payment of Closing Fees
    22  
3.08 Private Placement Number
    22  
3.09 Notes
    22  
3.10 Guaranty; Subrogation and Contribution Agreement
    22  
3.11 Other Loan Documents
    22  
3.12 Proceedings
    22  
 
       
4. USE OF PROCEEDS
    22  
 
       
4.01 Use of Proceeds
    22  
4.02 Margin Regulations
    23  
 
       
5. PREPAYMENTS
    23  
 
       
5.01 Required Prepayments of the Notes
    23  
5.02 Optional Prepayments of the Notes
    23  
5.03 Notice of Optional Prepayments; Officers’ Certificate
    24  
5.04 Allocation of Partial Prepayments
    24  
5.05 Maturity; Surrender, Etc.
    24  
5.06 Retirement of Notes
    24  
 
       
6. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
    25  
 
       
6.01 Subsidiaries
    25  
6.02 Organization, Qualification, Authorization, Etc
    25  
6.03 Disclosure Documents
    26  
6.04 Changes, Etc.
    27  
6.05 Tax Returns and Payments
    27  
6.06 Indebtedness; Solvency
    27  
6.07 Permits
    28  

i



--------------------------------------------------------------------------------



 



              Page  
6.08 Material Contracts
    28  
6.09 Title to Property, Etc.
    28  
6.10 Condition of Property
    29  
6.11 Compliance with Applicable Laws, Permits and Contracts
    29  
6.12 Litigation, Etc.
    30  
6.13 ERISA
    30  
6.14 No Governmental Consents Required for Overall Transaction
    30  
6.15 Offering of Notes
    30  
6.16 Use of Proceeds
    31  
6.17 Foreign Assets Control Regulations, Etc.
    31  
6.18 Status Under Certain Federal Statutes
    31  
6.19 Environmental Matters
    32  
6.20 Books and Records
    34  
6.21 Fiscal Year
    34  
6.22 Brokerage
    34  
6.23 Labor Matters
    35  
6.24 Patents, Trademarks, Etc.
    35  
6.25 Chief Executive Office
    35  
6.26 Permitted Investments
    35  
6.27 Liens
    35  
6.28 Full Disclosure
    35  
 
       
7. PURCHASE FOR INVESTMENT; SOURCE OF FUNDS
    36  
 
       
7.01 Representations of the Purchasers
    36  
 
       
8. AFFIRMATIVE COVENANTS
    38  
 
       
8.01 Financial Statements, Reports and Documents
    38  
8.02 Payment of Principal, Interest and Premium
    41  
8.03 Payment of Taxes, Claims and Indebtedness
    41  
8.04 Maintenance of Existence and Rights; Conduct of Business
    41  
8.05 Compliance with Loan Documents
    42  
8.06 Inspection
    42  
8.07 Books and Records
    42  
8.08 Compliance with Legal Requirements
    42  
8.09 Insurance
    42  
8.10 Maintenance of Properties
    43  
8.11 Further Assurances
    43  
 
       
9. NEGATIVE COVENANTS
    43  
 
       
9.01 Consolidated Indebtedness for Money Borrowed
    43  
9.02 Consolidated Net Worth
    44  
9.03 Fixed Charge Coverage
    44  
9.04 Restricted Payments
    44  
9.05 Limitation on Indebtedness
    45  
9.06 Assurances
    48  
9.07 Negative Pledge
    48  
9.08 Limitation on Investments
    48  

ii



--------------------------------------------------------------------------------



 



              Page  
9.09 Alteration of Contracts, Etc.
    49  
9.10 Transactions with Affiliates
    49  
9.11 Limitation on Sale or Issuance of Subsidiary Stock
    50  
9.12 Limitation on Sale of Properties
    50  
9.13 Dissolution; Liquidation; Merger; Consolidation
    50  
9.14 Change of Name, Fiscal Year and Method of Accounting
    51  
9.15 Lines of Business
    51  
9.16 Amendment of Organizational Documents
    51  
9.17 Limitation on Acquisition of New Subsidiaries
    51  
9.18 ERISA
    54  
9.19 No Inconsistent Agreements
    55  
 
       
10. EVENTS OF DEFAULT
    55  
 
       
10.01 Events of Default
    55  
10.02 Other Remedies
    58  
 
       
11. MISCELLANEOUS
    58  
 
       
11.01 Note Payments
    58  
11.02 Expenses
    59  
11.03 Consent to Waivers and Amendments
    60  
11.04 Solicitation of Holders
    60  
11.05 Form, Registration, Transfer and Exchange of Notes; Lost Notes
    61  
11.06 Persons Deemed Owners
    61  
11.07 Reliance on and Survival of Representations and Warranties
    62  
11.08 Successors and Assigns
    62  
11.09 Notices
    62  
11.10 Substitution of Purchasers
    62  
11.11 Satisfaction Requirement
    63  
11.12 Independence of Covenants
    63  
11.13 Remedies Cumulative
    63  
11.14 Reproduction of Documents
    63  
11.15 Notes as Securities
    64  
11.16 Severability of Provisions
    64  
11.17 Interest
    64  
11.18 Representations, Etc. Cumulative
    65  
11.19 Submission to Jurisdiction
    65  
11.20 Governing Law
    66  
11.21 Indemnification
    66  
11.22 Survival of Indemnities, Etc.
    67  
11.23 Judgment Currency
    67  
11.24 Liabilities of Holders
    68  
11.25 Taxes
    68  
11.26 Counterparts
    68  
11.27 Entire Agreement
    68  

iii



--------------------------------------------------------------------------------



 



Schedules and Exhibits

         
Schedule I
  –   Purchaser Information
 
       
Schedule II
  –   List of Subsidiaries
Schedule III
  –   List of Jurisdictions Where Company is Qualified to Do Business
 
      as a Foreign Corporation
Schedule IV
  –   Permitted Liens
Schedule V
  –   Material Contracts
Schedule VI
  –   Description of Company Financials
Schedule VII
  –   Description of Projections
Schedule VIII
  –   Indebtedness
Schedule IX
  –   Labor Contracts
Schedule X
  –   Tradenames
Schedule XI
  –   Investments
Schedule XII
  –   Transferee Representations
Schedule XIII
  –   Outstanding Indebtedness for Money Borrowed
 
       
Exhibit A
  –   Form of Note
 
       
Exhibit B
  –   Form of Opinion of Company Counsel
Exhibit C
  –   Form of Opinion of General Counsel
Exhibit D
  –   Form of Opinion of Purchasers’ Counsel
 
       
Exhibit E
  –   Form of Guaranty
 
       
Exhibit F
  –   Form of Subrogation and Contribution Agreement
 
       
Exhibit G
  –   Form of Existing Bank Loan Agreement

iv



--------------------------------------------------------------------------------



 



NOTE AGREEMENT
CASH AMERICA INTERNATIONAL, INC.
As of December 28, 2005
To each of the Persons listed on Schedule I
attached hereto (collectively, the “Purchasers”)
     Ladies and Gentlemen:
     Cash America International, Inc. (the “Company”), a Texas corporation,
hereby agrees with each of you as follows:

1.   PURCHASE AND SALE OF NOTES.

     1.01 Authorization of Notes.
     The Company will duly authorize the issue and sale of a series of its
senior notes designated “6.12% Senior Notes due December 28, 2015” and limited
in aggregate original principal amount to $40,000,000 (the “Notes”). The Notes
will (a) be issuable as registered notes, without coupons, in denominations
permitted by Section 11.05, (b) be dated the date of issue thereof, (c) mature
December 28, 2015, (d) bear interest on the unpaid balance thereof from the date
thereof to, but excluding, the date the principal thereof shall have become due
and payable at the rate of 6.12% per annum, (e) bear interest on overdue
principal, premium and (to the extent permitted by law) interest at the Default
Rate, (f) be entitled to the benefits of the Guaranty and (g) be in the form of
Exhibit A.
     1.02 Sale and Purchase of Notes.
     Subject to the terms and conditions of this Agreement, the Company agrees
to sell to the Purchasers, and the Purchasers agree to purchase from the
Company, the Notes at 100% of the principal amount thereof. Such sale and
purchase is sometimes herein referred to as the “Private Placement.” The
Purchasers’ obligations hereunder are several and not joint obligations and no
Purchaser shall have any liability to any Person for the performance or
non-performance of any obligation by any other Purchaser hereunder.
     1.03 The Closing.
     The closing of the Private Placement (the “Closing”) shall take place at
the offices of Bingham McCutchen LLP, at 399 Park Avenue, New York, NY 10022 on
such Business Day as may be agreed upon by the Company and the Purchasers (the
“Closing Date”). At the Closing, the Company will deliver the Notes in the form
of one or more Notes dated the date of the Closing, payable to the respective
Purchasers or their registered assigns as specified on Schedule I against
payment of the purchase price therefor by electronic funds transfer to account
number 4761053503 at Wells Fargo Bank for credit to such account as the Company
may designate in writing delivered to the Purchasers at least three Business
Days prior to the Closing Date for use in accordance with Section 4.01. By
delivering payment on the Closing Date for the Notes, each

 



--------------------------------------------------------------------------------



 



Purchaser shall be deemed to have confirmed as of the Closing Date that the
representations and warranties made by such Purchaser in Section 7 remains
accurate as of the Closing Date. If, at the Closing, the Company shall fail to
tender the Notes to the Purchasers as provided above, or any of the conditions
specified in Section 3 shall not have been fulfilled to the satisfaction of the
Purchasers, the Purchasers shall, at their election, be relieved of all further
obligations under this Agreement, without thereby waiving any other rights it
may have by reason of such failure or such nonfulfillment.

2.   DEFINITIONS AND INTERPRETATIONS.

     2.01 Definitions.
     For purposes of this Agreement, except as otherwise expressly provided or
unless the context otherwise requires, the following terms shall have the
following respective meanings:
     “Affiliate” means (a) when used with reference to any corporation, any
Person that, directly or indirectly, owns or controls 5% or more of any class of
Voting Stock of such corporation or is a director or officer of such corporation
or is a Person in which such corporation has a 10% or greater direct or indirect
equity interest, (b) when used with reference to any partnership, any Person
that, directly or indirectly, owns or controls 5% or more of either the capital
or profit interests of such partnership or is a partner of such partnership or
is a Person in which such partnership has a 5% or greater direct or indirect
equity interest, (c) when used with reference to any individual, any Person that
is related to such individual by blood or marriage or is a present or former
ward or, guardian of such individual or is a trust or estate in which such
individual owns a 10% or greater beneficial interest or of which such individual
serves as trustee, executor or in any similar capacity and (d) when used with
reference to a trust or an estate, any Person that is a trustee, executor,
administrator or beneficiary thereof. Moreover, the term “Affiliate”, when used
with reference to any Person, shall also mean any other Person that, directly or
indirectly, controls or is controlled by or is under common control with such
Person. As used in the preceding sentence, the term “control” means the
possession, directly or indirectly, of the power to direct or to cause the
direction of the management and policies of the entity referred to, whether
through ownership of voting securities, by contract or otherwise, and the terms
“controlling” and “controls” shall have meanings correlative to the foregoing.
     “Agreement” means this Note Agreement, as amended, supplemented or modified
from time to time.
     “Anti-Terrorism Order” means United States Executive Order 13224, effective
as of September 24, 2001, Blocking Property and Prohibiting Transactions with
Persons Who Commit, Threaten to Commit, or Support Terrorism, 66 U.S. Fed. Reg.
49,079 (2001), as amended.
     “Applicable Contract” means any contract or agreement to which the Company
or any Subsidiary is a party or by which it or any of its Properties is bound or
under or

2



--------------------------------------------------------------------------------



 



pursuant to which it owns, maintains or operates any of its Properties or
conducts business.
     “Applicable Percentage” shall have the meaning set forth in §9.01 hereof.
     “Applicable Permit” means any Permit to which the Company or any Subsidiary
is a party or by which it or any of its Properties is bound or under or pursuant
to which it owns, maintains or operates any of its Properties or conducts
business.
     “Assurance” means, as to any Person, any contract, agreement or
understanding to guarantee, or in effect guarantee, any indebtedness or
obligation (the “Primary Obligation”) of any other Person (the “Primary
Obligor”) in any manner, whether directly or indirectly, including agreements:
     (a) to purchase the Primary Obligation or any Property constituting
security therefor;
     (b) to advance or supply funds (i) for the purchase or payment of the
Primary Obligation or (ii) to maintain working capital or other balance sheet
conditions, or otherwise to advance or make available funds for the purchase or
payment of the Primary Obligation; or
     (c) to purchase Property, securities or services primarily for the purpose
of assuring the holder of the Primary Obligation of the ability of the Primary
Obligor to make payment of the Primary Obligation;
provided, however, that “Assurance” shall not include the endorsement by any
Person, in the ordinary course of business, of negotiable instruments or
documents for deposit or collection. The amount of any Assurance shall be deemed
to be an amount equal to the stated or determinable amount of the Primary
Obligation in respect of which such Assurance is made or, if not stated or
determinable, the maximum reasonably anticipated liability in respect thereof
(assuming the Person giving such Assurance is required to perform in respect
thereof) as determined by such Person in good faith.
     “Bankruptcy Law” has the meaning specified in Section 10.01(j).
     “Benefit Arrangement” means an employee benefit plan (within the meaning of
Section 3(3) of ERISA) which is not a Plan and with respect to which the Company
or a member of the ERISA Group has an obligation or liability, whether or not
current or contingent, to make contributions or pay benefits.
     “Business Day” means any day other than a Saturday, Sunday or other day on
which commercial banking institutions in New York, New York or Fort Worth, Texas
are authorized or required by law, regulation or executive order to be closed.
     “Called Principal” means, with respect to any Note, the principal of such
Note that is to be prepaid pursuant to Section 5.02 (any partial prepayment
being applied in satisfaction of required payments of principal in inverse order
of their scheduled due

3



--------------------------------------------------------------------------------



 



dates) or is declared to be or becomes immediately due and payable pursuant to
Section 10.01, as the context requires.
     “CERCLA” means the Federal Comprehensive Environmental Response,
Compensation and Liability Act, as amended from time to time, together with all
regulations and rulings thereunder and all interpretations thereof by the
Environmental Protection Agency.
     “Closing” has the meaning specified in Section 1.03.
     “Closing Date” has the meaning specified in Section 1.03.
     “Code” means the Internal Revenue Code of 1986, as amended from time to
time, together with all regulations and rulings thereunder and all
interpretations thereof by the Internal Revenue Service.
     “Company” has the meaning specified in the opening paragraph of this
Agreement.
     “Company Financials” has the meaning specified in Section 6.03(a)(5).
     “Consolidated Adjusted Net Income” means, with respect to any period,
consolidated net income (after income taxes) of the Company and the Consolidated
Subsidiaries for such period, determined in accordance with GAAP (excluding,
(i) any gain or loss in excess of $1,000,000 (before income taxes) arising from
the sale of capital assets during such period and (ii) any other items during
such period which would be considered extraordinary items, in accordance with
GAAP).
     “Consolidated Assets” means, as of any date, the total assets as would be
reflected on a consolidated balance sheet of the Company and the Consolidated
Subsidiaries prepared as of such date in accordance with GAAP.
     “Consolidated EBITDA” means, in respect of any period, Consolidated
Adjusted Net Income for such period plus, to the extent deducted in calculating
such Consolidated Adjusted Net Income, interest, income taxes, depreciation,
amortization and any non-cash gains or losses attributable to market
fluctuations in the value of derivative contracts provided that, with respect to
any period during which a Person shall have become, or ceased to be, a
Subsidiary, or during which the Company or any Subsidiary shall have acquired or
disposed of an On-Going Business, the calculation of Consolidated EBITDA shall
(a) include the EBITDA (as defined below) for such period of each Person who
shall have become a Subsidiary, and of each On-Going Business acquired by the
Company or any Subsidiary, during such period as if such Person had been a
Subsidiary or such On-Going Business had been owned by the Company or a
Subsidiary for the entire period, or (b) exclude the EBITDA for such period of
each Person who shall have ceased to be a Subsidiary, and of each On-Going
Business disposed of by the Company or any Subsidiary, during such period as if
such Person had not been a Subsidiary at any time during the entire period or
such On-Going Business had not been owned or operated by the Company or any
Subsidiary at any time during such period. As used in this

4



--------------------------------------------------------------------------------



 



definition, “EBITDA” with respect to any Person or On-Going Business for any
period shall mean, the net income (after income taxes) of such Person or
On-Going Business for such period, determined in accordance with GAAP plus, to
the extent deducted in calculating such net income, interest, income taxes,
depreciation, amortization and any non-cash gains or losses attributable to
market fluctuations in the value of derivative contracts.
     “Consolidated Indebtedness for Money Borrowed” means, at any date, the
Indebtedness for Money Borrowed of the Company and the Consolidated Subsidiaries
consolidated as of such date in accordance with GAAP.
     “Consolidated Net Worth” means, as of any date, the total shareholders’
equity which would appear on a consolidated balance sheet of the Company and the
Consolidated Subsidiaries prepared as of such date in accordance with GAAP.
     “Consolidated Subsidiary” means, at any date, any Subsidiary the accounts
of which would, in accordance with GAAP, be consolidated with those of the
Company in its consolidated financial statements as of such date.
     “Consumer Obligations” [means any Assurance by the Company or any
Subsidiary entered into in the ordinary course of business described in
Section 9.15 pursuant to which the Company or such Subsidiary guaranties
financial commitments or obligations of its customers to third party funding
sources pursuant to an established customer financing program.
     “Default” means, with respect to any Loan Document, any event or condition
that constitutes, or with the giving of notice or the lapse of time or both
would constitute, a default thereunder or breach thereof. Without limitation of
the foregoing, “Default” shall include any Event of Default as well as any
event, act or condition which with notice or lapse of time, or both, would
constitute an Event of Default.
     “Default Rate” means, at any time, a rate of interest per annum equal to
the lesser of (a) 2% above the interest rate then payable on the Notes and
(b) the Highest Lawful Rate.
     “Discounted Value” means, with respect to the Called Principal of any Note,
the amount obtained by discounting all Remaining Scheduled Payments with respect
to such Called Principal from their respective scheduled due dates to the
Settlement Date with respect to such Called Principal, in accordance with
accepted financial practice and at a discount factor (applied on a semiannual
basis) equal to the Reinvestment Yield with respect to such Called Principal.
     “Dollar Equivalent” shall have the meaning set forth in §11.23 hereof.
     “Dollars” and the sign “$” means lawful currency of the United States of
America.

5



--------------------------------------------------------------------------------



 



     “Domestic Subsidiary” means any Subsidiary other than a Non-Domestic
Subsidiary.
     “Environmental Claim” shall mean any investigation, notice, violation,
demand, allegation, action, suit, injunction, judgment, order, consent decree,
penalty, fine, lien, proceeding or claim (whether administrative, judicial or
private in nature) arising (a) pursuant to, or in connection with an actual or
alleged violation of, any Environmental Law, (b) in connection with any
Hazardous Material, (c) from any abatement, removal, remedial, corrective or
other response action in connection with a Hazardous Material, Environmental Law
or other order of a Governmental Authority or (d) from any actual or alleged
damage, injury, threat or harm to health, safety, natural resources or the
environment.
     “Environmental Laws” means applicable laws (including the common law),
regulations or rules, and any applicable judicial or administrative
interpretations thereof, as well as any applicable judicial or administrative
orders, decrees or judgments, relating to pollution, environmental, health,
safety, industrial hygiene or similar matters.
     “Environmental Permit” means any Permit required under applicable
Environmental Laws.
     “ERISA” means the Employee Retirement Income Security Act of 1974, as
amended from time to time, and all rules, regulations, rulings and
interpretations adopted by the Internal Revenue Service or the Department of
Labor thereunder.
     “ERISA Group” means all corporations, trades or businesses (whether or not
incorporated) and other persons or entities which, together with the Company,
are treated as a single employer under Section 414(b), (c), (m) or (o) of the
Code.
     “Event of Default” has the meaning specified in Section 10.01.
     “Exchange Act” means the Securities Exchange Act of 1934, as amended from
time to time, and the rules and regulations promulgated thereunder from time to
time in effect.
     “Executive Officer” means (a) the chairman of the board, the chief
executive officer, the chief operating officer(s), the chief financial officer,
the chief accounting officer or the chief legal officer of the Company or
(b) any other officer of the Company who has been elected by the Board of
Directors of the Company and designated as an executive officer in any Form 10-K
or successor Form filed by the Company with the SEC.
     “Existing Bank Loan Agreement” means that certain First Amended and
Restated Credit Agreement dated as of February 24, 2005, among the Company, the
banks party thereto, Wells Fargo Bank, National Association, as administrative
agent and JPMorgan Chase, N.A., as syndication agent, as in effect on the
Closing Date.
     “Existing Notes” means the 1995 Notes, the 1997 Notes and the 2002 Notes.

6



--------------------------------------------------------------------------------



 



     “Fiscal Quarter” means a fiscal quarter of the Company.
     “Fiscal Year” means the fiscal year of the Company.
     “Funded Debt” means, in respect of any Person, all Indebtedness for Money
Borrowed of such Person (other than Indebtedness for Money Borrowed described in
clauses (h), (i) and (k) of the definition thereof).
     “GAAP” means generally accepted accounting principles as in effect from
time to time as set forth in the opinions, statements and pronouncements of the
Accounting Principles Board of the American Institute of Certified Public
Accountants, the Financial Accounting Standards Board and such other Persons who
shall be approved by a significant segment of the accounting profession and
concurred in by the Independent Registered Public Accounting Firm.
     “Governmental Authority” means any foreign governmental authority, the
United States of America, any State of the United States or any political
subdivision, agency or instrumentality of any of the foregoing, and any agency,
department, commission, board, bureau, court or other tribunal having
jurisdiction over any Loan Party, the Purchasers or any other Holder or their
respective Property, including the Texas Consumer Credit Commissioner, the
United States Department of the Treasury, Bureau of Alcohol, Tobacco and
Firearms and any other governmental authority charged with the enforcement of
the Regulatory Acts or otherwise having authority with respect to the
regulation, supervision and licensing of pawnshop activities in any jurisdiction
in which the Company or any of the Subsidiaries conducts business.
     “Guarantors” means the Subsidiaries listed in Schedule II and each other
Person that becomes bound by the Guaranty as contemplated by Section 9.17(a).
     “Guaranty” has the meaning specified in Section 3.10.
     “Hazardous Materials” means any hazardous substance, hazardous or toxic
waste, pollutant, contaminant, oil, petroleum product or other substance
(a) which is listed, regulated or designated as toxic or hazardous (or words of
similar meaning and regulatory effect), or with respect to which remedial
obligations may be imposed, under any Environmental Laws or (b) exposure to
which may pose a health or safety hazard.
     “Hedging Obligations” means, in respect to any Person, the obligations of
such Person in respect of options, warrants, caps, floors, collars, swaps,
swaptions, forwards and futures which is entered into and at all times
maintained to reduce: (a) the risk of economic loss due to a change in the
value, yield, price, cash flow or quantity of assets or liabilities which such
Person has acquired or incurred or anticipates acquiring or incurring or (b) the
risk of economic loss due to changes in the currency exchange rate or the degree
of exposure as to assets or liabilities denominated in a foreign currency which
such Person has acquired or incurred or anticipates acquiring or incurring.
     “Highest Lawful Rate” means the maximum nonusurious rate of interest
permitted to be charged by applicable federal or state law (whichever shall
permit the

7



--------------------------------------------------------------------------------



 



higher lawful rate, without conflict with other applicable federal or state
laws) from time to time in effect. The parties agree that, insofar as the
provisions of Chapter 306 of the Texas Finance Code are at any time applicable
to the determination of the Highest Lawful Rate, the Highest Lawful Rate shall
be the “applicable ceiling” (as such term is used in such Chapter 306) from time
to time in effect, provided that, to the extent permitted by such Chapter 306,
each Holder may from time to time by notice to the Company revise the election
of such interest rate ceiling as such ceiling affects the then current or future
amounts outstanding under the Notes held by such Holder.
     “Holder” means (a) the Purchasers so long as any such Purchaser is
obligated to purchase the Notes hereunder or holds any outstanding Note and
(b) any other holder from time to time of any outstanding Note.
     “Indebtedness for Money Borrowed” means, with respect to any Person and
without duplication:
     (a) the principal amount of all indebtedness of such Person, current or
funded, secured or unsecured, incurred in connection with borrowings (including
the sale of debt securities),
     (b) all indebtedness of such Person created or arising under any
conditional sale or other title retention agreement with respect to any Property
acquired by such Person,
     (c) all indebtedness of such Person issued, incurred or assumed in respect
of the purchase price of Property or services except for accounts payable
incurred in the ordinary course of business,
     (d) all obligations of such Person evidenced by a note, bond, debenture or
similar instrument,
     (e) the present value (determined in accordance with GAAP) of all
obligations of such Person under leases which shall have been or should be
recorded as capitalized leases in accordance with GAAP or under any Synthetic
Lease of such Person,
     (f) all Assurances (other than Consumer Obligations) of such Person in
respect of indebtedness of any other Person of any of the types described in the
preceding clauses (a) through (e), provided that, when calculating the amount of
any Person’s Indebtedness for Money Borrowed, no Assurance of such Person of the
type described in this clause (f) shall be included in such calculation unless,
and then only to the extent that, the indebtedness relating to such Assurance,
when aggregated with the total indebtedness relating to all other outstanding
Assurances of the Loan Parties of the type described in this clause (f), exceeds
$1,000,000,
     (g) the amount of all sinking fund payments or other mandatory redemption
or payments on any class of capital stock of such Person,

8



--------------------------------------------------------------------------------



 



     (h) the maximum stated amount from time to time available for drawing under
any letters of credit issued at the request of such Person,
     (i) the amount of any unreimbursed drawings under letters of credit issued
at the request of such Person,
     (j) Receivables Facility Attributed Indebtedness of such Person, and
     (k) accrued obligations of such Person in respect of earnout or similar
payments which (i) are due and payable or (ii) constitute “Indebtedness” under
the Existing Bank Loan Agreement.
     For all purposes hereof, the Indebtedness for Money Borrowed of any Person
shall include the Indebtedness for Money Borrowed of any partnership or joint
venture in which such person is a general partner or a joint venturer, unless
such Indebtedness for Money Borrowed is non-recourse to such Person.
     “Indemnified Liabilities” has the meaning specified in §11.21 hereof.
     “Indemnitees” means, collectively, the Purchasers, each Transferee and each
Holder and their respective successors and assigns, and the officers, trustees,
directors and employees of each of the foregoing.
     “Independent Registered Public Accounting Firm” means
PricewaterhouseCoopers LLP or another firm of independent public accountants of
recognized national standing and registered with the Public Company Accounting
Oversight Board selected by the Company.
     “Investment” means, as applied to any Person, (i) any direct or indirect
purchase or other acquisition by such Person of stocks, bonds, notes, debentures
or other securities of any other Person, (ii) any direct or indirect loan,
advance, extension of credit or capital contribution by such Person to any other
Person, (iii) any Assurance by such Person of any indebtedness of any other
Person, (iv) the subordination by such Person of any claim against any other
Person to other indebtedness of such other Person and (v) any other item which
would be classified as an “investment” on a balance sheet of such Person
prepared in accordance with GAAP, including any direct or indirect contribution
by such Person of Property to a joint venture, partnership or other business
entity in which such Person retains an interest.
     “Judgment Currency” and “Judgment Currency Conversion Date” have the
meanings set forth in §11.23 hereof.
     “Legal Requirements” means any and all (a) applicable constitutional
provisions, laws (statutory, administrative, judicial or otherwise, including
those established pursuant to common law or equity) ordinances, treaties, rules,
codes, standards and regulations (or any interpretation of any of the
foregoing), whether foreign or domestic, including, without limitation, the
Anti-Terrorism Order, the USA Patriot Act and Environmental Laws, (b) judgments,
orders, injunctions and decrees, (c) Permits and

9



--------------------------------------------------------------------------------



 



(d) contracts with Governmental Authorities relating to compliance with the
items described in (a), (b) or (c) above.
     “Lien” means any mortgage, pledge, charge, encumbrance, security interest,
collateral assignment, conditional sale or title retention arrangement or other
lien or restriction of any kind, whether based on common law, constitutional
provision, statute or contract.
     “Loan Documents” means, collectively, this Agreement, the Notes, the
Guaranty, the Subrogation and Contribution Agreement and all other instruments
and documents executed and delivered to the Purchasers by the Loan Parties, or
any of them, pursuant to this Agreement.
     “Loan Parties” means, collectively, the Company and the Guarantors.
     “Make-Whole Premium” means, with respect to the Called Principal of any
Note, a premium equal to the excess, if any, of the Discounted Value of such
Called Principal over such Called Principal. The Make-Whole Premium shall in no
event be less than zero.
     “Material Adverse Effect” means any circumstance or event of whatever
nature which (a) could reasonably be expected to have a material adverse effect
on the financial condition, business, operations or Properties of the Company
and the Subsidiaries, taken as a whole, (b) could reasonably be expected to
diminish or impair in any material respect the ability of the Company to perform
any of its obligations under the Loan Documents to which it is a party,
(c) could reasonably be expected to diminish or impair in any material respect
the ability of the Purchasers or any other Holder to enforce any of the
Obligations or to exercise or enforce any of their rights and remedies under the
Loan Documents, (d) causes an Event of Default, (e) causes a Default which could
reasonably be expected to become an Event of Default or (f) could reasonably be
expected to subject the Purchasers or any other Holder to civil or criminal
liability.
     “Material Contract” means any contract, agreement or instrument to which
the Company or any Subsidiary is a party (a) which calls for payments to or from
the Company or such Subsidiary of more than $10,000,000 (or its equivalent in
other currencies) during any 12-month period or (b) pursuant to which the
Company or such Subsidiary acquires any right to an interest in Property or a
right to obtain services if the Company’s or such Subsidiary’s inability to
obtain such interest or services, as the case may be, could reasonably be
expected to have a Material Adverse Effect, provided that “Material Contract”
shall not include any Loan Document or any agreement creating or evidencing
Indebtedness for Money Borrowed.
     “Net Equity Proceeds” means the proceeds, after payment of all underwriters
fees and other expenses, received by the Company in consideration of its sale of
its equity securities, provided that the gross amount of such proceeds shall be
deemed to be the amount of cash received or the fair value of any property
received or obligations satisfied in connection with such sale.

10



--------------------------------------------------------------------------------



 



     “New Entity” has the meaning specified in §9.17 hereof.
     “1995 Guaranty” means that certain Joint and Several Guaranty dated as of
July 7, 1995 delivered by the Company and certain of its Subsidiaries in
connection with the issuance and sale of the 1995 Notes.
     “1995 Loan Documents” means the “Loan Documents” — as defined in the 1995
Note Agreement.
     “1995 Note Agreement” means that certain Note Agreement dated as of July 7,
1995 between the Company and Teachers Insurance and Annuity Association of
America, as amended.
     “1995 Notes” means those certain 8.14% Senior Notes due July 7, 2007 issued
by the Company under and pursuant to the 1995 Note Agreement.
     “1997 Guaranty” means that certain Joint and Several Guaranty dated as of
December 1, 1997 delivered by the Company and certain of its Subsidiaries in
connection with the issuance and sale of the 1997 Notes.
     “1997 Loan Documents” means the “Loan Documents” as defined in the 1997
Note Agreement.
     “1997 Note Agreement” means that certain Note Agreement dated as of
December 1, 1997 between the Company and the purchasers listed on Schedule I
thereto, as amended.
     “1997 Notes” means those certain 7.10% Senior Notes due January 2, 2008
issued by the Company under and pursuant to the 1997 Note Agreement.
     “Non-Domestic Indebtedness” means Indebtedness for Money Borrowed of one or
more Non-Domestic Subsidiaries.
     “Non-Domestic Subsidiary” means a Subsidiary which is incorporated in, or
conducts a significant portion of its business activities in, any one or more
jurisdictions outside of the United States.
     “Non-Wholly-Owned Subsidiary” means any Subsidiary (other than a
Wholly-Owned Subsidiary).
     “Notes” has the meaning specified in Section 1.01.
     “Obligations” means all obligations, liabilities and indebtedness of every
nature of the Loan Parties from time to time owing to the Purchasers and the
other Holders under the Loan Documents, including, without limitation, (a) all
obligations of the Company under the Loan Documents to pay principal, premium
and interest in respect of the Notes, (b) all obligations of the Guarantors in
respect of the Guaranty, (c) all obligations of the Loan Parties under the Loan
Documents to reimburse or indemnify the

11



--------------------------------------------------------------------------------



 



Purchasers or any other Indemnitee and (d) all obligations of the Loan Parties
to pay fees and expenses pursuant to Section 11.02 and similar sections of the
other Loan Documents.
     “Officers’ Certificate” means a certificate executed on behalf of the
Company by at least two of its Responsible Officers (in their representative
capacities and not in their individual capacities).
     “On-Going Business” means a distinct operating business, whether operated
as a division of a larger business operation or operated independently, which
regardless of the form of legal entity, owns or operates the assets and has the
liabilities, of such business.
     “Organizational Documents” means (i) with reference to any Person that is a
corporation, its articles or certificate of incorporation and its bylaws and
(ii) with reference to any Person that is a partnership, its partnership
agreement and all other instruments relating to its formation, existence or
governance.
     “Overall Transaction” means the Private Placement and the guarantees and
other transactions and activities contemplated by the Loan Documents.
     “Permits” means any and all permits, authorizations, certificates,
approvals, registrations, variances, licenses, franchises, exemptions or orders
issued, granted or otherwise made available by any Governmental Authority.
     “Permitted Liens” means:
     (a) Liens (if any) granted to, or for the benefit of, all of the Holders to
secure the Obligations;
     (b) Liens in existence on the date hereof and described in Schedule IV;
     (c) bonds, pledges or deposits made to secure payment of worker’s
compensation (or to participate in any fund in connection with worker’s
compensation), unemployment insurance, pensions or social security programs;
     (d) Liens imposed by mandatory provisions of law such as for materialmen’s,
mechanics, warehousemen’s and other like Liens arising in the ordinary course of
business, securing indebtedness whose payment is not yet due, and landlords
liens, whether arising through contract or by operation by law, but only if the
same are not yet due and payable or if the same are being contested in good
faith and the payment of which is not at the time required by Section 8.03,
     (e) Liens for taxes, assessments and governmental charges or levies imposed
upon a Person or upon such Person’s income or profits or property, but only if
the same are not yet due and payable or if the same are being contested in good
faith and the payment of which is not at the time required by Section 8.03;

12



--------------------------------------------------------------------------------



 



     (f) good faith deposits in connection with tenders, leases, real estate
bids or contracts (other than contracts involving the borrowing of money),
bonds, pledges or deposits to secure insurance policies or to secure public or
statutory obligations, deposits to secure (or in lieu of) surety, stay, appeal
or customs bonds and deposits to secure the payment of taxes, assessments,
customs duties or other similar charges;
     (g) encumbrances consisting of zoning restrictions, easements, or other
restrictions on the use of real property, provided that such do not materially
impair the use of such property for the uses intended, and none of which is
violated by existing or proposed structures or land use;
     (h) Liens on Property of any Consolidated Subsidiary securing obligations
of such Consolidated Subsidiary owing to the Company or to any Wholly-Owned
Subsidiary;
     (i) Liens created to secure (A) purchase money indebtedness incurred to
finance the purchase price of the Property acquired in the ordinary course of
business, but only if each such Lien shall secure only the purchase money
indebtedness incurred to purchase the Property so acquired and shall be confined
solely to such Property and (B) the indebtedness permitted by
Section 9.05(b)(11); provided, however, that the aggregate amount, without
duplication, of all obligations at any time secured by all Liens referred to in
this clause (i) and Liens referred to in clause (l) and clause (m) of this
definition of Permitted Liens does not exceed the greater of $10,000,000 or 2%
of Consolidated Assets];
     (j) Liens on Temporary Cash Investments, but only if (A) such Liens secure
short-term indebtedness owed by the Company or a Consolidated Subsidiary to the
broker or investment banking firm which is holding such Temporary Cash
Investments for the account of the Company or a Consolidated Subsidiary and
(B) such indebtedness is to be repaid, in the ordinary course of business, by
the collection or liquidation of such Temporary Cash Investments at the maturity
of such Temporary Cash Investments;
     (k) Liens arising by operation of law (and not by contract) in connection
with judgments being appealed to the extent such judgment or judgments would not
otherwise result in an Event of Default described in Section 10.01(p)
     (l) Liens on property of a Person existing at the time such Person is
merged with or into or consolidated with the Company or any Subsidiary of the
Company; provided that (i) such Liens were not incurred in contemplation of such
merger or consolidation and do not extend to any assets other than those of the
Person merged into or consolidated with the Company or the Subsidiary and
(ii) the aggregate amount, without duplication, of all obligations at any time
secured by Liens referred to in this clause (l) and Liens referred to in clause
(i) and clause

13



--------------------------------------------------------------------------------



 



     (m) of this definition of Permitted Liens does not exceed the greater of
(i) $10,000,000 or (ii) 2% of Consolidated Assets;
     (m) Liens on property existing at the time of acquisition thereof by the
Company or any Subsidiary of the Company, provided (i) that such Liens were not
incurred in contemplation of such acquisition and (ii) the aggregate amount,
without duplication, of all obligations at any time secured by Liens referred to
in this clause (m) and Liens referred to in clause (i) and clause (l) of this
definition of Permitted Liens does not exceed the greater of (i) $10,000,000 or
(ii) 2% of Consolidated Assets;
     (n) Liens securing Permitted Refinancing Indebtedness in respect of any
Indebtedness for Money Borrowed secured by Liens referred to in the foregoing
clauses (b), (i), (l) and (m) of this definition, provided that such Liens do
not extend to any other property of the Company or any Subsidiary of the Company
and the principal amount of the Permitted Refinancing Indebtedness secured by
such Lien is not increased; and
     (r) Liens securing other Indebtedness for Money Borrowed not exceeding
$2,500,000 at any time outstanding.
     “Permitted Refinancing Indebtedness” means any Indebtedness for Money
Borrowed of the Company or any of its Subsidiaries issued in exchange for, or
the net proceeds of which are used to extend, refinance, renew, replace, defease
or refund other Indebtedness for Money Borrowed of the Company or any of its
Subsidiaries (other than intercompany indebtedness); provided that: (i) the
principal amount (or accreted value, if applicable) of such Permitted
Refinancing Indebtedness does not exceed the principal amount of (or accreted
value, if applicable), plus accrued interest or premium (including any
make-whole premium), if any, on, the Indebtedness for Money Borrowed so
extended, refinanced, renewed, replaced, defeased or refunded (plus the amount
of reasonable expenses incurred in connection therewith), (ii) such Permitted
Refinancing Indebtedness has a final maturity date later than the final maturity
date of, and has a Weighted Average Life to Maturity equal to or greater than
the Weighted Average Life to Maturity of, the Indebtedness for Money Borrowed
being extended, refinanced, renewed, replaced, defeased or refunded; provided
that if the original maturity date of such Indebtedness for Money Borrowed is
after the stated maturity of the Notes, then such Permitted Refinancing
Indebtedness shall have maturity at least 180 days after the Notes, (iii) if the
Indebtedness for Money Borrowed being extended, refinanced renewed, replaced,
defeased or refunded is subordinated in right of payment to the Notes, such
Permitted Refinancing Indebtedness has a final maturity date later than the
final maturity date of the Notes and is subordinated in right of payment to the
Notes on terms at least as favorable to the Holders as those contained in the
documentation governing the Indebtedness for Money Borrowed being extended,
refinanced, renewed, replaced, defeased or refunded, and (iv) such Indebtedness
for Money Borrowed is incurred either by the Company or by the Subsidiary who is
the obligor on the Indebtedness for Money Borrowed being extended, refinanced,
renewed, replaced, defeased or refunded.

14



--------------------------------------------------------------------------------



 



     “Person” means and includes an individual, a partnership, a joint venture,
a corporation, a trust, an unincorporated organization and a Governmental
Authority.
     “Plan” means an employee pension benefit plan (within the meaning of
Section 3(3) of ERISA) which is or has been established or maintained, or to
which contributions are or have been made, by the Company, any Subsidiary or any
Related Person or as to which the Company, any Subsidiary or any Related Person
would be treated as a contributing sponsor under Section 4069 of ERISA if such
plan were to be terminated.
     “Private Placement” has the meaning specified in Section 1.02.
     “Projections” has the meaning specified in Section 6.03(a)(6).
     “Property” means any interest in any kind of property or asset, whether
real, personal or mixed, tangible or intangible.
     “Purchasers” has the meaning specified in the opening paragraph of this
Agreement.
     “Receivables Facility Attributed Indebtedness” means, in respect of any
Person, the amount of obligations outstanding under a receivables purchase
facility on any date of determination that would be characterized as principal
payment obligations of such Person if such facility were structured under GAAP
as a secured lending transaction other than a purchase.
     “Regulatory Acts” means (a) the Texas Pawnshop Act and (b) all other
foreign, Federal or state laws (statutory, administrative, judicial or
otherwise) relating to pawnshops and activities incidental thereto in any
jurisdiction in which the Company or any Subsidiary conducts business.
     “Reinvestment Yield” means with respect to the Called Principal of any
Note, the sum of 50 basis points (0.50%) over the yield to maturity implied by
(a) the yields reported, as of 10:00 A.M. (New York City time) two Business Days
next preceding the Settlement Date with respect to such Called Principal, on the
display designated as page PX1 as reported by the Bloomberg Financial Markets
(or such other display as may replace page PX1 on Bloomberg Financial Markets),
or if Page PX1 (or its successor screen on Bloomberg Financial Markets) is
unavailable, the Telerate Access Service screen which corresponds most closely
to Page PX1, for the most recently issued traded U.S. Treasury securities having
a maturity equal to the Remaining Average Life of such Called Principal as of
such Settlement Date, or, if such yields shall not be reported as of such time
or the yields reported as of such time shall not be ascertainable, (b) the
Treasury Constant Maturity Series yields reported, for the latest day for which
such yields shall have been so reported as of the Business Day next preceding
the Settlement Date with respect to such Called Principal, in Federal Reserve
Statistical Release H.15 (519) (or any comparable successor publication) for
actively traded U.S. Treasury securities having a constant maturity equal to the
Remaining Average Life of such Called Principal as of such Settlement Date. Such
implied yield shall be determined, if necessary, by (i) converting U.S. Treasury
bill quotations to bond equivalent yields in

15



--------------------------------------------------------------------------------



 



accordance with accepted financial practice and (ii) interpolating linearly
between reported yields. The Reinvestment Yield shall be rounded to the number
of decimal places as appears in the interest rate of the applicable Note.
     “Related Person” means any trade or business, whether or not incorporated,
which, together with the Company, would be treated as a single employer under
Section 414 of the Code.
     “Release” has the meaning specified in CERCLA § 101(22) (42 U.S.C. §
9601(22)).
     “Remaining Average Life” means, with respect to the Called Principal of any
Note, the number of years (calculated to the nearest one-twelfth year) obtained
by dividing (a) such Called Principal into (b) the sum of the products obtained
by multiplying (i) the principal component of each Remaining Scheduled Payment
of such Called Principal (but not of interest thereon) by (ii) the number of
years (calculated to the nearest one-twelfth year) which will elapse between the
Settlement Date with respect to such Called Principal and the respective
scheduled due date of such Remaining Scheduled Payment of such Called Principal.
     “Remaining Dollar-Years” means, with respect to any Indebtedness for Money
Borrowed at any time, the amount obtained by (1) multiplying the amount of each
then remaining required repayment, including repayment at final maturity, by the
number of years (calculated at the nearest one-twelfth) which shall elapse
between such time and the date of that required repayment, and (2) totaling all
the products obtained in (1).
     “Remaining Scheduled Payments” means, with respect to the Called Principal
of any Note, all payments of such Called Principal and interest thereon that
would be due on or after the Settlement Date with respect to such Called
Principal if no payment of such Called Principal were made prior to its
scheduled due date provided that, if such Settlement Date is not a date on which
interest payments are due to be made under the terms of the Notes, the amount of
the next succeeding scheduled interest payment will be reduced by the amount of
interest accrued to such Settlement Date and required to be paid on such
Settlement Date pursuant to Section 5.02 or Section 10.01, as the case may be.
     “Required Holders” means, at any time, the Holder or Holders of at least
51% of the aggregate principal amount of the Notes then outstanding.
     “Responsible Officer” means, as to any Loan Party, the chairman of the
board, the chief executive officer, the president, the chief operating
officer(s), the chief financial officer, the principal accounting officer, the
chief legal officer, the vice president of finance or the treasurer of such Loan
Party.
     “SEC” means the Securities and Exchange Commission.
     “Securities Act” means the Securities Act of 1933, as amended from time to
time, and the rules and regulations promulgated thereunder from time to time in
effect.

16



--------------------------------------------------------------------------------



 



     “Settlement Date” means, with respect to the Called Principal of any Note,
the date on which such Called Principal is to be prepaid pursuant to
Section 5.02 or is declared to be or becomes immediately due and payable
pursuant to Section 10, as the context requires.
     “Stock” means (i) in the case of any corporation, capital stock of any
class of such corporation (however designated) and warrants or options to
purchase such capital stock, (ii) in the case of any partnership, partnership
interests of such partnership (however designated) and warrants or options to
purchase such partnership interests and (iii) in the case of any other entity,
equity interests of such entity (however designated) and warrants or options to
purchase such equity interests.
     “Subrogation and Contribution Agreement” means the Subrogation and
Contribution Agreement of even date herewith among the Company and the
Guarantors substantially in the form of Exhibit F.
     “Subsidiary” means, at any time, (a) any corporation 50% or more of the
outstanding Voting Stock of which is owned, directly or indirectly, by the
Company at such time and (b) any partnership, association, joint venture or
other entity in which the Company owns, directly or indirectly, a 50% or greater
equity interest (however designated) at such time.
     “Synthetic Lease” means, in respect of any Person, the monetary obligation
of such Person under (a) a so-called synthetic, off-balance sheet or tax
retention lease, or (b) an agreement for the use or possession of property
creating obligations that do not appear on the balance sheet of such Person but
which, upon the insolvency or bankruptcy of such Person, would be characterized
as the indebtedness of such Person (without regard to accounting treatment).
     “Temporary Cash Investment” mean any of the following investments:
(a) Investments in open market commercial paper maturing within 180 days after
acquisition thereof and rated at least A-1 (or the equivalent thereof) by
Standard & Poor’s Ratings Group (or any successor thereto which is a nationally
recognized rating agency) or at least P-1 (or the equivalent thereof) by Moody’s
Investors Service, Inc. (or any successor thereto which is a nationally
recognized rating agency), (b) Investments in marketable obligations, maturing
within 180 days after acquisition thereof, issued or unconditionally guaranteed
by the United States of America or an instrumentality or agency thereof and
entitled to the full faith and credit of the United States of America,
(c) Investments in money market funds that invest solely in the types of
Investments permitted under clauses (a) and (b) above, (d) Investments in
repurchase agreements of any financial institution or brokerage firm acceptable
to the Required Holders which are fully secured by securities described in
clause (b) above, (e) certificates of deposit and time deposits (including
Eurodollar deposits), maturing within 180 days from the date of deposit thereof,
with a domestic office of (i) any national or state bank or trust company
organized under the laws of the United States of America or any state therein
and having capital, surplus and undivided profits of at least $100,000,000 or
(ii) any other national or state bank so long as all such deposits are federally
insured and (f) in the case of any

17



--------------------------------------------------------------------------------



 



Non-Domestic Subsidiary, certificates of deposit and other instruments
substantially equivalent to a certificate of deposit maturing within 180 days
from the date of acquisition and issued by a bank or trust company organized and
located in the jurisdiction where such Non-Domestic Subsidiary maintains its
headquarters having capital, surplus and undivided profits of at least
$100,000,000 (or its equivalent in other currencies).
     “Transferee” means any direct or indirect transferee of all or any part of
any Note purchased by the Purchasers under this Agreement.
     “2002 Guaranty” means that certain Joint and Several Guaranty dated as of
August 12, 2002, delivered by the Company and certain of its Subsidiaries in
connection with the issuance and sale of the 2002 Notes.
     “2002 Loan Documents” means the “Loan Documents” as defined in the 2002
Note Agreement.
     “2002 Note Agreement” means that certain Note Agreement dated as of
August 12, 2002 between the Company and the purchasers listed on Schedule I
thereto, as amended.
     “2002 Notes” means those certain 7.20% Senior Notes due August 12, 2009
issued by the Company under and pursuant to the 2002 Note Agreement.
     “USA Patriot Act” means United States Public Law 107-56, Uniting and
Strengthening America By Providing Appropriate Tools Required To Intercept and
Obstruct Terrorism (USA Patriot Act) Act of 2001, as amended from time to time,
and the rules and regulations promulgated thereunder from time to time in
effect.
     “Voting Stock” means, when used with respect to any Person, any Stock of
such Person having general voting power under ordinary circumstances to elect a
majority of the board of directors (or other governing body) of such Person
(irrespective of whether at the time any Stock of such Person shall have or
might have voting power by reason of the happening of any contingency).
     “Weighted Average Life to Maturity” means, with respect to any Indebtedness
for Money Borrowed, as at the time of the determination thereof the number of
years obtained by dividing the then Remaining Dollar-Years of such indebtedness
at such time by the then outstanding principal amount of such indebtedness.
     “Wholly-Owned Subsidiary” means a Consolidated Subsidiary, all of the
outstanding Stock (other than directors’ qualifying shares, if required by law)
of which are at the time owned directly by the Company or by one or more
Wholly-Owned Subsidiaries or by the Company and one or more Wholly-Owned
Subsidiaries.
     2.02 Interpretation.
     (a) In this Agreement, unless a clear contrary intention appears:

18



--------------------------------------------------------------------------------



 



     (1) the singular number includes the plural number and vice versa;
     (2) reference to any gender includes each other gender;
     (3) the words “herein,” “hereof” and “hereunder” and other words of similar
import refer to this Agreement as a whole and not to any particular Section or
other subdivision;
     (4) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Agreement, and reference to a Person in a particular capacity excludes such
Person in any other capacity or individually, provided that nothing in this
clause (4) is intended to authorize any assignment not otherwise permitted by
this Agreement;
     (5) reference to any agreement, document, instrument or report means,
unless the context otherwise requires, such agreement, document, instrument or
report as in effect when delivered to the Purchasers pursuant to this Agreement
and as the same may thereafter be amended, supplemented or modified in
accordance with the terms thereof and hereof, and reference to any Note includes
any note issued pursuant hereto in renewal, rearrangement, reinstatement,
enlargement, amendment, modification, extension, substitution or replacement
therefor;
     (6) reference to any Section, Schedule or Exhibit means such Section hereof
or such Schedule or Exhibit hereto;
     (7) the words “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term;
     (8) with respect to the determination of any period of time, the word
“from” means “from and including” and the word “to” means “to but excluding”;
     (9) reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time;
     (10) accounting terms used but not defined herein shall be construed in
accordance with GAAP, and whenever the character or amount of any asset or
liability or item of income or expense is required to be determined, or any
consolidation or accounting computation is required to be made, for purposes
hereof, such determination or computation shall be made in accordance with GAAP;
     (11) the word “knowledge”, when used in any representation or warranty of
the Company contained herein, means the actual knowledge of any Responsible
Officer;

19



--------------------------------------------------------------------------------



 



     (12) where any provision of this Agreement refers to action to be taken by
any Person, or which such Person is prohibited from taking, such provision shall
be applicable whether such action is taken directly or indirectly by such
Person; and
     (13) if any action or failure to act by the Company violates any covenant
or obligation of the Company contained herein, such violation shall not be
excused by the fact that such action or failure to act is permitted by any other
covenant or obligation of the Company contained herein.
     (b) Should there be a change in GAAP following the date of this Agreement
and should either (i) the Company determine (in good faith) that the
requirements of one or more of the covenants contained in Section 9 are
materially increased or made more severe as a result thereof or (ii) the
Required Holders determine (in good faith) that the requirements of one or more
of the covenants contained in Section 9 are materially reduced or relaxed as a
result thereof, then the Company and such Required Holders shall enter into good
faith negotiations with the desired result being that such covenant(s) shall be
amended in such a way that the criteria therein set forth for evaluating the
financial condition of the Company and/or the Subsidiaries shall be the same
after such amendment as if such change in GAAP had not been made.
     (c) The Section headings herein and the Table of Contents are for
convenience only and shall not affect the construction hereof.
     (d) No provision of this Agreement shall be interpreted or construed
against any Person solely because that Person or its legal representative
drafted such provision.

3.   CONDITIONS OF CLOSING.

     The obligation of the Purchasers to purchase and pay for the Notes
hereunder is subject to the satisfaction of the following conditions:
     3.01 Representations and Warranties.
     The representations and warranties of the Loan Parties contained in the
following instruments shall be true and correct at the time of Closing: (i) this
Agreement, (ii) the other Loan Documents and (iii) the instruments delivered by
one or more of the Loan Parties pursuant to this Section 3.
     3.02 Performance; No Default.
     The Loan Parties shall have performed and complied with all agreements and
conditions contained in this Agreement or in the other Loan Documents required
to be performed or complied with by them prior to or at the Closing. At the time
of Closing, no Default shall have occurred and be continuing or would result
from the consummation of the Overall Transaction.

20



--------------------------------------------------------------------------------



 



     3.03 Compliance Certificate.
     The Purchasers shall have received an Officers’ Certificate, dated the
Closing Date and satisfactory in form and substance to the Purchasers,
certifying that the conditions specified in Sections 3.01 and 3.02 have been
fulfilled. If required by the Purchasers, such Officers’ Certificate will also
certify as to such matters of fact as the Purchasers may reasonably request to
enable the Purchasers to determine compliance with such conditions.
     3.04 Opinions of Counsel.
     The Purchasers shall have received (a) a favorable opinion from Jenkens &
Gilchrist, a Professional Corporation, counsel for the Company and the
Guarantors, in the form of Exhibit B, (b) a favorable opinion of J. Curtis
Linscott, General Counsel to the Company and the Guarantors, in the form of
Exhibit C and (c) a favorable opinion from Bingham McCutchen LLP, special
counsel for the Purchasers, in the form of Exhibit D. Each such opinion shall
(i) be addressed to the Purchasers, (ii) be dated the Closing Date and
(iii) state that all Transferees are entitled to rely thereon as though it were
addressed to them.
     3.05 Resolutions, Etc.
     The Purchasers shall have received (a) copies of resolutions of the Board
of Directors of each Loan Party, certified as of the Closing Date by the
Secretary or an Assistant Secretary of such Loan Party, duly authorizing the
Overall Transaction, (b) a certificate as to the incumbency and authority of the
Person or Persons executing and delivering Loan Documents on behalf of such Loan
Party and (c) such other documents and evidence as the Purchasers or its special
counsel may request with respect to any Loan Party or the Overall Transaction,
including the taking of all corporate proceedings in connection therewith and
compliance with the conditions set forth herein, in each case in form and
substance satisfactory to the Purchasers.
     3.06 Purchase Permitted by Applicable Laws, Etc.
     The consummation of the Private Placement on the terms and conditions
herein provided (including the use of the proceeds of such Notes by the Company)
shall (i) not violate any Legal Requirement (including, without limitation,
section 5 of the Securities Act or Regulation U, T or X of the Board of
Governors of the Federal Reserve System), (ii) not subject the Purchasers to any
tax (other than routine income taxes), penalty, liability or other onerous
condition under or pursuant to any Legal Requirement and (iii) constitute a
legal investment under the laws and regulations of each jurisdiction to which
the Purchasers are subject, but without resort to provisions (such as
Section 1405(a)(8) of the New York Insurance Law) which permit the making of an
investment without restriction as to the character of the particular investment
being made. If required by the Purchasers, the Purchasers shall have received an
Officers’ Certificate, dated the Closing Date, certifying as to such matters of
fact as the Purchasers may reasonably specify to enable the Purchasers to
determine compliance with the conditions set forth in the preceding sentence.

21



--------------------------------------------------------------------------------



 



     3.07 Payment of Closing Fees.
     The Company shall have paid the fees and disbursements which it is
obligated to pay pursuant to Section 11.02 and which have been invoiced to the
Company prior to the time of Closing.
     3.08 Private Placement Number.
     The CUSIP Service Bureau of Standard & Poor’s Information Group shall have
issued to the Purchasers a private placement number with respect to the Notes.
     3.09 Notes.
     The Purchasers shall have received the Notes complying with the
requirements of Section 1.03.
     3.10 Guaranty; Subrogation and Contribution Agreement.
     Each Guarantor and the Company shall have duly authorized, executed and
delivered to the Purchasers a Joint and Several Guaranty, dated the Closing
Date, in the form of Exhibit E (as may be amended from time to time, the
“Guaranty”) and a Subrogation and Contribution Agreement.
     3.11 Other Loan Documents.
     Each of the other Loan Documents shall (a) have been duly authorized,
executed, acknowledged (if appropriate) and delivered by the respective Loan
Parties thereto, (b) be dated as of the Closing Date, (c) be in form and
substance satisfactory to the Purchasers and (d) be in full force and effect on
the Closing Date without any default existing thereunder. A counterpart of each
Loan Document executed by the Loan Parties thereto shall have been delivered to
the Purchasers or its special counsel. Each Loan Document shall constitute the
valid and binding obligation of each Loan Party thereto, enforceable against
such Loan Party in accordance with the terms thereof.
     3.12 Proceedings.
     All proceedings taken or to be taken in connection with the Overall
Transaction prior to or on the Closing Date (and all documents incident thereto)
shall be satisfactory in substance and form to the Purchasers, and the
Purchasers and its special counsel shall have received all such counterpart
originals or certified or other copies of such documents as the Purchasers may
reasonably request.
4. USE OF PROCEEDS.
     4.01 Use of Proceeds.
     The Company will apply the proceeds of the Private Placement solely to pay
the costs and expenses described in Section 11.02 and to repay indebtedness of
the Company. Nothing in

22



--------------------------------------------------------------------------------



 



this Section 4.01 is intended to prohibit the Company from borrowing or
re-borrowing under the Existing Bank Loan Agreement.
     4.02 Margin Regulations.
     The Company will not, directly or indirectly, use any of the proceeds of
the Private Placement for the purpose, whether immediate, incidental or
ultimate, of buying a “margin stock” or of maintaining, reducing or retiring any
indebtedness originally incurred to purchase a stock that is currently a “margin
stock”, or for any other purpose which might constitute the private placement of
a “purpose credit,” in each case within the meaning of Regulation U (12 C.F.R.
221, as amended) or Regulation T (12 C.F.R. 220, as amended) of the Board of
Governors of the Federal Reserve System, or otherwise take or permit to be taken
any action which would involve a violation of such Regulation U or T or of
Regulation X (12 C.F.R. 224, as amended) of the Board of Governors of the
Federal Reserve System or any other regulation of such Board.
5. PREPAYMENTS.
     5.01 Required Prepayments of the Notes.
     (a) Unless the aggregate principal amount of the then outstanding Notes
shall have become due and payable pursuant to Section 10.01, the Company shall
apply to the prepayment of the Notes, without premium, and there shall become
due and payable, the sum of $6,666,666.67 on December 28 in each of the years
2010 through 2014 (or, in the case of any such prepayment, such lesser principal
amount of the Notes as shall then be outstanding), leaving $6,666,666.67
principal amount (or such other principal amount thereof as then remains unpaid)
of the Notes for payment at their stated maturity on December 28, 2015. Each
such prepayment shall be at 100% of the principal amount of the Notes so
prepaid, together with all accrued and unpaid interest thereon to the date of
prepayment. No partial prepayment of the Notes pursuant to Section 5.02 shall
relieve the Company from its obligation to make the required prepayments
provided for in this Section 5.01.
     (b) Whenever any prepayment to be made under this Section 5.01 shall be
stated to be due on a day which is not a Business Day, the due date thereof
shall be extended to the next succeeding Business Day and the amount of such
prepayment shall bear interest at the applicable rate during such extension.
     5.02 Optional Prepayments of the Notes.
     The Company may, at its option, upon notice as provided in Section 5.03, at
any time or from time to time, prepay any part (in a principal amount of at
least $1,000,000 or an integral multiple of $100,000 in excess thereof) or all
of the Notes at 100% of the principal amount so prepaid, together with all
accrued and unpaid interest thereon to the date of prepayment, plus a premium
equal to the Make-Whole Premium, if any, on the amount so prepaid, determined as
of two Business Days prior to the date of such prepayment pursuant to this
Section 5.02.

23



--------------------------------------------------------------------------------



 



     5.03 Notice of Optional Prepayments; Officers’ Certificate.
     The Company shall give each Holder irrevocable written notice of each
optional prepayment of Notes made under Section 5.02 not less than 30 nor more
than 60 days prior to the date fixed for such prepayment (which shall be a
Business Day), in each case specifying (a) such prepayment date, (b) the
aggregate principal amount of the Notes to be prepaid, (c) the aggregate
principal amount of the Notes held by such Holder to be prepaid, (d) that a
Make-Whole Premium may be payable, (e) the date when such Make-Whole Premium
will be calculated, (f) the estimated Make-Whole Premium together with a
reasonably detailed calculation of such Make-Whole Premium and (g) the accrued
interest applicable to the prepayment. The Company will give each Holder, one
Business Day prior to the date scheduled for any such prepayment, an Officers’
Certificate certifying that the conditions of Section 5.02 have been fulfilled
and specifying the particulars of such fulfillment, and setting forth the
calculations used in computing such Make-Whole Premium, or stating that no
Make-Whole Premium is due and including the reason for such statement.
     5.04 Allocation of Partial Prepayments.
     Any partial prepayment of the Notes shall be allocated among all Notes at
the time outstanding in proportion, as nearly as practicable, to the respective
unpaid principal amounts of the Notes so outstanding, with adjustments, to the
extent practicable, to compensate for any prior payments not made exactly in
such proportion. All partial prepayments shall be applied to the Notes in
anticipation and satisfaction of the prepayments required to be made by the
provisions of Section 5.01, in inverse order of the maturity thereof.
     5.05 Maturity; Surrender, Etc.
     In the case of any prepayment of the Notes pursuant to this Section 5, the
principal amount of each Note to be prepaid shall mature and become due and
payable on the date fixed for such prepayment, together with interest on such
principal amount accrued to such date and the applicable Make-Whole Premium, if
any. From and after such date, unless the Company shall fail to pay such
principal amount when due and payable, together with the interest and Make-Whole
Premium, if any, as aforesaid, interest on such principal amount shall cease to
accrue. Any Note paid or prepaid in full shall, after such payment or prepayment
in full, be surrendered to the Company and be cancelled and shall not be
reissued, and no Note shall be issued in lieu of any prepaid principal amount of
any Note.
     5.06 Retirement of Notes.
     The Company shall not, and shall not permit any of its Affiliates to,
prepay or otherwise retire, in whole or in part, prior to their stated final
maturity (other than by prepayment pursuant to this Section 5 or upon
acceleration of such final maturity pursuant to Section 10.01), or purchase or
otherwise acquire, directly or indirectly, Notes held by any Holder unless the
Company or such Affiliate shall have offered to prepay or otherwise retire or
purchase or otherwise acquire, as the case may be, the same proportion of the
aggregate principal amount of Notes held by each other Holder at the time
outstanding upon the same terms and conditions. Any Notes prepaid pursuant to
this Section 5 or Section 10.01 or otherwise retired or purchased

24



--------------------------------------------------------------------------------



 



or otherwise acquired by the Company or any of its Affiliates shall not be
deemed to be outstanding for any purpose under this Agreement, provided that,
with respect to each prepayment pursuant to this Section 5, all Notes then held
by the Company and its Affiliates shall nonetheless be entitled to participate
in such prepayment the same as if such Notes were deemed outstanding.
6. REPRESENTATIONS AND WARRANTIES OF THE COMPANY
     The Company represents and warrants that:
     6.01 Subsidiaries.
     (a) The Company has no Subsidiaries on the date hereof except those listed
in Schedule II, each of which is a Consolidated Subsidiary, other than RATI
Holding, Inc., a Wholly-Owned Subsidiary.
     (b) Schedule II sets forth, with respect to each of the Subsidiaries listed
therein, (i) whether such Subsidiary is a corporation or partnership, (ii) the
jurisdiction of its incorporation or formation (as the case may be) and
(iii) each jurisdiction in which it is qualified to do business as a foreign
Person.
     (c) All of the issued and outstanding Stock or partnership interests of
each Subsidiary is validly issued, fully-paid and is nonassessable and, except
for directors’ qualifying shares of partnership interests (if any), is owned
(beneficially and of record) by the Company or other Subsidiaries free and clear
of any Lien.
     (d) No Subsidiary owns any Stock of the Company.
     6.02 Organization, Qualification, Authorization, Etc.
     (a) The Company and each Subsidiary (i) is a corporation or partnership (as
the case may be) duly organized or formed (as the case may be) and existing in
good standing under the laws of the jurisdiction of its organization or
formation (as the case may be), (ii) is duly qualified or registered and in good
standing as a foreign Person in each jurisdiction in which the nature of such
qualification or registration is necessary and in which the failure to so
qualify or register could have a Material Adverse Effect and (iii) has the
corporate or partnership (as the case may be) power (A) to own its Properties,
(B) to carry on its business as now being conducted and (C) to consummate the
Overall Transaction. Schedule III sets forth each jurisdiction in which the
Company is qualified or registered to do business as a foreign corporation.
     (b) The execution, delivery and performance by each Loan Party of the Loan
Documents to which it is a party have been duly authorized by all necessary
corporate or partnership (as the case may be) action on the part of such Loan
Party. This Agreement constitutes, and the Notes and such other Loan Documents
(when executed and delivered as contemplated hereby) will each constitute, a
legal, valid and binding obligation of each Loan Party thereto, enforceable in
accordance with its terms, except as the enforceability

25



--------------------------------------------------------------------------------



 



thereof may be limited by bankruptcy, insolvency or other laws of general
application relating to the enforcement of creditors’ rights.
     6.03 Disclosure Documents.
     (a) The Company has heretofore furnished the Purchasers with true, correct
and complete copies of the following documents, and each of the Purchasers has
acknowledged receipt of same:
     (1) the Organizational Documents of the Company and each Subsidiary as in
effect on the date hereof;
     (2) the Company’s Annual Reports to Stockholders for the Fiscal Years ended
December 31, 2000 through 2004 (inclusive);
     (3) the Company’s Annual Reports on Form 10-K for the Fiscal Years ended
December 31, 2000 through 2004 (inclusive), as filed with the SEC;
     (4) the Company’s Quarterly Report on Form 10-Q for the Fiscal Quarter
ended September 30, 2005 as filed with the SEC;
     (5) the consolidated financial statements of the Company and the
Consolidated Subsidiaries described in Schedule VI (the “Company Financials”);
     (6) the projections described in Schedule VII (the “Projections”); and
     (7) the Existing Bank Loan Agreement (in the form of Exhibit G).
     (b) The Company Financials (including any related schedules and/or notes)
(i) were true and correct in all material respects as at the dates thereof,
(ii) were prepared in accordance with GAAP consistently followed throughout the
periods involved and (iii) show all liabilities, direct and contingent, of the
Company and the Consolidated Subsidiaries required to be shown in accordance
with GAAP. The balance sheets included in the Company Financials fairly present
the consolidated financial condition of the Company and the Consolidated
Subsidiaries as at the dates thereof, and the statements of operations and
statements of cash flows included in the Company Financials fairly present the
consolidated results of operations and cash flows of the Company and the
Consolidated Subsidiaries for the periods indicated.
     (c) The Projections are based on good faith estimates and assumptions
believed by the Company to be reasonable at the time made, it being recognized
by the Purchasers that the Projections, insofar as they relate to future events,
are not to be viewed as facts and that actual results during the period or
periods covered by the Projections may differ materially from the projected
results. Since the preparation of the Projections, nothing has occurred to cause
the Company to believe that the estimates and assumptions on which the
Projections are based are no longer reasonable.

26



--------------------------------------------------------------------------------



 



     6.04 Changes, Etc.
     (a) Since December 31, 2004, (i) neither the Company nor any Subsidiary has
entered into any material transactions not in the ordinary course of business,
nor incurred any material liabilities or obligations, direct or contingent,
except for the Loan Documents, the Existing Bank Loan Agreement and Material
Contracts listed on Schedule V hereto entered into subsequent to December 31,
2004 and (ii) except as has been disclosed in Company’s public filings with the
SEC, no events have occurred which, individually or in the aggregate, have had,
or in the future could reasonably be expected to have, a Material Adverse
Effect.
     (b) Neither the business nor the Properties of the Company or any of the
Subsidiaries are presently affected by any fire, explosion, accident, labor
controversy, strike, lockout or other labor dispute, drought, storm, hail,
earthquake, embargo, act of God or of the public enemy or other casualty which
could reasonably be expected to have a Material Adverse Effect.
     6.05 Tax Returns and Payments.
     (a) The Company and each Subsidiary has filed all tax returns required by
law to be filed by it (or obtained extensions with respect thereto) and has paid
all taxes, assessments and other governmental charges levied upon it or any of
its Properties, income or franchises which are shown to be due and payable on
such returns and all other taxes and assessments payable by it, other than
(i) those which are not past due, (ii) those which are presently being contested
in good faith by appropriate proceedings diligently conducted for which such
reserves or other appropriate provisions, if any, as shall be required by GAAP
have been made and (iii) those not reflected on such returns the non-payment of
which could not reasonably be expected to have a Material Adverse Effect. No
contest referred to in the foregoing clause (ii) could reasonably be expected to
have a Material Adverse Effect.
     (b) After due inquiry, the Company knows of no proposed tax assessment
against the Company or any Subsidiary which could reasonably be expected to have
a Material Adverse Effect. In the opinion of the Company, all tax liabilities of
the Company and the Subsidiaries are adequately provided for on their respective
books. The Federal income tax returns of the Company and the Subsidiaries for
2002 and subsequent Fiscal Years are open to examination by the IRS.
     6.06 Indebtedness; Solvency.
     (a) The Company and the Subsidiaries have no outstanding Indebtedness for
Money Borrowed other than (i) the indebtedness evidenced by the Notes and the
Guaranty, (ii) the indebtedness evidenced by the 1995 Notes and the 1995
Guaranty, (iii) the indebtedness evidenced by the 1997 Notes and the 1997
Guaranty, (iv) the indebtedness evidenced by the 2002 Notes and the 2002
Guaranty, (v) indebtedness outstanding under the Existing Bank Loan Agreement,
(vi) the indebtedness described in

27



--------------------------------------------------------------------------------



 



Schedule XIII, and (vii) other indebtedness permitted under Section 9.05 which
indebtedness does not exceed $500,000 in the aggregate.
     (b) Each of the Loan Parties (i) has, and after giving effect to the
Overall Transaction will have, capital sufficient to carry on its business and
transactions and all the business and transactions in which it is about to
engage, (ii) is, and after giving effect to the Overall Transaction will be,
solvent and able to pay its debts as they mature and (iii) owns, and after
giving effect to the Overall Transaction will own, Property having a value, both
at fair valuation and present fair salable value, greater than the amount
required to pay the probable liability on its debts.
     6.07 Permits.
     The Company and each Subsidiary possess all Permits that are necessary or
desirable in connection with the ownership, use or operation by it of its
Properties and the conduct by it, in the ordinary course, of its business as now
conducted and as currently proposed to be conducted, except those Permits the
absence of which would not have a Material Adverse Effect. None of such Permits
impose any material burden or restriction on the Company or any Subsidiary. The
Company and the Subsidiaries are in compliance with all terms of such Permits.
All such Permits are valid and in full force and effect and, to the Company’s
knowledge (after due inquiry), none are threatened to be revoked, cancelled,
suspended or modified for any reason.
     6.08 Material Contracts.
     Schedule V describes all Material Contracts existing on the date hereof.
Each of such Material Contracts (a) has been duly executed and delivered by, and
constitutes the legal, valid and binding obligation of, each Loan Party thereto,
enforceable against each such Loan Party in accordance with its terms, (b) is in
full force and effect and (c) except as reflected in Schedule V, has not been
amended or modified, nor any provision thereof waived, in any respect. The
Company and each Subsidiary has, and, to the Company’s knowledge, all other
parties to such Material Contracts have, performed and complied in all material
respects with all of the terms and conditions set forth therein. No default by
the Company, any Subsidiary or, to the Company’s knowledge, any such other party
exists under any such Material Contract, which individually, or in the aggregate
for all such defaults, could reasonably be expected to have a Material Adverse
Effect.
     6.09 Title to Property, Etc.
     (a) The Company and each Subsidiary has good and indefeasible fee simple
title to its real property and good and defensible title to all of its other
Property, including the Property reflected in the balance sheets included in the
Company Financials (other than Properties disposed of in the ordinary course of
business), subject to no Lien of any kind except Permitted Liens which do not,
individually or in the aggregate, materially affect or interfere with, or if
used or availed of will not materially affect or interfere with, the occupancy,
use or operation of such item of Property for its intended purpose or the
peaceful and quiet use and enjoyment thereof by the Company or such Subsidiary,
as the case may be.

28



--------------------------------------------------------------------------------



 



     (b) No lease under which the Company or any Subsidiary is the lessee or is
operating contains any provision which individually or in the aggregate
interferes with the ordinary conduct of the business of the Company or such
Subsidiary or otherwise could reasonably be expected to have a Material Adverse
Effect. The Company and each Subsidiary enjoys peaceful and undisturbed
possession under all leases under which it is the lessee or is operating, except
where the absence of such possession would not have a Material Adverse Effect.
All of such leases are valid and subsisting and no default by the Company, such
Subsidiary or, to the Company’s knowledge, any such other party exists
thereunder, which individually, or in the aggregate for all such defaults, could
reasonably be expected to have a Material Adverse Effect.
     6.10 Condition of Property.
     The facilities of the Company and the Subsidiaries, taken as a whole, are
in a condition and state of repair which are sufficient and adequate to operate
their respective businesses in a proper and efficient manner.
     6.11 Compliance with Applicable Laws, Permits and Contracts.
     (a) Neither the Company nor any Subsidiary is in violation of (i) any
provision of its Organizational Documents, (ii) any Applicable Permit or
Applicable Contract (including the Existing Bank Loan Agreement, the 1995 Note
Agreement, the 1997 Note Agreement and the 2002 Note Agreement) or (iii) any
instrument evidencing or otherwise relating to Indebtedness for Money Borrowed
(other than, in the case of the foregoing clauses (ii) and (iii), violations
which, individually or collectively, could not reasonably be expected to have a
Material Adverse Effect), and the execution, delivery and performance of the
Loan Documents and the consummation of the Overall Transaction will not result
in any violation of or constitute a default under any of the foregoing or result
in the creation of (or impose any obligation on the Company or any Subsidiary to
create) any Lien that is not a Permitted Lien upon any Property of the Company
or any Subsidiary.
     (b) Neither the Company nor any Subsidiary is in violation of any Legal
Requirement other than violations which, individually or collectively, will not
have a Material Adverse Effect, and the execution, delivery and performance of
the Loan Documents and the consummation of the Overall Transaction will not
result in a violation of any Legal Requirement.
     (c) Except for this Agreement, the Existing Bank Loan Agreement, the 1995
Note Agreement, the 1997 Note Agreement and the 2002 Note Agreement, neither the
Company nor any Subsidiary is a party to or bound by any Permit, agreement or
instrument (including its Organizational Documents) which contains any
restrictions or limitations on the incurrence by the Company or such Subsidiary
of any Indebtedness for Money Borrowed.

29



--------------------------------------------------------------------------------



 



     (d) Neither the Company nor any Subsidiary is in default and no waiver of
default is currently in effect, in the payment of any principal or interest on
any Indebtedness for Money Borrowed of the Company or such Subsidiary.
     6.12 Litigation, Etc.
     No action, suit, investigation or proceeding is pending or, to the
knowledge of the Company (after due inquiry), threatened against or affecting
the Company or any Subsidiary or any Property of the Company or any Subsidiary
which (a) individually or collectively, could reasonably be expected to have a
Material Adverse Effect or (b) questions the validity of any Loan Document or
any action taken or to be taken pursuant thereto.
     6.13 ERISA.
     Each Benefit Arrangement is (and has been) maintained and operated in
compliance in all material respects with the applicable provisions of ERISA, the
Code and other Legal Requirements. Neither the Company nor any member of the
ERISA Group has failed to timely make any required contribution or payment to or
in respect of any Benefit Arrangement. No Benefit Arrangement provides post
employment health benefits except as required by Part 6 of Subtitle B of ERISA.
No litigation, investigation or claim (other than a routine claim for benefits)
is pending or, to the knowledge of the Company (after due inquiry), threatened
or anticipated concerning any Benefit Arrangement. The Company and/or the
members of its ERISA Group may at any time unilaterally, without the consent of
any Person, terminate any and/or all Benefit Arrangement(s) without incurring
any material liability. The execution and delivery of this Agreement and the
other Loan Documents and the issue and sale of the Notes will not involve any
transaction which is subject to the prohibitions of section 406 of ERISA or in
connection with which a tax could be imposed pursuant to section 4975 of the
Code. The representation by the Company in the next preceding sentence is made
in reliance upon and subject to the accuracy of the representation of the
Purchasers in Section 7 as to the source of the funds to be used to pay the
purchase price of the Notes.
     6.14 No Governmental Consents Required for Overall Transaction.
     Neither the nature of the Company nor any Subsidiary, nor the business or
Properties of the Company or any Subsidiary, nor any relationship between the
Company or any Subsidiary and any other Person, nor any circumstance in
connection with the offering, issuance, sale or delivery of the Notes is such as
to require any authorization, consent, approval, exemption or other action by or
notice to or filing with any Governmental Authority in connection with the
execution and delivery of this Agreement, the other Loan Documents or the
consummation of the Overall Transaction other than routine SEC filings by the
Company under the Exchange Act.
     6.15 Offering of Notes.
     Neither the Company nor its Affiliates nor anyone acting on its or their
behalf has, directly or indirectly, (a) offered the Notes or any similar
security of the Company for sale to, or solicited any offers to buy the Notes or
any similar security of the Company from, or otherwise approached or negotiated
with respect thereto with, any Person other than the Purchasers and not more
than 70 other institutional investors, each of which has been offered the Notes
at a private

30



--------------------------------------------------------------------------------



 



sale for investment or (b) taken or will take any action which would require the
issuance or sale of the Notes to be registered pursuant to the provisions of
section 5 of the Securities Act or pursuant to the provisions of any securities
or Blue Sky law of any jurisdiction.
     6.16 Use of Proceeds.
     The Company will apply the proceeds of the sale of the Notes in accordance
with Section 4. No indebtedness being reduced or retired, directly or
indirectly, out of the proceeds of the sale of the Notes was incurred for the
purpose of purchasing or carrying any stock which is currently a “margin stock”
(as defined in Section 4.02), and the Company neither owns nor has any present
intention of acquiring any amount of “margin stock.” None of the proceeds of the
sale of the Notes will be used to acquire any security in any transaction which
is subject to section 13 or 14 of the Exchange Act, including particularly
sections 13(d) and 14(d) thereof.
     6.17 Foreign Assets Control Regulations, Etc.
     (a) Neither the issue and sale of the Notes by the Company nor its use of
the proceeds thereof as contemplated by this Agreement will violate the Trading
with the Enemy Act, (50 U.S.C. App. §§1 et seq., as amended), or any of the
foreign assets control regulations of the United States Treasury Department (31
CFR, Subtitle B, Chapter V, as amended) or any enabling legislation or executive
order relating thereto.
     (b) No Loan Party is a Person described or designated in the Specially
Designated Nationals and Blocked Persons List of the Office of Foreign Assets
Control or in Section 1 of the Anti-Terrorism Order or (ii) knowingly engages in
any dealings or transactions with any such Person. The Company and its
Subsidiaries are in compliance, in all material respects, with the USA Patriot
Act.
     (c) No part of the proceeds from the sale of the Notes hereunder will be
used, directly or indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity, in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the United States Foreign Corrupt Practices Act of 1977, as amended, assuming
in all cases that such Act applies to the Company.
     6.18 Status Under Certain Federal Statutes.
     No Loan Party is (a) an “investment company” or a Person “controlled” by or
acting on behalf of an “investment company,” in each case within the meaning of
the Investment Company Act of 1940, as amended, (b) a “holding company” or a
“subsidiary company” of a “holding company” or an “affiliate” of a “holding
company” or of a “subsidiary company” of a “holding company,” as such terms are
defined in the Public Utility Holding Company Act of 1935, as amended,
(c) subject to regulation under the Federal Power Act, as amended, (d) subject
to the ICC Termination Act of 1995, as amended, or (e) a “rail carrier” or a
“person controlled by or affiliated with a rail carrier”, within the meaning of
Title 49, U.S.C.

31



--------------------------------------------------------------------------------



 



     6.19 Environmental Matters.
     (a) The Company and each Subsidiary has all Environmental Permits necessary
for the conduct of its business and for the ownership, use, maintenance and
operation of its assets, and is in compliance with all material terms thereof.
All such Environmental Permits are valid and in full force and effect and, to
the Company’s knowledge, none are threatened to be revoked, cancelled, suspended
or modified adversely for any reason. As to any such Environmental Permit that
is about to expire or is needed for the proposed conduct of its business, the
Company or such Subsidiary, as the case may be, has timely and properly applied
for renewal or receipt of the same or, if such Permit is not reasonably expected
to be renewed, such nonrenewal will not have a Material Adverse Effect.
     (b) Without in any manner limiting any other representations and warranties
set forth in this Agreement:
     (i) neither the Company nor any Subsidiary, nor any real property or
facility presently owned, used, maintained or operated by the Company or any
Subsidiary, nor any of the other assets of the Company or any Subsidiary is in
violation of or is in noncompliance with, any Environmental Laws, except for
violations or noncompliances which, individually or in the aggregate, could not
reasonably be expected to have a Material Adverse Effect; and
     (ii) without in any manner limiting the generality of clause (i) above:
     (A) no Hazardous Materials have been used, generated, manufactured,
transported, stored or treated, or disposed of, landfilled or in any other way
Released by or on behalf of the Company or any Subsidiary, except for those of
the foregoing activities which, individually or in the aggregate, could not have
a Material Adverse Effect;
     (B) to the Company’s knowledge, no Hazardous Materials have been used,
generated, manufactured, stored or treated, or disposed of, landfilled or in any
other way Released (and no Release is threatened), by any Person other than the
Company or any Subsidiary on, under, about or from any Property now or
previously owned, used, maintained or operated by the Company or any Subsidiary
or any Property adjacent to any such Property except for those of the foregoing
activities (including Releases and threatened Releases) which, individually or
in the aggregate, could not have a Material Adverse Effect;
     (C) neither the Company nor any Subsidiary is subject, as a result of the
operation or condition of its business or assets prior to or at Closing, to any
(1) contingent liability in connection with any Release or threatened Release of
any Hazardous Materials into the environment

32



--------------------------------------------------------------------------------



 



whether on or off any Property owned, used, maintained or operated by the
Company or such Subsidiary or (2) reclamation or remediation requirements under
Environmental Laws, or any reporting requirements related thereto, except for
liabilities or requirements which, individually or in the aggregate, could not
have a Material Adverse Effect;
     (D) neither the Company nor any Subsidiary has been named as a potentially
responsible party under, and none of its Property has been nominated or
identified as a facility which is subject to an existing or potential claim
under, CERCLA or comparable Environmental Laws, and no such Property is subject
to any Lien arising under Environmental Laws;
     (E) to the Company’s knowledge, the Company and each Subsidiary has all
environmental and pollution control equipment necessary for (1) compliance in
all material respects with all Environmental Laws (including all applicable
Permits) and (2) operation of the business of the Company or such Subsidiary as
it is presently conducted;
     (F) no Hazardous Materials have been incorporated into or contained in any
of the personal property or improvements to real property owned, used,
maintained or operated by the Company or any Subsidiary such that such Hazardous
Materials could reasonably be expected to have a Material Adverse Effect;
     (G) none of the locations where Hazardous Materials have been used,
generated, manufactured, stored, treated, recycled, disposed of or Released by
or on behalf of the Company or any Subsidiary has been nominated or identified
as a facility which may be subject to an existing or potential claim under
CERCLA or comparable Environmental Laws;
     (H) to the knowledge of the Company, none of the offsite locations where
Hazardous Materials from any of the assets of the Company or any Subsidiary have
been stored, treated, recycled, disposed of or Released has been nominated or
identified as a facility which may be subject to an existing or potential claim
under CERCLA or comparable Environmental Laws;
     (I) neither the Company nor any Subsidiary has received any written notices
of (1) any violation of, noncompliance with or remedial obligation under
Environmental Laws relating to the ownership, use, maintenance, operation of, or
conduct of business related to, any Property of the Company or such Subsidiary
or (2) any Release or threatened Release of Hazardous Materials, except for
violations, noncompliances, obligations, Releases or threatened Releases which,

33



--------------------------------------------------------------------------------



 



individually or in the aggregate, could not reasonably be expected to have a
Material Adverse Effect;
     (J) there are no writs, injunctions, decrees, orders or judgments
outstanding, or lawsuits, claims, proceedings or investigations pending or, to
the knowledge of the Company, threatened relating to the ownership, use,
maintenance, operation of, or conduct of business related to, any Property of
the Company or any Subsidiary arising out of or relating to Environmental Laws,
nor does the Company or any Subsidiary have knowledge (after due inquiry) of any
basis for any of the foregoing, except for writs, injunctions, decrees, orders,
judgments, lawsuits, claims, proceedings or investigations which, individually
or in the aggregate, could not reasonably be expected to have a Material Adverse
Effect;
     (K) no underground or aboveground storage tanks or surface impoundments are
located at any Property owned, used, maintained or operated by the Company or
any Subsidiary other than those which, individually or in the aggregate, could
not reasonably be expected to have a Material Adverse Effect; and
     (L) there are no material obligations, undertakings or liabilities arising
out of or relating to Environmental Laws which the Company or any Subsidiary has
agreed to, assumed or retained, by contract or otherwise.
     6.20 Books and Records.
     The Company maintains books, records and accounts with respect to itself
and the Subsidiaries which, in reasonable detail, accurately and fairly reflect
their transactions and dispositions of their assets, and maintains a system of
internal accounting controls sufficient to provide reasonable assurances that
(a) transactions are executed in accordance with management’s general or
specific authorization, (b) transactions are recorded as necessary (i) to permit
preparation of financial statements in accordance with GAAP, and (ii) to
maintain accountability for assets, (c) access to assets is permitted only in
accordance with management’s general or specific authorization and (d) the
recorded accountability for assets is compared with the existing assets at
reasonable intervals and appropriate action is taken with respect to any
differences.
     6.21 Fiscal Year.
     The fiscal year of the Company and each Subsidiary coincides with the
calendar year.
     6.22 Brokerage.
     All negotiations relative to this Agreement, the other Loan Documents and
the transactions contemplated hereby have been carried on by the Company and the
other Loan

34



--------------------------------------------------------------------------------



 



Parties without the intervention of any Person which might give rise to a valid
claim against the Purchasers for a brokerage commission or other like payment.
     6.23 Labor Matters.
     Schedule IX lists each employment, consultant or similar agreement and all
labor contracts and collective bargaining agreements to which the Company or any
Subsidiary is a party or by which it is bound. Except as otherwise listed on
Schedule IX, no strikes or other labor disputes are pending or threatened
against the Company or any Subsidiary. All payments due from the Company or any
Subsidiary on account of employee health and welfare insurance have been paid
or, if not due, have been accrued as liabilities on the books of the Company or
such Subsidiary.
     6.24 Patents, Trademarks, Etc.
     The Company and each Subsidiary owns, or is licensed or otherwise has the
lawful right to use, all patents, trademarks, tradenames, copyrights,
technology, know-how and processes necessary for the conduct of its business as
now conducted and as proposed to be conducted. All tradenames used by the
Company or any Subsidiary are listed on Schedule X. Assumed name certificates
have been duly filed of record with appropriate Governmental Authorities for
each of such tradenames, except where the failure to do so could not reasonably
be expected to have a Material Adverse Effect..
     6.25 Chief Executive Office.
     The chief executive office of the Company and the office where it maintains
its records is located at 1600 West 7th Street, Fort Worth, Texas 76102-2599.
     6.26 Permitted Investments.
     Schedule XI specifies the aggregate amount of each investment held by the
Company and any of its Subsidiaries on the date hereof other than those
permitted by clauses (a) through (k) of Section 9.08.
     6.27 Liens.
     None of the Properties of the Company or any Subsidiary is subject to any
Lien other than Permitted Liens.
     6.28 Full Disclosure.
     (a) Neither this Agreement (including the Schedules and Exhibits hereto),
the other Loan Documents, the Company Financials, the instruments described in
Section 6.03(a) nor any document delivered by the Company or any of its
Affiliates pursuant to Section 3 contains any untrue statement of a material
fact or omits to state a material fact necessary in order to make the statements
contained herein or therein not misleading in light of the circumstances under
which the same were made.

35



--------------------------------------------------------------------------------



 



     (b) There is no fact (excluding general economic or industry conditions not
peculiar to the Company or any Subsidiary) which (i) has had a Material Adverse
Effect or, in the opinion of any Responsible Officer of the Company, could
reasonably be expected in the future to have a Material Adverse Effect and
(ii) has not been set forth in this Agreement (including the Schedules and
Exhibits hereto) or in the Company Financials.

7.   PURCHASE FOR INVESTMENT; SOURCE OF FUNDS

     7.01 Representations of the Purchasers.
     (a) Each of the Purchasers hereby represents to the Company that it (i) is
purchasing the Notes for its own account for investment and not with a view to,
or for sale in connection with, the distribution thereof or with any present
intention of distributing or selling any of the Notes, provided that the
disposition of the Purchaser’s property shall at all times be within its
control, (ii) is an “accredited investor”, as defined in Regulation D under the
Securities Act, and (iii) (x) has knowledge and experience in financial and
business matters such that it is capable of evaluating the merits and risks of
the investment in the Notes and (y) is able to bear the economic risk of such
investment. Each of the Purchasers understands that the Notes have not been
registered under the Securities Act and may not be sold or otherwise transferred
by the Purchasers except pursuant to an effective registration statement under
such Act or pursuant to an available exemption therefrom under such Act.
     (b) Each of the Purchasers further represents to the Company that at least
one of the following statements is an accurate representation as to each source
of funds (a “Source”) to be used by it to pay the purchase price of the Notes to
be purchased by it hereunder:
     (i) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or
     (ii) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary

36



--------------------------------------------------------------------------------



 



of such plan (including any annuitant)) are not affected in any manner by the
investment performance of the separate account; or
     (iii) the Source is either (1) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (2) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (iii), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
     (iv) (1) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), (2) no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, (3) the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, (4) neither the QPAM nor a person controlling
or controlled by the QPAM (applying the definition of “control” in Section V(e)
of the QPAM Exemption) owns a 5% or more interest in the Company and (5) the
identity of such QPAM and the names of all employee benefit plans whose assets
are included in such investment fund have been disclosed to the Company in
writing pursuant to this clause (iv); or
     (v) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the 1NHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or
     (vi) the Source is a governmental plan; or
     (vii) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause
(vii); or
     (viii) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.

37



--------------------------------------------------------------------------------



 



     As used in this Section 7.01(b), the terms “employee benefit plan,”
“governmental plan,” and “separate account” shall have the respective meanings
assigned to such terms in section 3 of ERISA.
     (c) Purchasers have received all of the items described in Section 6.03.

8.   AFFIRMATIVE COVENANTS

     8.01 Financial Statements, Reports and Documents.
     The Company shall deliver to each Holder (in duplicate):
     (a) as soon as available, and in any event within 45 days, after the end of
each Fiscal Quarter (other than the last Fiscal Quarter in any Fiscal Year), a
consolidated balance sheet of the Company and the Consolidated Subsidiaries (in
reasonable detail) as of the end of such Fiscal Quarter and the related
consolidated statements of income, stockholders’ equity and cash flows of the
Company and the Consolidated Subsidiaries (in reasonable detail) for such Fiscal
Quarter and for the portion of the current Fiscal Year ending on the last day of
such Fiscal Quarter, in each case (i) prepared in accordance with GAAP and (ii)
setting forth in comparative form the figures for the corresponding period of
the preceding Fiscal Year, which financial statements shall be certified
(subject to normal year-end audit adjustments) as to fairness of presentation,
compliance with GAAP and consistency with prior periods by a Responsible Officer
of the Company, it being understood that no such statement need be accompanied
by complete footnotes;
     (b) as soon as available, and in any event within 90 days, after the end of
each Fiscal Year, a consolidated balance sheet of the Company and the
Consolidated Subsidiaries (in reasonable detail) as of the end of such Fiscal
Year and the related consolidated statements of income, stockholders’ equity and
cash flows of the Company and the Consolidated Subsidiaries (in reasonable
detail) for such Fiscal Year, in each case (i) prepared in conformity with GAAP
and (ii) setting forth in comparative form the figures for the preceding Fiscal
Year, which financial statements shall be accompanied by an opinion thereon
(which shall not be qualified by reason of any limitation imposed by the
Company) of the Independent Registered Public Accounting Firm stating that such
financial statements, in the opinion of the Independent Registered Public
Accounting Firm, present fairly, in all material respects, the consolidated
financial position of the Company and the Consolidated Subsidiaries as at the
end of such year, and the results of their operations and their cash flows for
such period in conformity with accounting principles generally accepted in the
United States of America (except for noted changes in which the Independent
Registered Public Accounting Firm concurs) and that the examination of the
Independent Registered Public Accounting Firm in connection with such financial
statements has been made in accordance with the standards of the Public Company
Accounting Oversight Board (United States), and such examination includes
examining, on a test basis, evidence supporting the amounts and disclosures in
the

38



--------------------------------------------------------------------------------



 



financial statements, assessing the accounting principles used and significant
estimates made by management, and evaluating the overall financial statement
presentation;
     (c) simultaneously with the delivery of each set of financial statements
referred to in clauses (a) and (b) above, an Officers’ Certificate (i) setting
forth in reasonable detail the calculations required to establish whether the
Company was in compliance with the requirements of Sections 9.01, 9.02, 9.03 and
9.04, on the date of such financial statements, (ii) stating that the signers
have reviewed this Agreement and the other Loan Documents and have made, or
caused to be made under their supervision, a review of the transactions and
condition of the Company during the accounting period covered by such financial
statements and (iii) stating that such review did not disclose the existence
during or at the end of such accounting period of any Default or, if any Default
exists, specifying the nature and period of existence thereof and what action
the Company has taken, is taking or proposes to take with respect thereto;
     (d) so long as the Existing Notes are outstanding, simultaneously with the
delivery of each set of financial statements referred to in clause (b) above, a
written statement by the Independent Registered Public Accounting Firm giving
the opinion thereon stating (i) that their audit has included a review of the
terms of this Agreement and that such review is sufficient to enable them to
make the statement referred to in clause (iv) of this paragraph (d) (it being
understood that such Independent Registered Public Accounting Firm shall not be
required to conduct or make any special or additional audit procedures or
examinations for purposes of such written statement, other than those required
by generally accepted auditing standards, and that their audit will not have
been directed primarily toward obtaining knowledge of any Default),
(ii) whether, in the course of their audit, they obtained knowledge (and
whether, as of the date of such written statement, they have knowledge) of the
existence and continuance of any Default and, if so, specifying the nature and
period of existence thereof, (iii) that they have examined the Officers’
Certificate delivered in connection therewith pursuant to clause (c) above and
(iv) that the matters set forth in such Officers’ Certificate pursuant to
subclause (i) of clause (c) above have been properly stated in accordance with
this Agreement;
     (e) so long as the Existing Notes are outstanding, promptly upon receipt
thereof, a copy of each management letter submitted to the Company by the
Independent Registered Public Accounting Firm (and each response of the Company
thereto), it being understood and agreed that all material items which are
furnished to the Holders pursuant to this clause (e) shall be treated as
confidential if such items are not previously known to any Holder and if, and so
long as, such items are not generally available to the public, but nothing
herein contained shall limit or impair the right of any Holder to (i) disclose
such items to any other Holder, any prospective Transferee, the National
Association of Insurance Commissioners or any Governmental Authority pursuant to
an applicable legal requirement or agreement, (ii) disclose such items in
connection with any litigation, investigation or similar proceeding, (iii) use
such information to the extent pertinent to an evaluation of the Obligations or
to enforce compliance with the terms and conditions of this Agreement, (iv) take
any action required by law or (v) take any lawful action which such Holder deems
necessary to protect its interests under this Agreement or any other

39



--------------------------------------------------------------------------------



 



Loan Document provided that such Holder shall use reasonable efforts to provide
to the Company notice of such disclosure and a reasonable opportunity to contest
or limit such disclosure;
     (f) so long as the Existing Notes are outstanding, promptly upon becoming
available, a copy of each consolidating balance sheet and income statement of
the Company and the Consolidated Subsidiaries prepared by or on behalf of the
Company after the date hereof;
     (g) promptly upon transmission thereof, a copy of each (i) financial
statement, proxy statement, notice and report sent or made available by the
Company to its security holders in compliance with the Exchange Act or any
comparable federal or state laws relating to the disclosure by any Person of
information to its security holders, (ii) regular and periodic report,
registration statement (excluding exhibits) and prospectus filed by the Company
with any securities exchange or with the SEC or any Governmental Authority
succeeding to any of its functions (other than any such reports, registration
statements or prospectuses transmitted after the Existing Notes are no longer
outstanding and which are not material to the business of the Company) and
(iii) press release or other statement made available by the Company to the
public concerning material developments in the business of the Company;
     (h) as soon as practicable, and in any event within two Business Days,
after the Company obtains knowledge of any Default, an Officers’ Certificate
specifying the nature and period of existence thereof and what action the
Company has taken, is taking or proposes to take with respect thereto;
     (i) as soon as practicable, and in any event within ten Business Days,
after the Company obtains knowledge of any condition (excluding general economic
or industry conditions not peculiar to the Company or any Subsidiary), happening
or event which, in the opinion of the Board of Directors or any Responsible
Officer of the Company, could reasonably be expected to have a Material Adverse
Effect, an Officers’ Certificate specifying the nature and period of existence
thereof and what action the Company has taken, is taking or proposes to take
with respect thereto;
     (j) promptly, a copy of each Material Contract entered into or assumed by
the Company after the date hereof and each material amendment, supplement or
modification entered into after the date hereof in respect of any Material
Contract; and
     (k) such other information concerning the business, financial condition,
results of operation, prospects or Properties of the Company or any Subsidiary
as any Holder shall reasonably request.
     Documents required to be delivered pursuant to Sections 8.01(a), 8.01(b),
8.01(c) or 8.01(g) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Company posts such documents, or provides a link thereto on the Company’s
website on the Internet at

40



--------------------------------------------------------------------------------



 



http://www.cashamerica.com or any other website on the Internet designated in
writing to each of the Holders or (ii) on which such documents are posted on the
Company’s behalf on http://www.sec.gov; provided that, in each case, the Company
(A) shall have notified each Holder (by telecopier or to an electronic mail
address provided to the Company by such Holder) of the posting of each of such
documents and (B) shall deliver paper copies of such documents to any Holder
that requests the Company to deliver such paper copies until a written request
to cease delivering paper copies is given by such Holder.
     8.02 Payment of Principal, Interest and Premium.
     The Company will duly and punctually pay the principal of, and interest and
premium (if any) on, the Notes in accordance with the terms of the Notes and
this Agreement.
     8.03 Payment of Taxes, Claims and Indebtedness.
     The Company will, and will cause each Subsidiary to, pay and discharge, as
and when due and payable, (a) all taxes, assessments and governmental charges or
levies imposed upon it or any of its Properties or in respect of any of its
franchises, business, income or profits, (b) all claims (including claims for
labor, services, materials and supplies) for sums which, if unpaid, might become
a Lien upon any of its Property and (c) all of its other indebtedness in excess
of $5,000,000; provided, however, that no such tax, assessment, charge or levy,
claim or indebtedness (other than the Obligations) need be paid if and so long
as (i) (A) no Default shall be in existence, (B) the amount, applicability or
validity thereof is being contested in good faith by appropriate proceedings
promptly initiated and diligently conducted and (C) such reserves or other
appropriate provision (if any) as shall be required by GAAP shall have been made
therefor or (ii) the nonpayment of all such taxes, assessments, charges or
levies, claims or indebtedness in the aggregate could not reasonably be expected
to result in a Material Adverse Effect.
     8.04 Maintenance of Existence and Rights; Conduct of Business.
     The Company will, and will cause each Subsidiary to, (a) preserve and keep
in full force and effect (except as permitted by Section 9.13) its corporate or
partnership, as the case may be, existence and all of its rights, privileges and
franchises necessary or desirable in the normal conduct of its business,
(b) qualify and remain qualified as a foreign Person authorized to do business
in each jurisdiction in which such qualification is required except where the
failure to be so qualified could not reasonably be expected to have a Material
Adverse Effect and (c) carry on and conduct its business (i) in the ordinary
course, (ii) in an orderly and efficient manner consistent with good business
practices and (iii) in accordance, in all material respects, with all Legal
Requirements.

41



--------------------------------------------------------------------------------



 



     8.05 Compliance with Loan Documents.
     The Company will, and will cause each Subsidiary to, promptly comply with
any and all covenants and provisions of each Loan Document to which it is a
party.
     8.06 Inspection.
     The Company will, and will cause each Subsidiary to, permit any Person
designated by any Holder, at all reasonable times, to (i) visit and inspect any
of its Properties, (ii) examine, copy or make excerpts from, any and all books,
records, software, documents and other information in the possession of the
Company or such Subsidiary and relating to its affairs and (iii) discuss its
affairs, finances and accounts with its directors, officers and its then current
Independent Registered Public Accounting Firm; and, by this provision, the
Company (on behalf of itself and each Subsidiary) irrevocably authorizes such
accountants to discuss with such Person the affairs, finances and accounts of
the Company and such Subsidiary. All such visits and inspections shall be at the
expense of such Holder unless a Default shall exist, in which event the
reasonable costs and expenses associated with all such events and inspections
shall be at the expense of the Company.
     8.07 Books and Records.
     The Company will, and will cause each Subsidiary to, (a) maintain (in
accordance with good accounting practices and all Legal Requirements) complete
and accurate books, records and accounts accurately and fairly reflecting its
transactions in reasonable detail and (b) maintain a system of internal
accounting controls sufficient to provide reasonable assurances that its
transactions are recorded as necessary (i) to permit preparation of financial
statements in accordance with GAAP and (ii) to maintain accountability for its
assets.
     8.08 Compliance with Legal Requirements.
     The Company will, and will cause each Subsidiary to, comply with all Legal
Requirements applicable to it or any of its Properties, business, operations or
transactions except for noncompliances which, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
     8.09 Insurance.
     The Company will, and will cause each Subsidiary to, maintain in full force
and effect, with sound and reputable insurers, such insurance on its Properties
and business against such casualties, risks, liabilities and contingencies, and
in such types and amounts, as are consistent with customary practices and
standards of companies engaged in similar businesses; provided, however, except
as may be required by any Legal Requirement, neither the Company nor any
Subsidiary shall be required to maintain (i) business interruption insurance,
(ii) insurance on its inventories, (iii) plate glass insurance, or (iv) flood or
earthquake insurance.

42



--------------------------------------------------------------------------------



 



     8.10 Maintenance of Properties.
     The Company will, and will cause each of its Subsidiaries to, maintain and
keep, or cause to be maintained and kept, their respective properties in good
repair, working order and condition (other than ordinary wear and tear), so that
the business carried on in connection therewith may be properly conducted at all
times, provided that this Section shall not prevent the Company or any
Subsidiary from discontinuing the operation and the maintenance of any of its
properties if such discontinuance is desirable in the conduct of its business
and the Company has concluded that such discontinuance could not, individually
or in the aggregate, reasonably be expected to have a Material Adverse Effect.
     8.11 Further Assurances.
     The Company will, and will cause each Subsidiary to, promptly take all such
actions as the Required Holders may, at any time or from time to time,
reasonably request in order to (i) further carry out and consummate the Overall
Transaction or (ii) comply with or accomplish the covenants and agreements of
the Loan Parties in any of the Loan Documents.

9.   NEGATIVE COVENANTS

     Until payment in full of the Notes and all other Obligations, the Company
covenants and agrees as follows:
     9.01 Consolidated Indebtedness for Money Borrowed.
     (a) The Company will not permit Consolidated Indebtedness for Money
Borrowed, as of the last day of any Fiscal Quarter ending on or after the
Closing Date, to be greater than the amount determined by multiplying the
Applicable Percentage times the sum of (a) Consolidated Indebtedness for Money
Borrowed as of such date and (b) Consolidated Net Worth as of such date. As used
in this Section 9.01, “Applicable Percentage” means 75%.
     (b) The Company will not permit the ratio of
     (i) Consolidated Indebtedness for Money Borrowed, minus an amount equal to
what would be classified as cash or cash equivalents on a consolidated balance
sheet of the Company and the Consolidated Subsidiaries prepared in accordance
with GAAP, in each case determined as of the end of each Fiscal Quarter, to
     (ii) Consolidated EBITDA for the period of four (4) consecutive Fiscal
Quarters ending with such Fiscal Quarter
     to be greater than 3.0 to 1.00, as of each Fiscal Quarter ending after the
Closing Date.

43



--------------------------------------------------------------------------------



 



     9.02 Consolidated Net Worth.
     The Company will not permit Consolidated Net Worth at any time to be less
than the sum of (a) $270,000,000 plus (b) 50% of Consolidated Adjusted Net
Income (but only if positive) for each Fiscal Quarter ending on or after
September 30, 2005 plus (c) 100% of Net Equity Proceeds received after the
Closing Date.
     9.03 Fixed Charge Coverage.
     The Company will not at any time permit the ratio of (a) the sum of
Consolidated EBITDA for the period of four consecutive Fiscal Quarters then most
recently ended plus the aggregate amount of all rents and leases deducted in the
calculation of such Consolidated EBITDA to (b) the aggregate amount of (i) all
such rents, leases and interest expenses deducted in the calculation of such
Consolidated EBITDA plus (ii) all regularly scheduled principal payments on
Funded Debt of the Company and the Consolidated Subsidiaries (after elimination
of intercompany items) made in such period to be less than 1.75 to 1.
     9.04 Restricted Payments.
     (a) The Company will not, and will not permit any Subsidiary to,
(i) declare or make any dividends or distributions on any of its Stock (other
than dividends payable in shares of its Stock), (ii) purchase, redeem or acquire
for value any of the Company’s or any Subsidiary’s Stock, (iii) make any
principal payment on (or make any payment, transfer or deposit for the purpose
of canceling, extinguishing, satisfying or defeasing) any indebtedness of the
Company which is subordinate in right of payment to the Notes or any other
Obligation, (iv) set aside funds for any such purposes or (v) become liable to
do any of the foregoing (in each case, a “Restricted Payment”) unless,
immediately after giving effect thereto, (A) no Default shall exist and (B) the
aggregate amount of all Restricted Payments made by the Company and all
Subsidiaries on or after August 12, 2002 does not exceed the sum of $42,000,000
plus 50% of Consolidated Adjusted Net Income for the period (treated as one
accounting period) from August 12, 2002 to the end of the calendar month then
most recently ended.
     (b) Notwithstanding the foregoing provisions of this Section 9.04, the
Company may, so long as no Default shall be in existence or shall result
therefrom, purchase, redeem or acquire shares of the Company’s capital stock
with the net cash proceeds received by the Company during the immediately
preceding 18-month period from the sale of other shares of the Company’s capital
stock, in which event both the receipt and expenditure of such proceeds shall be
excluded from any calculation under paragraph (a) above.
     (c) Nothing in this Section 9.04 shall prohibit any Subsidiary from making
any Restricted Payment to the Company or any Wholly-Owned Subsidiary, and no
such Restricted Payment shall be taken into account in any calculation under
paragraph (a) above.

44



--------------------------------------------------------------------------------



 



     9.05 Limitation on Indebtedness.
     (a) The Company will not incur, create, assume or have outstanding any
indebtedness, except:
     (1) (A) indebtedness of the Company arising out of this Agreement and the
other Loan Documents, (B) indebtedness of the Company arising out of the 1995
Note Agreement and the other 1995 Loan Documents, (C) indebtedness of the
Company arising out of the 1997 Note Agreement and the other 1997 Loan
Documents, and (D) indebtedness of the Company arising out of the 2002 Note
Agreement and the other 2002 Loan Documents;
     (2) indebtedness of the Company arising out of the Existing Bank Loan
Agreement or any extension, renewal or refinancing of the Indebtedness for Money
Borrowed outstanding thereunder;
     (3) purchase money indebtedness (not to exceed the greater of $10,000,000
or 2% of Consolidated Assets in the aggregate for the Company and all
Subsidiaries at any time outstanding);
     (4) current liabilities for taxes and assessments incurred in the ordinary
course of business and not yet due, and other liabilities for unpaid taxes being
contested in good faith by the obligor the payment of which is not at the time
required by Section 8.03;
     (5) current indebtedness (other than Indebtedness for Money Borrowed) for
accounts payable or other claims (including claims for labor, services,
materials and supplies) incurred in the ordinary course of business, provided
that all such accounts and claims shall be promptly paid and discharged when due
or in conformity with customary trade terms, except for those being contested in
good faith by the obligor and the payment of which is not at the time required
by Section 8.03;
     (6) contingent liabilities resulting from the endorsement of negotiable
instruments in the ordinary course of business;
     (7) indebtedness constituting Assurances of the Company permitted by
Section 9.06;
     (8) Indebtedness for Money Borrowed of the Company owing to any Subsidiary,
but only if permitted by Section 9.08;
     (9) indebtedness secured by Liens described in clause (i), clause (l) and
clause (m) of the definition of “Permitted Liens” in Section 2.01;
     (10) Hedging Obligations of the Company, provided that (i) such obligations
are (or were) entered into by the Company in the ordinary course of business and
not for purposes of speculation, and (ii) the agreement or document

45



--------------------------------------------------------------------------------



 



creating such obligations does not contain any provision exonerating the
non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
     (11) Indebtedness for Money Borrowed of the Company not otherwise permitted
by the foregoing provisions of this Section 9.05(a) if (A) immediately after
giving effect to the incurrence or assumption thereof by the Company, the
Company is in compliance with Sections 9.01, 9.02 and 9.03 and (B) at the time
of the incurrence or assumption thereof by the Company and immediately
thereafter, no Default shall exist;
     (12) Non-Domestic Indebtedness, so long as the aggregate amount of all such
Non-Domestic Indebtedness together with the indebtedness described in clause
(10) and clause (11) of Section 9.05(b) does not exceed the greater of
$20,000,000 or 7.5% of Consolidated Net Worth, and;
     (13) Permitted Refinancing Indebtedness with respect to Indebtedness for
Money Borrowed described in each of the other clauses of this Section 9.05(a) so
long as the Company shall be in compliance with the specific limitations set
forth in each of such clauses.
     (b) The Company will not permit any Subsidiary to incur, create, assume or
have outstanding any indebtedness, except:
     (1) (A) indebtedness of Subsidiaries arising out of this Agreement and the
other Loan Documents, (B) indebtedness of Subsidiaries arising out of the 1995
Guaranty, (C) indebtedness of Subsidiaries arising out of the 1997 Guaranty, and
(D) indebtedness of Subsidiaries arising out of the 2002 Guaranty;
     (2) Assurances issued by the Subsidiaries pursuant to the Existing Bank
Loan Agreement;
     (3) purchase money indebtedness (not to exceed the greater of $10,000,000
or 2% of the Consolidated Assets in the aggregate for the Company and all
Subsidiaries at any time outstanding);
     (4) current liabilities for taxes and assessments incurred in the ordinary
course of business and not yet due, and other liabilities for unpaid taxes being
contested in good faith by the obligor the payment of which is not at the time
required by Section 8.03;
     (5) current indebtedness (other than Indebtedness for Money Borrowed) for
accounts payable or other claims (including claims for labor, services,
materials and supplies) incurred in the ordinary course of business, provided
that all such accounts and claims shall be promptly paid and discharged when due
or in conformity with customary trade terms, except for those being contested in
good faith by the obligor and the payment of which is not at the time required
by Section 8.03;

46



--------------------------------------------------------------------------------



 



     (6) contingent liabilities resulting from the endorsement of negotiable
instruments in the ordinary course of business;
     (7) indebtedness constituting Assurances of Subsidiaries permitted by
Section 9.06;
     (8) Indebtedness for Money Borrowed of any Subsidiary owing to the Company
or to any other Subsidiary, but only if permitted by Section 9.08;
     (9) indebtedness secured by Liens described in clause (i), clause (l) and
clause (m) of the definition of “Permitted Liens” in Section 2.01;
     (10) indebtedness of Non-Domestic Subsidiaries or Non-Wholly-Owned
Subsidiaries so long as the aggregate amount of all such indebtedness together
with the indebtedness described in clause (11) of this Section 9.05(b) does not
at any time exceed the greater of $20,000,000 or 7.5% of Consolidated Net Worth;
     (11) in the case of any Wholly-Owned Subsidiary acquired by the Company
after the date hereof in accordance with Section 9.17(a)(1), all indebtedness of
such Subsidiary outstanding on the date of its acquisition by the Company, but
only if (i) the amount of such indebtedness, when aggregated with the total
amount of all other indebtedness of all Persons (including such Wholly-Owned
Subsidiary) outstanding pursuant to this clause (11), and all indebtedness
described in clause (10) of this Section 9.05(b), does not exceed the greater of
$20,000,000 or 7.5% of Consolidated Net Worth and (ii) such indebtedness was
incurred, created or assumed by such Subsidiary prior to its acquisition by the
Company and not in anticipation of, or in connection with, such acquisition;
     (12) Hedging Obligations of any Subsidiary, provided that (i) such
obligations are (or were) entered into by such Subsidiary in the ordinary course
of business and not for purposes of speculation, and (ii) the agreement or
document creating such obligations does not contain any provision exonerating
the non-defaulting party from its obligation to make payments on outstanding
transactions to the defaulting party;
     (13) other indebtedness of any Subsidiary not otherwise permitted by the
foregoing provisions of this Section 9.05(b), but only if such indebtedness is
outstanding on the date hereof and described in Schedule VIII and (B) excluding
any extensions, renewals and rearrangements of such indebtedness; and
     (14) Permitted Refinancing Indebtedness with respect to Indebtedness for
Money Borrowed described in each of the other clauses of this Section 9.05(b) so
long as the Company shall be in compliance with the specific limitations set
forth in each of such clauses.

47



--------------------------------------------------------------------------------



 



     9.06 Assurances.
     The Company will not, and will not permit any Subsidiary to, enter into,
assume or become or be liable in respect of any Assurance, except for
(i) Assurances by the Company of indebtedness of Subsidiaries permitted by
Section 9.05(b), (ii) Assurances by one or more Guarantors of indebtedness
(other than the Obligations) of the Company permitted by Section 9.05(a)
(including, without limitation, Hedging Obligations) but only if and so long as
the Guaranty is in full force and effect, (iii) Assurances of the Guarantors
evidenced by the Guaranty, (iv) Assurances by the Company and the Guarantors of
the Non-Domestic Indebtedness, (v) Assurances under any of the Material
Contracts, (vi) Consumer Obligations, and (vii) other Assurances not otherwise
permitted by this Section 9.06 but only to the extent that the aggregate amount
of all indebtedness relating to such Assurances does not exceed $5,000,000.
     9.07 Negative Pledge.
     The Company will not, and will not permit any Subsidiary to, assume, create
or suffer to exist any Lien upon any of its Properties (whether now owned
hereafter acquired) except Permitted Liens.
     9.08 Limitation on Investments.
     The Company will not, and will not permit any Subsidiary to, make or have
outstanding any Investments in any Person, except for:
     (a) pawn transactions and pawn loans made in the ordinary course of
business;
     (b) travel advances and other similar advances made to employees in the
ordinary course of business;
     (c) consumer loans, advances and extensions of credit (in the form of
accounts receivable or otherwise) made to customers in the ordinary course of
business;
     (d) advances and deposits made by the Company or any Subsidiary in the
ordinary course of business in connection with products or services provided to
the Company or such Subsidiary, as the case may be, or in connection with leases
of real property;
     (e) in the case of the Company or any Subsidiary, Investments in
Non-Domestic and Non-Wholly Owned Subsidiaries (including Subsidiaries acquired
after the date hereof in accordance with Section 9.17(a)(1)) resulting from its
acquisition or ownership of Stock of, or capital contributions to, such
Subsidiaries but, in each case, only to the extent not prohibited by
Section 9.17(a), provided that after giving effect to each such Investment the
aggregate book value of all Investments of the Company and all Subsidiaries in
Non-Domestic Subsidiaries and Non-Wholly-Owned Subsidiaries at such time does
not exceed 10% of Consolidated Net Worth;

48



--------------------------------------------------------------------------------



 



     (f) in the case of any Subsidiary, Investments in the Company;
     (g) loans and advances by the Company to any Wholly-Owned Subsidiary;
     (h) loans and advances made by any Subsidiary to the Company or to any
Wholly-Owned Subsidiary;
     (i) Temporary Cash Investments;
     (j) to the extent permitted by applicable law, loans to officers of the
Company and Subsidiaries in an aggregate amount not exceeding $5,000,000 at any
one time outstanding;
     (k) Assurances permitted in Section 9.06;
     (l) other Investments not otherwise permitted by this Section 9.08, but
only if owned by the Company and/or any Subsidiary on the date hereof and
described in Schedule XI; and
     (m) other Investments made after the date hereof and not otherwise
permitted by this Section 9.08, provided that neither the Company nor any
Subsidiary shall make any Investment under this clause (m) if a Default shall be
in existence immediately before or after such Investment or if the amount of
such Investment, when aggregated with the total amount of all other Investments
then outstanding under this clause (m), exceeds 7.5% of Consolidated Net Worth
as of the date of such Investment.
     9.09 Alteration of Contracts, Etc.
     The Company will not, and will not permit any Subsidiary to, (a) cancel,
terminate, surrender, release, alter, amend, modify or supplement any Material
Contract or Applicable Permit, (b) waive timely performance of any of the
provisions of any Material Contract or Applicable Permit or (c) consent or agree
to, or permit, any of the foregoing, provided that any such action may be taken
if the Company shall determine in good faith that such action could not
reasonably be expected to have a Material Adverse Effect.
     9.10 Transactions with Affiliates.
     The Company will not, and will not permit any Subsidiary to, enter into any
transaction with, or pay any management fees to, any of its Affiliates except in
the ordinary course of business and then only upon terms that are no less
favorable to Company or such Subsidiary, as the case may be, than would be
obtainable at the time in arms’-length transactions with Persons which are not
Affiliates of the Company or such Subsidiary, as the case may be, provided that
this Section 9.10 shall not apply to transactions between the Company and any
Wholly-Owned Subsidiary or to any management fees payable by any Subsidiary to
the Company or any Wholly-Owned Subsidiary.

49



--------------------------------------------------------------------------------



 



     9.11 Limitation on Sale or Issuance of Subsidiary Stock.
     (a) The Company will not permit any Subsidiary to issue or sell any shares
of Stock (or any securities convertible into or exchangeable for or carrying
rights to subscribe for shares of Stock) of such Subsidiary to any Person if
after giving effect thereto the Company would be in violation of its obligations
set forth in Section 9.08.
     (b) The Company will not (i) sell, transfer or otherwise dispose of any
shares of Stock (or any securities convertible into or exchangeable for or
carrying rights to subscribe for shares of Stock) of any Subsidiary or
(ii) permit any Subsidiary to sell, transfer or otherwise dispose of any shares
of Stock (or any securities, convertible into or exchangeable for or carrying
rights to subscribe for shares of Stock) of any other Subsidiary.
     9.12 Limitation on Sale of Properties.
     The Company will not, and will not permit any Subsidiary to, sell, assign,
convey, exchange, lease or otherwise dispose of any of its Properties (including
accounts receivable and pawn loans), whether now owned or hereafter acquired,
except in the ordinary course of its business; provided, however, that the
Company and the Subsidiaries may sell Properties during any Fiscal Year having
an aggregate net book value (at the time of the disposition thereof) not in
excess of 7.5% of Consolidated Net Worth as at the end of the immediately
previous Fiscal Year and, provided further, that this Section 9.12 shall not
operate to prevent the transactions permitted by Section 9.11 or Section 9.13 or
any sale, transfer or lease of Property by a Wholly-Owned Subsidiary to the
Company or to another Wholly-Owned Subsidiary and, provided further, that the
Company will not, and will not permit any Subsidiary to, sell, assign, discount
or otherwise dispose of any accounts receivable, except in the ordinary course
of business consistent with the Company’s collection practices as in effect from
time to time and not a part of a financing.
     9.13 Dissolution; Liquidation; Merger; Consolidation.
     The Company will not, and will not permit any Subsidiary to, dissolve or
liquidate or consolidate or merge with, or sell, assign, convey, exchange, lease
or otherwise dispose of its Properties as an entirety or substantially as an
entirety to, any other Person except that:
     (a) any corporation may consolidate with or merge into the Company if
(i) the Company shall be the surviving corporation, (ii) immediately after
giving effect to such transaction, (A) no Default or Event of Default shall have
occurred and be continuing, (B) the Company is solvent and no less creditworthy
than immediately prior to the consummation of such transaction and (C) the
consummation of such transaction did not have, and could not reasonably be
expected to have, a Material Adverse Effect and (iii) each Holder shall have
received an Officers’ Certificate, dated not more than 10 days prior to the
effective date of such transaction, describing such transaction and stating that
such transaction is permitted by this Section 9.13;
     (b) the Company may consolidate with or merge into, or sell, assign,
convey, exchange, lease or otherwise dispose of its Properties as an entirety or
substantially as an

50



--------------------------------------------------------------------------------



 



entirety to, any Person if (i) such Person shall be a solvent corporation
organized under the laws of any state of the United States of America, (ii) such
Person shall, by written instrument in form and substance acceptable to the
Required Holders, expressly and unconditionally assume, agree to pay and perform
all the Obligations and to be bound by this Agreement and the other Loan
Documents the same as if such Person had originally executed this Agreement in
place of the Company and had been the original maker of the Notes, (iii)
immediately after giving effect to such transaction, (A) no Default or Event of
Default shall have occurred and be continuing, (B) such Person is no less
creditworthy than was the Company immediately prior to the consummation of such
transaction and (C) the consummation of such transaction did not have, and could
not be reasonably expected to have, a Material Adverse Effect and (iv) each
Holder shall have received an Officers’ Certificate, dated not more than ten
days prior to the effective date of such transaction, describing such
transaction and stating that such transaction is permitted by this Section 9.13;
     (c) any Wholly-Owned Subsidiary may consolidate with or merge into, or
sell, assign, convey, exchange, lease or otherwise dispose of its Properties as
an entirety or substantially as an entirety to, the Company or any other
Wholly-Owned Subsidiary; and
     (d) any Wholly-Owned Subsidiary may consolidate or merge with any Person
solely for the purpose of the Company’s acquisition of such Person in accordance
with Section 9.17(a)(1).
     9.14 Change of Name, Fiscal Year and Method of Accounting.
     The Company will not, and will not permit any Subsidiary to, (i) change its
name, except for Subsidiary name changes that could not be reasonably expected
to have a Material Adverse Effect, (ii) change its fiscal year, (iii) change its
principal accounting firm to an accounting firm other than an Independent
Registered Public Accounting Firm or (iv) change its method of accounting unless
required under GAAP.
     9.15 Lines of Business.
     The Company will not, and will not permit any Subsidiary to, engage in any
business other than (i) the pawnshop business, (ii) the business of cashing
checks and conducting related cash dispensing transactions, (iii) the business
of offering consumer loans and other consumer financial services, and
(iv) activities related to the above.
     9.16 Amendment of Organizational Documents.
     The Company will not, and will not permit any Subsidiary to, amend its
Organizational Documents if such action could reasonably be expected to have a
Material Adverse Effect.
     9.17 Limitation on Acquisition of New Subsidiaries.
     (a) The Company will not, and will not permit any Subsidiary to,
(i) acquire any Stock of any Person, (ii) enter into any partnership or joint
venture or (iii) take any

51



--------------------------------------------------------------------------------



 



action which would result in the Company having any Subsidiary other than those
listed in Schedule II except that, from time to time, the Company may:
     (1) acquire (whether by purchase, merger or other similar transaction) any
Person, but only if:

  (A)   immediately after giving effect to such acquisition, such Person shall
constitute a Wholly-Owned Subsidiary or, a Non-Wholly Owned Subsidiary subject
to limits set forth in Section 9.08(e) hereof;     (B)   immediately after
giving effect to such acquisition, no Default shall be in existence, and the
consummation of such acquisition did not have, and could not be reasonably
expected to have, a Material Adverse Effect;     (C)   each Holder shall have
received an Officers’ Certificate, dated not more than ten days prior to the
effective date of such acquisition, describing such acquisition (including the
name of such Person and the business conducted by it) and stating that such
acquisition is permitted by this Section 9.17, which Officers’ Certificate shall
be accompanied by complete and accurate copies of the Organizational Documents
of such Person;     (D)   promptly (and in any event within 15 days) after the
consummation of such acquisition, such Person (if such Person is organized under
the laws of the United States of America or any state or political subdivision
thereof) shall duly authorize, execute and deliver to each Holder an instrument
in writing pursuant to which such Person agrees to become a Guarantor under, and
to be bound as a Guarantor by the terms of, the Guaranty and the Subrogation and
Contribution Agreement; and     (E)   promptly (and in any event within 15 days)
after the consummation of such acquisition, if an opinion of counsel to the
Company, any Subsidiary or such Person is delivered to any other holder of
Indebtedness for Money Borrowed of the Company in connection with such
acquisition, the Company shall obtain or cause to be provided in favor of the
Holders an opinion of counsel satisfactory to the Required Holders that opines
(a) to such Person’s (i) existence and good standing in its jurisdiction of
formation, (ii) due authority to become a Guarantor under, and to be bound as a
Guarantor by the terms of, the Guaranty and the Subrogation and Contribution
Agreement and (iii) due execution, delivery and performance of the Guaranty and
the Subrogation and Contribution Agreement, and (b) to the enforceability of the
Guaranty and the Subrogation and Contribution Agreement against such Person; and

52



--------------------------------------------------------------------------------



 



     (2) create or form a new corporation or limited partnership (the “New
Entity”) and thereupon cause the New Entity to become a Wholly-Owned Subsidiary,
but only if:

  (A)   no Default shall exist immediately after the New Entity becomes a
Subsidiary;     (B)   subject to paragraph (b) below, promptly (and in any event
within 15 days) after its creation or formation, the New Entity (if such New
Entity is organized under the laws of the United States of America or any state
or political subdivision thereof) shall duly authorize, execute and deliver to
each Holder an instrument in writing pursuant to which the New Entity agrees to
become a Guarantor under, and to be bound as a Guarantor by the terms of, the
Guaranty and the Subrogation and Contribution Agreement;     (C)   except as
required by clause (B) above, the New Entity shall not conduct any business
prior to becoming a Subsidiary;     (D)   subject to paragraph (b) below,
promptly (and in any event within 15 days) after the creation or formation of
the New Entity, the Company shall deliver to each Holder an Officers’
Certificate notifying the Holders of the formation or creation of the New
Entity, which Officers’ Certificate shall (i) specify the name of the New Entity
and the jurisdiction of its incorporation or formation, (ii) describe, in
reasonable detail, the business proposed to be conducted by the New Entity,
(iii) state that the Company is authorized to form or create the New Entity and
to cause it to become a Subsidiary in accordance with this Section 9.17 and
(iv) be accompanied by complete and accurate copies of the Organizational
Documents of the New Entity; and     (E)   promptly (and in any event within
15 days) after the consummation of such acquisition, if an opinion of counsel to
the Company, any Subsidiary or such Person is delivered to any other holder of
Indebtedness for Money Borrowed of the Company in connection with such
acquisition, the Company shall obtain or cause to be provided in favor of the
Holders an opinion of counsel satisfactory to the Required Holders that opines
(a) to such Person’s (i) existence and good standing in its jurisdiction of
formation, (ii) due authority to become a Guarantor under, and to be bound as a
Guarantor by the terms of, the Guaranty and the Subrogation and Contribution
Agreement and (iii) due execution, delivery and performance of the Guaranty and
the Subrogation and Contribution Agreement, and (b) to the enforceability of the
Guaranty and the Subrogation and Contribution Agreement against such Person; and

53



--------------------------------------------------------------------------------



 



     (b) In no event shall any New Entity created or formed pursuant to
paragraph (a)(2) above be required to execute and deliver a written instrument
with respect to the Guaranty as contemplated by clause (B) thereof nor shall the
Company be required to deliver the documents described with respect to such New
Entity in clause (D) thereof until the earlier of (i) the date on which the
Company makes an Investment in such New Entity (other than the incurrence of
routine organizational expenses and other than capital contributions totaling
less than $250,000) and (ii) the date on which such New Entity first conducts
business.
     (c) Subject to provisions of Sections 9.08(e), nothing in this Section 9.17
shall operate to prevent any transaction permitted by Section 9.08 or
Section 9.13.
     (d) If any Person becomes a Subsidiary at any time after the date hereof,
such Person shall be deemed to have incurred or made, as the case may be, at the
time it becomes a Subsidiary (i) all Assurances, indebtedness, loans, advances
and Investments of such Person which are outstanding at such time and (ii) all
Liens then in effect with respect to any of its Properties.
     (e) Notwithstanding the foregoing, in no event shall any Non-Domestic
Subsidiary be required to be or become a Guarantor so long as such Non-Domestic
Subsidiary is not obligated as a guarantor or obligor for any Indebtedness for
Money Borrowed of the Company or any Subsidiary.
     9.18 ERISA.
     The Company will not, and will not permit any Subsidiary or Related Person
to,
     (a) engage in any transaction in connection with which the Company or any
Subsidiary could be subject to either a civil penalty assessed pursuant to
section 502(i) of ERISA or a tax imposed by section 4975 of the Code, terminate
any Plan (other than a multiemployer plan) in a manner, or take any other action
with respect to any such Plan, which could result in any liability of the
Company or any Subsidiary to the Pension Benefit Guaranty Corporation, fail to
make full payment when due of all amounts which, under the provisions of
applicable law, or the terms of any Plan or collective bargaining agreement, the
Company or any Subsidiary is required to pay as contributions thereto, or permit
to exist any accumulated funding deficiency, whether or not waived, with respect
to any Plan (other than a multiemployer plan), if, in any such case, such
penalty or tax or such liability, or the failure to make such payment, or the
existence of such deficiency, as the case may be, could reasonably be expected
to have a Material Adverse Effect;
     (b) permit the aggregate present value of all benefit liabilities under all
Plans maintained at such time by the Company, any Subsidiary and any Related
Persons (other than multiemployer plans) that are subject to Title IV of ERISA
to exceed the aggregate current value of the assets of such Plans allocable to
such benefit liabilities by more than $500,000; or

54



--------------------------------------------------------------------------------



 



     (c) permit the aggregate complete or partial withdrawal liability under
Title IV of ERISA with respect to multiemployer plans incurred by the Company,
the Subsidiaries and Related Persons to exceed $250,000.
As used in this Section 9.18, (i) the term “accumulated funding deficiency” has
the meaning specified in section 302 of ERISA and section 412 of the Code,
(ii) the terms “present value,” “benefit liabilities” and “current value” have
the respective meanings specified in sections 3 and 4001 of ERISA and (iii)
“multiemployer plan” means a Plan which is a “multiemployer plan” as defined in
section 4001(a)(3) of ERISA.
     9.19 No Inconsistent Agreements.
     The Company will not enter into, assume or otherwise become obligated under
any agreement or instrument which restricts the ability of the Company to
consummate the Private Placement or perform its obligations under any Loan
Document.

10.   EVENTS OF DEFAULT

     10.01 Events of Default.
     If any of the following events (each such event being an “Event of
Default”) shall occur and be continuing for any reason whatsoever (and whether
such occurrence shall be voluntary or involuntary or come about or be effected
by operation of law or otherwise):
     (a) the Company shall fail to pay when due under this Agreement any
principal of or premium, if any, on any Note; or
     (b) any Loan Party shall fail to pay any interest, premium or other
Obligation when due under any Loan Document, and such failure shall have
continued for five days; or
     (c) any representation or warranty made by or on behalf of any Loan Party
in any Loan Document shall prove to be untrue or inaccurate as of the date
hereof or as of the Closing Date; or
     (d) any representation or warranty made by or on behalf of any Loan Party
in any certificate, statement or other writing furnished to any Holder after the
date hereof in connection with or pursuant to any Loan Document shall prove to
be untrue or inaccurate in any material respect as of the date on which such
representation or warranty is made; or
     (e) the Company shall fail to perform or observe any covenant or agreement
contained in Section 8.01(h), Sections 9.01 through 9.04 or Sections 9.10
through 9.12; or
     (f) the Company shall fail to perform or observe any other covenant,
agreement, term or condition contained in any Loan Document and such failure
shall not be remedied within 30 consecutive days after the earlier of (i) the
date on which such

55



--------------------------------------------------------------------------------



 



failure became known to any Responsible Officer of the Company and (ii) the date
on which written notice thereof shall have been received by the Company from any
Holder; or
     (g) any Guarantor shall fail to perform or observe any agreement contained
in its Guaranty; or
     (h) any Loan Party or any Subsidiary shall (i) default in any payment of
principal of or interest on any other indebtedness in excess of $2,500,000 (or
its equivalent in another currency) beyond any period of grace provided with
respect thereto or (ii) fail to perform or observe any other covenant or
agreement contained in any agreement under which any such indebtedness is
created or outstanding within any applicable grace period provided therein (or
if any other event thereunder or under any such agreement shall occur and be
continuing) and the effect of such failure or other event is (A) to cause such
indebtedness to become due prior to its stated maturity or (B) to permit the
holder or holders of such indebtedness (or any Person acting on behalf of such
holder or holders) to cause such indebtedness to become due prior to its stated
maturity; or
     (i) the Company or any Subsidiary shall make an assignment for the benefit
of creditors or shall fail to generally pay its debts as such debts become due;
or
     (j) any decree or order for relief in respect of the Company or any
Subsidiary shall be entered under any bankruptcy, reorganization, compromise,
arrangement, insolvency, readjustment of debt, dissolution or liquidation or
similar law, whether now or hereafter in effect, of any jurisdiction (herein
called the “Bankruptcy Law”) and such decree or order remains unstayed and in
effect for more than 60 days; or
     (k) the Company or any Subsidiary petitions or applies to any tribunal for,
or consents to, the appointment of, or taking possession by, a trustee,
receiver, custodian, liquidator or similar official of such Person, or of any
substantial part of the assets of such Person, or commences a voluntary case
under the federal Bankruptcy Law or any proceedings relating to such Person
under the Bankruptcy Law of any other jurisdiction; or
     (l) any such petition or application is filed, or any such proceedings as
described in clause (k) above are commenced, against the Company or any
Subsidiary and such Person by any act indicates its approval thereof, consent
thereto or acquiescence therein; or
     (m) an order, judgment or decree is entered appointing any such trustee,
receiver, custodian, liquidator or similar official, or approving the petition
in any such proceedings, and such order, judgment or decree remains unstayed and
in effect for more than 60 consecutive days; or
     (n) any order, judgment or decree is entered in any proceedings against the
Company or any Subsidiary decreeing the dissolution, winding-up or liquidation
of such

56



--------------------------------------------------------------------------------



 



Person and such order, judgment or decree remains unstayed and in effect for
more than 60 consecutive days; or
     (o) any order, judgment or decree is entered in any proceedings against the
Company or any Subsidiary decreeing a split-up of such Person which requires the
divestiture of assets and such order, judgment or decree remains unstayed and in
effect for more than 60 consecutive days; or
     (p) any final judgment or final judgments for the payment of money in
excess of the sum of $1,000,000 in the aggregate shall be rendered against the
Company or any Subsidiary and such judgment or judgments shall not be satisfied,
discharged or stayed (with sufficient reserves having been set aside by the
Company or such Subsidiary to pay such judgment or judgments) at least ten days
prior to the date on which any of its assets could be lawfully sold to satisfy
such judgment; or
     (q) this Agreement or any other Loan Document shall at any time, for any
reason, cease to be in full force and effect or shall be declared to be null and
void in whole or in any material part by the final judgment of any court or
other Governmental Authority having jurisdiction in respect thereof, or the
validity or the enforceability of this Agreement or any other Loan Document
shall be contested by or on behalf of any Loan Party, or any Loan Party shall
renounce this Agreement or any other Loan Document, or deny that it is bound by
the terms hereof or thereof or has any further liability hereunder or
thereunder; or
     (r) the Company or any Subsidiary shall have (i) concealed or removed, or
permitted to be concealed or removed, any part of its Property with the intent
to hinder, delay or defraud its creditors or any of them or (ii) made or
suffered a transfer under any bankruptcy, fraudulent conveyance or similar law;
then (i) if such event is an Event of Default specified in clauses (i), (j),
(k), (l) or (m) of this Section 10.01, all of the Notes shall thereupon be and
become automatically due and payable together with interest accrued thereon and
together with the Make-Whole Premium, if any, with respect to each Note, without
presentment, demand, protest, notice of intent to accelerate, notice of
acceleration or other notice of any kind, all of which are hereby waived by the
Company, (ii) if such event is an Event of Default specified in clause (a) or
clause (b) (but only with respect to the failure of any Loan Party to pay
interest) of this Section 10.01, any Holder may at its option, by notice in
writing to the Company, declare all of the Notes held by such Holder to be, and
all of such Notes shall thereupon be and become, immediately due and payable
together with interest accrued thereon and together with the Make-Whole Premium,
if any, with respect to each such Note, without presentment, demand, protest,
notice of intent to accelerate or other notice of any kind, all of which are
hereby waived by the Company, and (iii) if such event is any other continuing
Event of Default, the Holders of at least 66-2/3% of the aggregate principal
amount of the Notes at the time outstanding may at their option, by notice in
writing to the Company, declare all of the Notes to be, and all of the Notes
shall thereupon be and become, immediately due and payable together with
interest accrued thereon and together with the Make-Whole Premium, if any, with
respect to each Note, without presentment, demand, protest, notice of intent to
accelerate or other notice of any kind, all of which are hereby waived by the
Company;

57



--------------------------------------------------------------------------------



 



provided that in the case of each acceleration of the Notes solely on account of
any Default (other than a payment default) described in clause (c), (d), (e),
(f), (g), (h) or (p) of this Section 10.01, the Make-Whole Premium, if any, with
respect to each Note shall be due and payable upon such acceleration only if
such Default is the result of an intentional or willful act of the Company or
any Affiliate of the Company.
     At any time after the principal of, and interest accrued on, any or all of
the Notes are declared due and payable pursuant to this Section 10.01, the
Holders of at least 66-2/3% of the aggregate principal amount of the Notes at
the time outstanding may at their option, by written notice to the Company,
rescind and annul any such declaration and its consequences if (a) the Company
has paid all overdue interest on the Notes, the principal of and premium, if
any, on any Notes which have become due otherwise than by reason of such
declaration, and interest on such overdue principal and premium and (to the
extent permitted by applicable law) any overdue interest in respect of such
Notes at a rate per annum from time to time equal to the Default Rate, (b) the
Company has paid all sums paid or advanced by any Holder under any Loan Document
(other than the loans evidenced by the Notes), (c) all Defaults, other than
nonpayment of amounts which have become due solely by reason of such
declaration, have been cured or waived pursuant to Section 11.03, and (d) no
judgment or decree has been entered for the payment of any monies due pursuant
to the Notes or any other Loan Document; but no such rescission and annulment
shall extend to or affect any subsequent Default or impair any right consequent
thereon.
     10.02 Other Remedies.
     If any Event of Default shall occur and be continuing, any Holder may
proceed to protect and enforce its rights under this Agreement and the other
Loan Documents by exercising such remedies as are available to such Holder in
respect thereof under applicable law, either by suit in equity or by action at
law, or both, whether for specific performance of any covenant or other
agreement contained in this Agreement or any other Loan Document or in aid of
the exercise of any power granted in this Agreement or in any other Loan
Document, or such Holder may proceed to enforce the payment of all Obligations
or to enforce any other legal or equitable right of such Holder.

11.   MISCELLANEOUS

     11.01 Note Payments.
     (a) The Company agrees that, so long as the Purchasers or their respective
nominees shall hold any Note, it will make payments of principal thereof (and
premium if any, and interest thereon) which comply with the terms of this
Agreement, by electronic funds transfer to the account or accounts of the
Purchasers as specified in Schedule I or such other account or accounts in the
United States of America as the Purchasers may designate in writing,
notwithstanding any contrary provision herein or in any Note with respect to the
place of payment.
     (b) The Purchasers agree that, before disposing of any Note, they will make
a notation thereon (or on a schedule attached thereto) of all principal payments
previously

58



--------------------------------------------------------------------------------



 



made thereon and of the date to which interest thereon has been paid, provided
that the failure to so endorse or any error in so endorsing any such amount on
such schedule (or on a continuation thereof) shall not limit or otherwise affect
the obligation of the Company or any other Loan Party to pay the Obligations.
     (c) The Company agrees to afford the benefits of paragraph (a) of this
Section 11.01 to any Transferee which shall have made the same agreement as the
Purchasers have made in paragraph (b) of this Section 11.01.
     11.02 Expenses.
     (a) Whether or not the transactions contemplated by this Agreement shall be
consummated, the Company will pay and will indemnify and hold harmless the
Purchasers and each other Indemnitee in respect of all reasonable expenses in
connection with such transactions and in connection with any amendments or
waivers (whether or not the same become effective) under or in respect of this
Agreement, the Notes or any other Loan Document, including: (i) the reasonable
costs and expenses of preparing and reproducing this Agreement, the Notes and
the other Loan Documents, of furnishing all opinions of counsel referred to
herein and all certificates on behalf of the Company and the Subsidiaries, and
of the performance of and compliance with all agreements and conditions
contained herein and in the other Loan Documents on the part of the Company and
the Subsidiaries to be performed or complied with, (ii) the cost of delivering
to the principal office of the Purchasers, insured to the satisfaction of the
Purchasers, the Notes originally issued to the Purchasers hereunder and any
Notes delivered to the Purchasers upon any substitution of such Notes and of the
Purchasers delivering any Notes, insured to the satisfaction of the Purchasers,
upon any such substitution, (iii) the reasonable fees, expenses and
disbursements of special counsel to the Purchasers in connection with such
transactions (including the costs and expenses incurred in connection with
obtaining a private placement number) and any such amendments or waivers
(whether or not such amendments or waivers become effective), and (iv) the
reasonable costs and expenses, including attorneys’ fees, incurred by the
Purchasers or any Transferee in enforcing any rights under this Agreement or the
other Loan Documents or in responding to any subpoena or any other legal process
issued in connection with this Agreement, the other Loan Documents or the
Overall Transaction or by reason of the Purchasers’ or any Transferee’s having
acquired any Note, including reasonable costs and expenses incurred in any
bankruptcy case.
     (b) The Company also will pay, and will indemnify, and hold the Purchasers
and each other Indemnitee harmless from, all claims in respect of the fees, if
any, of brokers and finders engaged by or on behalf of the Company.
     (c) In furtherance of the foregoing, at the Closing the Company will pay
the reasonable fees and disbursements of Bingham McCutchen LLP, special counsel
to the Purchasers, which are reflected as unpaid in the statement of special
counsel to the Purchasers delivered to the Company at or prior to the time of
Closing.

59



--------------------------------------------------------------------------------



 



     (d) The obligations of the Company under this Section 11.02 shall survive
the transfer of any Note or portion thereof or interest therein by the
Purchasers or any Transferee and the payment of the Notes.
     (e) In the event any Holder or Holders propose to engage special counsel in
connection with any amendments or waivers requested by the Company under or in
respect of this Agreement or any other Loan Document, such Holder or Holders
agree to engage only one special counsel for each such matter and to use
reasonable efforts to cause such special counsel to furnish the Company with an
estimate of the total fees, expenses and disbursements to be incurred by such
special counsel in connection with such engagement, provided that the failure
(for any reason) of such special counsel to provide such an estimate (nor any
error therein or deviation therefrom) shall not relieve the Company of any of
its obligations under this Section 11.02.
     11.03 Consent to Waivers and Amendments.
     (a) This Agreement and the other Loan Documents may be amended, and the
Company may take any action herein or therein prohibited, or omit to perform any
act herein or therein required to be performed by it, if the Company shall
obtain the written consent to such amendment, action or omission to act, of the
Required Holders except that, without the written consent of the Holder or
Holders of all Notes at the time outstanding, no amendment to this Agreement or
any other Loan Document shall change the maturity of any Note, or change the
principal of, or the rate or time of payment of interest or any premium payable
with respect to any Note, or affect the time, amount or allocation of any
required prepayments, or alter or amend the right of any Holder to declare all
of the Notes held by such Holder to be due and payable in accordance with the
provisions of Section 10.01 or change or modify any of the provisions of this
Section 11.03. Each Holder of any Note at the time or thereafter outstanding
shall be bound by any consent authorized by this Section 11.03, whether or not
such Note shall have been marked to indicate such consent, but any Notes issued
thereafter may bear a notation referring to any such consent.
     (b) Executed or true and correct copies of any consent, waiver and
amendment effected pursuant to the provisions of this Section 11.03 shall be
delivered by the Company to each Holder forthwith following the date on which
the same shall have been executed and delivered by the Required Holders.
     (c) No course of dealing between the Company and the Holder of any Note nor
any delay in exercising any rights hereunder or under any Note shall operate as
a waiver of any rights of any Holder of such Note.
     11.04 Solicitation of Holders.
     The Company will not solicit, request or negotiate for or with respect to
any proposed consent, waiver or amendment of any of the provisions of this
Agreement or any other Loan Document unless each Holder shall concurrently be
informed thereof in writing by the Company and shall be afforded the opportunity
to consider the same and shall be supplied by the Company

60



--------------------------------------------------------------------------------



 



with sufficient information to enable it to make an informed decision with
respect thereto. The Company will not pay or cause to be paid any remuneration,
whether by way of supplemental or additional interest, fee or otherwise, to any
Holder as consideration for or as an inducement to the entering into by any such
Holder of any waiver or amendment of any of the terms and provisions of this
Agreement or any other Loan Document unless such remuneration is concurrently
paid, on the same terms, ratably to each Holder.
     11.05 Form, Registration, Transfer and Exchange of Notes; Lost Notes.
     (a) The Notes are issuable as registered notes without coupons in minimum
denominations equal to $1,000,000 (except as may be necessary to reflect any
principal amount not evenly divisible by $1,000,000). The Company shall keep at
its principal executive office a register in which the Company shall provide for
the registration of Notes and of transfers of Notes. Upon surrender for
registration of transfer of any Note at the principal executive office of the
Company, the Company shall, at its expense, execute and deliver one or more new
Notes of like tenor and of a like aggregate principal amount, registered in the
name of the designated Transferee or Transferees. Every Note surrendered for
registration of transfer shall be duly endorsed, or be accompanied by a written
instrument of transfer duly executed, by the Holder of such Note, or such
Holder’s attorney, duly authorized in writing.
     (b) At the option of any Holder, any Note held by such Holder may be
exchanged for other Notes of like tenor and of any authorized denominations, of
a like aggregate principal amount, upon surrender of the Note to be exchanged at
the principal office of the Company. Whenever any Notes are so surrendered for
exchange, the Company shall, at its expense, execute and deliver the Notes which
the Holder making the exchange is entitled to receive.
     (c) Any Note or Notes issued in exchange for any Note or upon transfer
thereof shall carry the rights to unpaid interest and interest to accrue which
were called by the Note so exchanged or transferred, so that neither gain nor
loss of interest shall result from any such transfer or exchange. Upon receipt
of written notice from the Holder of any Note of the loss, theft, destruction or
mutilation of such Note and, in the case of any such loss, theft or destruction,
upon receipt of such Holder’s unsecured indemnity agreement, or in the case of
any such mutilation upon surrender and cancellation of such Note, the Company
will make and deliver a new Note, of like tenor, in lieu of the lost, stolen,
destroyed or mutilated Note.
     11.06 Persons Deemed Owners.
     Prior to due presentment for registration of transfer, the Company may
treat the Person in whose name any Note is registered in accordance with
Section 11.05 as the owner and Holder of such Note for the purpose of receiving
payment of principal of and premium, if any, and interest on such Note and for
all other purposes whatsoever, whether or not such Note shall be overdue, and
the Company shall not be affected by notice to the contrary.

61



--------------------------------------------------------------------------------



 



     11.07 Reliance on and Survival of Representations and Warranties.
     (a) All of the representations and warranties of the Loan Parties contained
in the Loan Documents or in any certificates or other instruments delivered by
any Loan Party at or after the Closing pursuant to any Loan Document shall
(i) survive the execution and delivery of this Agreement, the Notes and the
other Loan Documents, the transfer by the Purchasers of any Note or portion
thereof or interest therein and the payment of any Note, and may be relied upon
by the Purchasers or any Transferee, regardless of any investigation made at any
time by or on behalf of the Purchasers, any Transferee or any other Person and
(ii) be deemed to be material and to have been relied upon by each Holder,
notwithstanding any investigation heretofore or hereafter made by or on behalf
of any Holder.
     (b) All representations, warranties and covenants contained herein made by
the Purchasers or any Holder shall survive the execution and delivery of this
Agreement, the Notes and the other Loan Documents, and may be relied upon by the
Company and its successors and assigns. No Holder (including the Purchasers)
shall be responsible for the truth, correctness or performance of the
representations or warranties of the Company, the Guarantors or any other Holder
(including any Transferee).
     11.08 Successors and Assigns.
     All covenants and other agreements in this Agreement contained by or on
behalf of either of the parties hereto shall bind and inure to the benefit of
the respective successors and assigns of the parties hereto (including, without
limitation, any Transferee) whether so expressed or not. Each Transferee, by
taking any Note, shall be deemed to have made the representation contained in
Part 1 of Schedule XII and at least one of the representations contained in
Part 2 of Schedule XII and to have agreed to be bound by the terms and
conditions of this Agreement.
     11.09 Notices.
     All written communications provided for hereunder shall be sent by first
class mail or nationwide overnight delivery service (with charges prepaid) and
(a) if to the Purchasers, addressed to it at the address specified for such
communications in Schedule I, or at such other address as the Purchasers shall
have specified to the Company in writing, (b) if to any other Holder, addressed
to such other Holder at such address as such other Holder shall have specified
to the Company in writing or, if any such other Holder shall not have so
specified an address to the Company, then addressed to such other Holder in care
of the last holder of such Note which shall have so specified an address to the
Company and (c) if to the Company, addressed to it at 1600 West 7th Street, Fort
Worth, Texas 76102-2599, Attention: President, or at such other address as the
Company shall have specified to each Holder in writing.
     11.10 Substitution of Purchasers.
     The Purchasers shall have the right, by written notice to the Company, to
substitute any one of its Affiliates as the purchaser of the Notes, which notice
shall be signed by both the Purchasers and such Affiliate and shall contain such
Affiliate’s agreement to be bound by this Agreement and shall contain a
confirmation by such Affiliate of the accuracy with respect to it of

62



--------------------------------------------------------------------------------



 



the representation contained in Part 1 of Schedule XII and of at least one of
the representations set forth in Part 2 of Schedule XII. Upon receipt of such
notice, wherever the word “Purchaser” is used in this Agreement (other than in
this Section 11.10) or any other Loan Document or certificate, opinion or other
instrument delivered or to be delivered pursuant hereto or thereto, such word
shall be deemed to refer to such Affiliate in lieu of the Purchaser. In the
event such Affiliate is so substituted as a purchaser hereunder and such
Affiliate thereafter transfers to the Purchaser all of the Notes then held by
such Affiliate, upon receipt by the Company of notice of such transfer, wherever
the word “Purchaser” is used in this Agreement or any other Loan Document or
certificate, opinion or other instrument delivered or to be delivered pursuant
hereto or thereto, such word shall no longer be deemed to refer to such
Affiliate, but shall refer to the Purchaser, and the Purchaser shall have all
the rights of an original Holder of the Notes under this Agreement.
     11.11 Satisfaction Requirement.
     If any agreement, certificate or other writing, or any action taken or to
be taken, is by the terms of this Agreement required to be satisfactory to the
Purchasers or to the Required Holders, the determination of such satisfaction
shall be made by the Purchasers or the Required Holders, as the case may be, in
the sole and exclusive judgment of the Person or Persons making such
determination unless, by the terms of this Agreement, such matter is required to
be reasonably satisfactory to the Purchasers or to the Required Holders, as the
case may be, in which event the determination of such satisfaction shall be made
by the Purchasers or the Required Holders, as the case may be, in the reasonable
judgment of the Person or Persons making such determination.
     11.12 Independence of Covenants.
     All covenants contained in this Agreement shall be given independent effect
so that if a particular action or condition is not permitted by any of such
covenants, the fact that such action or condition would be permitted by an
exception to, or otherwise be within the limitations of, another covenant shall
not avoid the occurrence of a Default or an Event of Default if such action is
taken or condition exists.
     11.13 Remedies Cumulative.
     No right, power or remedy granted under any Loan Document is intended to be
exclusive, but each shall be cumulative and in addition to any other rights,
powers or remedies referred to in such Loan Document or otherwise available at
law or in equity and the exercise or beginning of exercise by any party hereto
of any one or more of such rights, powers or remedies shall not preclude the
simultaneous or later exercise by such party of any or all such other rights,
powers or remedies.
     11.14 Reproduction of Documents.
     This Agreement, the Notes, and the other Loan Documents and all documents
relating hereto and thereto, including (a) consents, waivers and notifications
which may hereafter be executed, (b) documents received by the Purchasers at the
Closing and (c) financial statements, certificates and other information
previously or hereafter furnished to any Holder of a Note, may

63



--------------------------------------------------------------------------------



 



be reproduced by such Holder or the Company by any photographic, photostatic,
microfilm, microcard, miniature photographic or other similar process and any
original document so reproduced may be destroyed. The Company and the Purchasers
agree and stipulate that, to the extent permitted by applicable law, any such
reproduction shall be admissible in evidence as the original itself in any
judicial or administrative proceeding (whether or not the original is in
existence and whether or not such reproduction was made in the regular course of
business) and any enlargement, facsimile or further reproduction of such
reproduction shall likewise be admissible in evidence.
     11.15 Notes as Securities.
     The Company and the Purchasers agree that the Notes are securities as
defined in each of the Securities Act and the Exchange Act.
     11.16 Severability of Provisions.
     Any provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.
     11.17 Interest.
     (a) Each provision in this Agreement, the Notes and the other Loan
Documents is expressly limited so that in no event whatsoever shall the amount
paid, or otherwise agreed to be paid, to any Holder for the use, forbearance or
detention of the indebtedness evidenced by the Notes or any other Loan Document
or otherwise (including any sums paid as required by any covenant or obligation
contained herein or in any other Loan Document which is for the use, forbearance
or detention of such money), exceed that amount of money which would cause the
effective rate of interest to exceed the Highest Lawful Rate, and all amounts
owed under this Agreement, the Notes and each other Loan Document shall be held
to be subject to reduction to the effect that such amounts so paid or agreed to
be paid which are for the use, forbearance or detention of money under this
Agreement, the Notes or any other Loan Documents shall in no event exceed that
amount of money which would cause the effective rate of interest to exceed the
Highest Lawful Rate.
     (b) Anything in this Agreement, any Note or any other Loan Document to the
contrary notwithstanding, the Company shall never be required to pay unearned
interest on any Note or ever be required to pay interest on such Note at a rate
in excess of the Highest Lawful Rate, and if the effective rate of interest
which would otherwise be payable under this Agreement, such Note or any other
Loan Document would exceed the Highest Lawful Rate, or if the Holder of such
Note shall receive any unearned interest or shall receive monies that are deemed
to constitute interest which would increase the effective rate of interest
payable by the Company under this Agreement, such Note and the other Loan
Documents to a rate in excess of the Highest Lawful Rate, then (i) the amount of
interest which would otherwise be payable by the Company under this

64



--------------------------------------------------------------------------------



 



Agreement, such Note and the other Loan Documents shall be reduced to the amount
allowed under applicable law and (ii) any unearned interest paid by the Company
or any interest paid by the Company in excess of the Highest Lawful Rate shall
be in the first instance credited on the principal of such Note with the excess
thereof, if any, refunded to the Company.
     (c) It is further agreed that, without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by any
Holder under the Notes held by it, or under this Agreement or the other Loan
Documents, which are made for the purpose of determining whether such rate
exceeds the Highest Lawful Rate shall be made, to the extent permitted by usury
laws applicable to such Notes (now or hereafter enacted), by amortizing,
prorating and spreading in equal parts during the period of the full stated term
of the loans evidenced by said Notes all interest at any time contracted for,
charged or received by such Holder in connection therewith.
     (d) If, at any time and from time to time, (i) the amount of interest
payable to any Holder on any date shall be computed at the Highest Lawful Rate
and (ii) in respect of any subsequent interest computation period the amount of
interest otherwise payable to such holder would be less than the Highest Lawful
Rate, then the amount of interest payable to such Holder in respect of such
subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate until the total amount of interest payable to such Holder
shall equal the total amount of interest which would have been payable to such
Holder if the total amount of interest had been computed without giving effect
to this Section 11.17.
     11.18 Representations, Etc. Cumulative.
     All representations, covenants, agreements and indemnities contained in
this Agreement shall be in addition to and cumulative of the representations,
covenants, agreements and indemnities contained in the other Loan Documents.
     11.19 Submission to Jurisdiction.
     THE COMPANY HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION OF
ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK, NEW YORK OVER ANY ACTION OR
PROCEEDING (A) TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS AGREEMENT OR UNDER ANY
OTHER LOAN DOCUMENT OR (B) ARISING FROM OR RELATING TO ANY FINANCING
RELATIONSHIP EXISTING IN CONNECTION WITH THIS AGREEMENT AND THE LOAN DOCUMENTS,
AND THE COMPANY HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT.
THE COMPANY HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL POSTAGE PREPAID, TO THE COMPANY
AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 11.09, SUCH SERVICE TO BECOME

65



--------------------------------------------------------------------------------



 



EFFECTIVE 10 DAYS AFTER SUCH MAILING. EACH SUCH SERVICE IS HEREBY ACKNOWLEDGED
BY THE COMPANY TO BE SUFFICIENT, EFFECTIVE AND BINDING SERVICE IN EVERY RESPECT.
IF ANY AGENT APPOINTED BY THE COMPANY REFUSES TO ACCEPT SERVICE, THE COMPANY
HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL CONSTITUTE SUFFICIENT NOTICE.
THE COMPANY HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT THAT IT MAY
EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT FORUM OR VENUE TO THE
MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. THE COMPANY HEREBY AGREES THAT A
FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE
ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER
PROVIDED BY LAW. NOTHING IN THIS SECTION 11.19 SHALL AFFECT THE RIGHT OF ANY
HOLDER OR ANY OTHER PERSON TO SERVE LEGAL PROCESS IN ANY OTHER MANNER PERMITTED
BY APPLICABLE LAW OR TO BRING ANY ACTION OR PROCEEDING AGAINST THE COMPANY OR
THE PROPERTY OF THE COMPANY IN THE COURTS OF ANY OTHER JURISDICTION.
     11.20 Governing Law.
     THIS AGREEMENT SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES SHALL BE GOVERNED BY, THE INTERNAL LAWS OF THE STATE OF
NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.
     11.21 Indemnification.
     The Company hereby waives any claim for contribution against any Indemnitee
and agrees to indemnify, exonerate and hold each Indemnitee free and harmless
from and against any and all actions, causes of action, suits, citations,
directives, demands, assessments, losses, liabilities, damages and expenses,
including (without limitation) reasonable attorneys’ fees and disbursements and,
in the case of clause (e) below, fees and disbursements of environmental
consultants (collectively, the “Indemnified Liabilities”), incurred, suffered,
sustained or required to be paid by the Indemnitees or any of them as a result
of, or arising out of, or relating to (a) any transaction financed in whole or
in part directly or indirectly with the proceeds of any of the Notes, (b) the
exercise, protection or enforcement of any Holder’s rights, remedies, powers or
privileges under this Agreement or any other Loan Document, (c) the breach of
any representation or warranty of any Loan Party contained herein or in any
other Loan Document, (d) the nonfulfillment by any Loan Party of, or its failure
to perform, any of its covenants or agreements contained in this Agreement or
any of the other Loan Documents or (e) the presence of Hazardous Materials on,
or the escape, seepage, leakage, spillage, discharge, emission or release of
Hazardous Materials from, any of the real Properties of the Company or any
Subsidiary or any site, facility or location to which any material, products,
waste or other substances from or attributable to the business or operations of
the Company or any Subsidiary have been transported for treatment, disposal,
storage or deposit, any violation of, or noncompliance with, any Environmental
Law at any such Property, site, facility or location, any Environmental Claim in
connection with the Company or any Property of the Company, except, in each
case, for any of such Indemnified Liabilities arising on account of such
Indemnitee’s

66



--------------------------------------------------------------------------------



 



gross negligence or willful misconduct, and if and to the extent that the
foregoing undertaking may be unenforceable for any reason, the Company hereby
agrees to make the maximum contribution to the payment and satisfaction of the
Indemnified Liabilities that is permissible under applicable law. The
obligations of the Company under this Section 11.21 shall survive the transfer
and payment of the Notes.
     11.22 Survival of Indemnities, Etc.
     (a) The indemnities contained in this Agreement are cumulative and in
addition to the indemnities contained in the other Loan Documents and shall
survive the termination of this Agreement and the transfer and payment of the
Notes.
     (b) THE INDEMNITIES CONTAINED IN THIS AGREEMENT SHALL COVER AND INCLUDE
LOSSES, COSTS, EXPENSES, CLAIMS, DAMAGES, PENALTIES AND OBLIGATIONS ARISING OUT
OF OR RESULTING FROM THE NEGLIGENCE OTHER THAN GROSS NEGLIGENCE OF ANY
INDEMNITEE, REGARDLESS OF WHETHER SUCH NEGLIGENCE BE ORDINARY OR SOLE.
     11.23 Judgment Currency.
     (a) The obligation of the Company hereunder and under the other Loan
Documents to make payments in Dollars shall not be discharged or satisfied by
any tender or recovery pursuant to any judgment expressed in or converted into
any currency other than Dollars, except to the extent that such tender or
recovery results in the effective receipt by each Holder of the full amount of
Dollars expressed to be payable to such Holder under this Agreement or any other
Loan Documents. If for the purpose of obtaining or enforcing judgment against
the Company in any court or in any jurisdiction, it becomes necessary to convert
into or from any currency other than Dollars (such other currency being referred
to in this Section 11.23 as the “Judgment Currency”) an amount due in Dollars,
the conversion shall be made, at the Dollar Equivalent, as of the Business Day
immediately preceding the day on which the judgment is given (such Business Day
being referred to in this Section 11.23 as the “Judgment Currency Conversion
Date”). For purposes of this Section 11.23, the term “Dollar Equivalent” shall
mean, with respect to any monetary amount in a currency other than Dollars, at
any time for the determination thereof, the amount of Dollars obtained by
converting such foreign currency involved in such computation into Dollars at
the spot rate for the purchase of Dollars with the applicable foreign currency
as quoted to such Holder by a nationally recognized commercial bank or
investment bank, which is not affiliated with such Holder, at approximately
10:00 A.M. (New York City time) on the date of determination thereof specified
herein.
     (b) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment of the amount
due, the Company covenants and agrees to pay, or cause to be paid, such
additional amounts, if any (but in any event not a lesser amount), as may be
necessary to ensure that the amount paid in the Judgment Currency, when
converted at the rate of exchange

67



--------------------------------------------------------------------------------



 



prevailing on the date of payment, will produce the amount of Dollars which
could have been purchased with the amount of Judgment Currency stipulated in the
judgment or judicial award at the rate of exchange prevailing on the Judgment
Currency Conversion Date.
     (c) For purposes of determining the Dollar Equivalent for this
Section 11.23, such amounts shall include any premium and costs payable in
connection with the purchase of the Dollars.
     11.24 Liabilities of Holders.
     Neither this Agreement nor any other Loan Documents nor any disposition of
the Notes shall be deemed to create any liability or obligation of any Holder to
enforce any provision hereof or of any other Loan Document for the benefit or on
behalf of any other Person who may be the holder of any Note.
     11.25 Taxes.
     The Company will (a) pay all taxes (including interest and penalties) that
may be payable in connection with the execution and delivery of this Agreement
or any other Loan Document or any amendment of, or waiver or consent under or
with respect to, this Agreement or any other Loan Document and (b) indemnify and
hold the Purchasers and each other Holder harmless from and against any loss or
liability resulting from nonpayment or delay in payment of any such tax. The
obligations of the Company under this Section 11.25 shall survive the transfer
and payment of the Notes.
     11.26 Counterparts.
     This Agreement may be executed simultaneously in two or more counterparts,
each of which shall be deemed an original, and it shall not be necessary in
making proof of this Agreement to produce or account for more than one such
counterpart.
     11.27 Entire Agreement.
     This Agreement and the other Loan Documents to which the Company is a party
constitute the entire contract between the parties relative to the subject
matter hereof. Any previous agreement among the parties with respect to the
subject matter hereof is superseded by this Agreement and the other Loan
Documents. Subject to Section 11.08, nothing in this Agreement or in the other
Loan Documents, expressed or implied, is intended to confer upon any Person
other than the parties hereto and thereto any rights, remedies, obligations or
liabilities under or by reason of this Agreement or the other Loan Documents.
[Remainder of page intentionally left blank. Next page is signature page.]

68



--------------------------------------------------------------------------------



 



     The Purchasers should indicate their agreement with the foregoing by
signing the form of acceptance on the enclosed counterpart of this letter and
return the same to the Company, whereupon this letter shall become a binding
agreement between the Purchasers and the Company.

            Very truly yours,

CASH AMERICA INTERNATIONAL, INC.
      By /s/ Austin D. Nettle       Name:   Austin Nettle      Title:   Vice
President, Treasurer     

The foregoing Agreement is hereby accepted
as of the date first above written

      MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
   
By
/s/Kaitlin Trinh
 
 
Name:
  Kaitlin Trinh
Title:
  Vice President
 
    NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
 
   
By
/s/ Kaitlin Trinh
 
 
Name:
  Kaitlin Trinh
Title:
  Vice President
 
    THE COMMERCE INSURANCE COMPANY
 
   
By
/s/ John W. Hawie
 
 
Name:
  John W. Hawie
Title:
  Vice President & Chief Investment Officer
 
    EQUITRUST LIFE INSURANCE COMPANY
 
   
By
/s/ Herman L. Riva
 
 
Name:
  Herman L. Riva
Title:
  Senior Portfolio Manager
 
    FARM BUREAU LIFE INSURANCE COMPANY
 
   
By
/s/ Herman L. Riva
 
 
Name:
  Herman L. Riva
Title:
  Senior Portfolio Manager

[Signature Page to note Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I
PURCHASER INFORMATION

      Purchaser Name   MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
 
Name in Which Note is Registered
  HARE & CO.
 
   
Note Registration Numbers; Principal Amounts
  R-1; $[**Confidential Treatment Requested]
 
   
Payment on Account of Note
   
 
 
Method
  Federal Funds Wire Transfer
 
 
Account Information
  The Bank of New York
100 Church Street, 7th Floor
New York, NY 10286
ABA # 021-000-018
 
  BNF: IOC 566
 
  Attn: Principal & Interest Department
 
 
 
  Re:    (see “Accompanying Information” below)
 
   
Accompanying Information
  Name of Company:        CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Description of Security: 6.12% Senior Notes due December 28, 2015
 
   
 
  PPN:                               14754D A* 1
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Midland National Life Insurance Company
c/o The Bank of New York
P.O. Box 19266
Newark, NJ 07195
Attn:    Principal & Interest Department

F/A/O: Midland RGA1, Account # [**Confidential Treatment Requested]
 
   
 
  with a copy to:
 
   
 
  Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
Fax:   605-782-1929
 
 
Address for All Other Notices
  Midland National Life Insurance Company
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
 
   
Signature Block
  MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
   
 
  By:
 
 
 
Name:
 
 
Title:

Schedule I-1
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------



 



      Purchaser Name   MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
 
Instructions re Delivery of Notes
  The Bank of New York
One Wall Street
3rd Floor, Window A
New York, NY 10286
Attn: Alisha Feliz

Ref:  Midland RGA1, Account # [**Confidential Treatment Requested]
 
   
Tax Identification Number
  46-0164570 

Schedule I-2
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------



 



      Purchaser Name   MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
 
Name in Which Note is Registered
  HARE & CO.
 
   
Note Registration Numbers; Principal Amounts
  R-2; $[**Confidential Treatment Requested]
 
   
Payment on Account of Note
   
 
 
Method
  Federal Funds Wire Transfer
 
 
Account Information
  The Bank of New York
100 Church Street, 7th Floor
New York, NY 10286
ABA # 021-000-018
 
  BNF: IOC 566
 
  Attn: Principal & Interest Department
 
 
 
  Re:    (see “Accompanying Information” below)
 
   
Accompanying Information
  Name of Company:        CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Description of Security: 6.12% Senior Notes due December 28, 2015
 
   
 
  PPN:                               14754D A* 1
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Midland National Life Insurance Company
c/o The Bank of New York
P.O. Box 19266
Newark, NJ 07195
Attn:    Principal & Interest Department

F/A/O: Midland Annuity, Account # [**Confidential Treatment Requested]
 
   
 
  with a copy to:
 
   
 
  Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
Fax:   605-782-1929
 
 
Address for All Other Notices
  Midland National Life Insurance Company
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
 
   
Signature Block
  MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
   
 
  By:
 
 
 
Name:
 
 
Title:
 
   
Instructions re Delivery of Notes
  The Bank of New York
One Wall Street
3rd Floor, Window A
New York, NY 10286
Attn: Alisha Feliz

Ref:  Midland Annuity, Account # [**Confidential Treatment Requested]
 
   
Tax Identification Number
  46-0164570 

Schedule I-3
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------



 



      Purchaser Name   MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
 
Name in Which Note is Registered
  HARE & CO.
 
   
Note Registration Numbers; Principal Amounts
  R-3; $[**Confidential Treatment Requested]
 
   
Payment on Account of Note
   
 
 
Method
  Federal Funds Wire Transfer
 
 
Account Information
  The Bank of New York
100 Church Street, 7th Floor
New York, NY 10286
ABA # 021-000-018
 
  BNF: IOC 566
 
  Attn: Principal & Interest Department
 
 
 
  Re:    (see “Accompanying Information” below)
 
   
Accompanying Information
  Name of Company:        CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Description of Security: 6.12% Senior Notes due December 28, 2015
 
   
 
  PPN:                               14754D A* 1
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Midland National Life Insurance Company
c/o The Bank of New York
P.O. Box 19266
Newark, NJ 07195
Attn:    Principal & Interest Department

F/A/O: Midland Main, Account # [**Confidential Treatment Requested]
 
   
 
  with a copy to:
 
   
 
  Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
Fax:   605-782-1929
 
 
Address for All Other Notices
  Midland National Life Insurance Company
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
 
   
Signature Block
  MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
   
 
  By:
 
 
 
Name:
 
 
Title:
 
   
Instructions re Delivery of Notes
  The Bank of New York
One Wall Street
3rd Floor, Window A
New York, NY 10286
Attn: Alisha Feliz

Ref:  Midland Main, Account # [**Confidential Treatment Requested]
 
   
Tax Identification Number
  46-0164570 

Schedule I-4
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------



 



      Purchaser Name   MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
 
Name in Which Note is Registered
  HARE & CO.
 
   
Note Registration Numbers; Principal Amounts
  R-4; $[**Confidential Treatment Requested]
 
   
Payment on Account of Note
   
 
 
Method
  Federal Funds Wire Transfer
 
 
Account Information
  The Bank of New York
100 Church Street, 7th Floor
New York, NY 10286
ABA # 021-000-018
 
  BNF: IOC 566
 
  Attn: Principal & Interest Department
 
 
 
  Re:    (see “Accompanying Information” below)
 
   
Accompanying Information
  Name of Company:        CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Description of Security: 6.12% Senior Notes due December 28, 2015
 
   
 
  PPN:                               14754D A* 1
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Midland National Life Insurance Company
c/o The Bank of New York
P.O. Box 19266
Newark, NJ 07195
Attn:    Principal & Interest Department

F/A/O: Midland BOLI SA, Account # [**Confidential Treatment Requested]
 
   
 
  with a copy to:
 
   
 
  Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
Fax:   605-782-1929
 
 
Address for All Other Notices
  Midland National Life Insurance Company
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
 
   
Signature Block
  MIDLAND NATIONAL LIFE INSURANCE COMPANY
 
   
 
  By:
 
 
 
Name:
 
 
Title:
 
   
Instructions re Delivery of Notes
  The Bank of New York
One Wall Street
3rd Floor, Window A
New York, NY 10286
Attn: Alisha Feliz

Ref:  Midland BOLI SA, Account # [**Confidential Treatment Requested]
 
   
Tax Identification Number
  46-0164570 

Schedule I-5
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------



 



      Purchaser Name   MIDLAND NATIONAL LIFE INSURANCE COMPANY Purchaser Name  
NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
 
 
Name in Which Note is Registered
  HARE & CO.
 
   
Note Registration Numbers; Principal Amounts
  R-5; $[**Confidential Treatment Requested]
 
   
Payment on Account of Note
   
 
 
Method
  Federal Funds Wire Transfer
 
 
Account Information
  The Bank of New York
100 Church Street, 7th Floor
New York, NY 10286
ABA # 021-000-018
 
  BNF: IOC 566
 
  Attn: Principal & Interest Department
 
 
 
  Re:    (see “Accompanying Information” below)
 
   
Accompanying Information
  Name of Company:        CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Description of Security: 6.12% Senior Notes due December 28, 2015
 
   
 
  PPN:                               14754D A* 1
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  North American Company for Life and Health Insurance
c/o The Bank of New York
P.O. Box 19266
Newark, NJ 07195
Attn:    Principal & Interest Department

F/A/O: NACOLAH Annuity, Account # [**Confidential Treatment Requested]
 
   
 
  with a copy to:
 
   
 
  Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
Fax:   605-782-1929
 
 
Address for All Other Notices
  North American Company for Life and Health Insurance
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
Attn: Melissa Carlson
 
   
Signature Block
  NORTH AMERICAN COMPANY FOR LIFE AND HEALTH INSURANCE
 
   
 
  By:
 
 
 
Name:
 
 
Title:
 
   
Instructions re Delivery of Notes
  The Bank of New York
One Wall Street
3rd Floor, Window A
New York, NY 10286
Attn: Alisha Feliz

Ref:  NACOLAH Annuity, Account # [**Confidential Treatment Requested]
 
   
Tax Identification Number
  36-2428931 

Schedule I-6
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------



 



      Purchaser Name   THE COMMERCE INSURANCE COMPANY
 
 
Name in Which Note is Registered
  THE COMMERCE INSURANCE COMPANY
 
   
Note Registration Numbers; Principal Amounts
  R-6; $[**Confidential Treatment Requested]
 
   
Payment on Account of Note
   
 
 
Method
  Federal Funds Wire Transfer
 
 
Account Information
  Bank of New York
ABA # 021-000-018
Bank of NYC/Cust
Account # [**Confidential Treatment Requested]
GLA # [**Confidential Treatment Requested]
 
 
 
  Re:    (see “Accompanying Information” below)
 
   
Accompanying Information
  Name of Company:        CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Description of Security: 6.12% Senior Notes due December 28, 2015
 
   
 
  PPN:                               14754D A* 1
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  The Commerce Insurance Company
211 Main Street, M1-06
Webster, MA 01570
Attn: John Hawie
Fax:   508-949-4970
 
 
Address for All Other Notices
  The Commerce Insurance Company
211 Main Street, M1-06
Webster, MA 01570
Attn: John Hawie
Fax:   508-949-4970
 
   
Signature Block
  THE COMMERCE INSURANCE COMPANY
 
   
 
  By:
 
 
 
Name:
 
 
Title:
 
   
Instructions re Delivery of Notes
  The Bank of New York
One Wall Street, 5th Floor
New York, NY 10286
Attn: Arnold Musella
         Free Receive Department

Ref:  Commerce Insurance Company,
         Account # [**Confidential Treatment Requested], Participant # 901
 
   
Tax Identification Number
  04-2495247 

Schedule I-7
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------



 



      Purchaser Name   EQUITRUST LIFE INSURANCE COMPANY
 
 
Name in Which Note is Registered
  CUDD & CO.
 
   
Note Registration Numbers; Principal Amounts
  R-7; $[**Confidential Treatment Requested]
 
   
Payment on Account of Note
   
 
 
Method
  Federal Funds Wire Transfer
 
 
Account Information
  JP Morgan Chase Bank
ABA # 021-000-021
Ref: EquiTrust Life Insurance Company, [**Confidential Treatment Requested]

Re:   see “Accompanying Information” below
 
   
Accompanying Information
  Name of Company:        CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Description of Security: 6.12% Senior Notes due December 28, 2015
 
   
 
  PPN:                               14754D A* 1
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  EquiTrust Life Insurance Company
c/o CUDD & Co.
P.O. Box 1508
Church Street Station
New York, NY 10008
 
 
Address for All Other Notices
  EquiTrust Life Insurance Company
c/o FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
Attn: Herman Riva
 
   
Signature Block
  EQUITRUST LIFE INSURANCE COMPANY
 
   
 
  By:
 
 
 
Name:
 
 
Title:
 
   
Instructions re Delivery of Notes
  JP Morgan Chase Bank
4 New York Plaza
Ground Floor Window
New York, NY 10005
Attn: Receive Window

Ref:  EquiTrust Life Insurance Company, [**Confidential Treatment Requested]
 
   
Tax Identification Number
  13-6022143 (CUDD & Co.) 

Schedule I-8
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------



 



      Purchaser Name   FARM BUREAU LIFE INSURANCE COMPANY
 
 
Name in Which Note is Registered
  CUDD & CO.
 
   
Note Registration Numbers; Principal Amounts
  R-8; $[**Confidential Treatment Requested]
 
   
Payment on Account of Note
   
 
 
Method
  Federal Funds Wire Transfer
 
 
Account Information
  JP Morgan Chase Bank
ABA # 021-000-021
Ref: Farm Bureau Life Insurance Company, [**Confidential Treatment Requested]

Re:   see “Accompanying Information” below
 
   
Accompanying Information
  Name of Company:        CASH AMERICA INTERNATIONAL, INC.
 
   
 
  Description of Security: 6.12% Senior Notes due December 28, 2015
 
   
 
  PPN:                               14754D A* 1
 
   
 
  Due Date and Application (as among principal, premium and interest) of the
payment being made:
 
   
Address for Notices Related to Payments
  Farm Bureau Life Insurance Company
c/o CUDD & Co.
P.O. Box 1508
Church Street Station
New York, NY 10008
 
 
Address for All Other Notices
  Farm Bureau Life Insurance Company
c/o FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
Attn: Herman Riva
 
   
Signature Block
  FARM BUREAU LIFE INSURANCE COMPANY
 
   
 
  By:
 
 
 
Name:
 
 
Title:
 
   
Instructions re Delivery of Notes
  JP Morgan Chase Bank
4 New York Plaza
Ground Floor Window
New York, NY 10005
Attn: Receive Window

Ref:  Farm Bureau Life Insurance Company, [**Confidential Treatment Requested]
 
   
Tax Identification Number
  13-6022143 (CUDD & Co.) 

Schedule I-9
[**Confidential Treatment Requested] indicates that portions of this document
have been deleted and have been separately filed with the Securities and
Exchange Commission.





--------------------------------------------------------------------------------



 



SCHEDULE II
LIST OF SUBSIDIARIES

              Subsidiary   Entity Type   Jurisdiction of Formation  
Jurisdictions of Foreign Qualification
Bronco Pawn & Gun, Inc.
  Corporation   Oklahoma   None
 
 
Cash America Advance, Inc.
  Corporation   Delaware   Arizona
 
          California
 
          Texas
 
 
Cash America Financial Services, Inc.
  Corporation   Delaware   Alabama
 
          California
 
          Florida
 
          Georgia
 
          Illinois
 
          Indiana
 
          Kentucky
 
          Louisiana
 
          Michigan
 
          Missouri
 
          North Carolina
 
          Oklahoma
 
          Tennessee
 
          Texas
 
          Utah
 
 
Cash America Franchising, Inc.
  Corporation   Delaware   Texas
 
 
Cash America Holding, Inc.
  Corporation   Delaware   Texas
 
 
Cash America, Inc.
  Corporation   Delaware   None
 
 
Cash America, Inc. of Alabama
  Corporation   Alabama   None
 
 
Cash America, Inc. of Colorado
  Corporation   Colorado   None
 
 
Cash America, Inc. of Illinois
  Corporation   Illinois   None
 
 
Cash America, Inc. of Indiana
  Corporation   Indiana   None
 
 
Cash America, Inc. of Kentucky
  Corporation   Kentucky   None
 
 
Cash America, Inc. of Louisiana
  Corporation   Delaware   Louisiana

Schedule II-1

 



--------------------------------------------------------------------------------



 



              Subsidiary   Entity Type   Jurisdiction of Formation  
Jurisdictions of Foreign Qualification
Cash America, Inc. of Nevada
  Corporation   Nevada   Arizona
 
          California
 
          Washington
 
 
Cash America, Inc. of North Carolina
  Corporation   North Carolina   None
 
 
Cash America, Inc. of Oklahoma
  Corporation   Oklahoma   None
 
 
Cash America, Inc. of South Carolina
  Corporation   South Carolina   None
 
 
Cash America, Inc. of Tennessee
  Corporation   Tennessee   None
 
 
Cash America, Inc. of Utah
  Corporation   Utah   None
 
 
Cash America, Inc. of Virginia
  Corporation   Virginia   None
 
 
Cash America Management L.P.
  Limited Partnership   Delaware   Texas
 
 
Cash America of Missouri, Inc.
  Corporation   Missouri   None
 
 
Cash America Pawn, Inc. of Ohio
  Corporation   Ohio   None
 
 
Cash America Pawn L.P.
  Limited Partnership   Delaware   Texas
 
 
Cashland Financial Services, Inc.
  Corporation   Delaware   Indiana
 
          Kentucky
 
          Michigan
 
 
 
          Ohio
 
 
Doc Holliday’s Pawnbrokers & Jewellers, Inc.
  Corporation   Delaware   None
 
 
Express Cash International Corporation
  Corporation   Delaware   None
 
 
Florida Cash America, Inc.
  Corporation   Florida   None
 
 
Gamecock Pawn & Gun, Inc.
  Corporation   South Carolina   None
 
 
Georgia Cash America, Inc.
  Corporation   Georgia   None
 
 
Hornet Pawn & Gun, Inc.
  Corporation   North Carolina   None
 
 
Longhorn Pawn and Gun, Inc.
  Corporation   Texas   None
 
 
Mr. Payroll Corporation
  Corporation   Delaware   Texas
 
 
RATI Holding, Inc.
  Corporation   Texas   Louisiana
 
          Oklahoma
 
 
Tiger Pawn & Gun, Inc.
  Corporation   Tennessee   None
 
 
Uptown City Pawners, Inc.
  Corporation   Illinois   None
 
 
Vincent’s Jewelers and Loan, Inc.
  Corporation   Missouri   None
 
 

Schedule II-2

 



--------------------------------------------------------------------------------



 



SCHEDULE III
LIST OF JURISDICTIONS WHERE COMPANY IS QUALIFIED
TO DO BUSINESS AS A FOREIGN CORPORATION
     None.
Schedule III-1

 



--------------------------------------------------------------------------------



 



SCHEDULE IV
PERMITTED LIENS DESCRIBED IN SUBSECTION (b) OF THE DEFINITION OF
“PERMITTED LIENS” IN SECTION 2.01 OF THE AGREEMENT
     None.
Schedule IV-1

 



--------------------------------------------------------------------------------



 



SCHEDULE V
MATERIAL CONTRACTS

1.   Amended and Restated Executive Employment Agreement, dated as of
January 21, 2004, between the Company and Daniel R. Feehan   2.   Amended and
Restated Administrative Credit Services Agreement, dated September 29, 2005, by
and among Cash America Financial Services, Inc., NCP Finance Limited
Partnership, NCP Finance Florida, LLC, and NCP Finance Michigan, LLC   3.  
Administrative Credit Services Agreement, dated July 1, 2005, by and between
Cash America Financial Services, Inc. and Midwest R&S Corporation   4.  
Guaranty, dated September 29, 2005, by Cash America International, Inc. for the
benefit of NCP Finance Limited Partnership   5.   Guaranty, dated September 29,
2005, by Cash America International, Inc. for the benefit of NCP Finance
Michigan, LLC   6.   Guaranty, dated September 29, 2005, by Cash America
International, Inc. for the benefit of NCP Finance Florida, LLC   7.   Guaranty,
dated July 1, 2005, by Cash America International, Inc. for the benefit of
Midwest R&S Corporation   8.   Amended and Restated Administrative Credit
Services Agreement, dated May 13, 2004, by and between Community State Bank, a
banking corporation organized under the laws of South Dakota, and Cash America
Financial Services, Inc.   9.   Amended and Restated Administrative Credit
Services Agreement, dated November 1, 2005, by and between First Bank of White,
a banking corporation organized under the laws of South Dakota, and Cash America
Financial Services, Inc.

Schedule V-1

 



--------------------------------------------------------------------------------



 



SCHEDULE VI
DESCRIPTION OF COMPANY FINANCIALS

1.   Audited consolidated balance sheets of the Company as of December 31, 2000,
2001, 2002, 2003, and 2004.   2.   Audited consolidated income statements of the
Company for the years ended December 31, 2000, 2001, 2002, 2003, and 2004.   3.
  Audited consolidated statements of stockholders’ equity of the Company for the
years ended December 31, 2000, 2001, 2002, 2003, and 2004.   4.   Audited
consolidated statements of cash flows of the Company for the years ended
December 31, 2000, 2001, 2002, 2003, and 2004.   5.   Unaudited consolidated
balance sheet of the Company as of September 30, 2005.   6.   Unaudited
consolidated income statement of the Company for the quarter ended September 30,
2005.   7.   Unaudited consolidated statement of stockholders’ equity of the
Company for the quarter ended September 30, 2005.   8.   Unaudited consolidated
statement of cash flows of the Company for the quarter ended September 30, 2005.

Schedule VI-1

 



--------------------------------------------------------------------------------



 



SCHEDULE VII
DESCRIPTION OF PROJECTIONS
     No projections were provided in connection with this transaction.
Schedule VII-1

 



--------------------------------------------------------------------------------



 



SCHEDULE VIII
INDEBTEDNESS DESCRIBED IN SECTION 9.05(b)(13) OF THE AGREEMENT
     None.
Schedule VIII-1

 



--------------------------------------------------------------------------------



 



SCHEDULE IX
LABOR CONTRACTS

1.   Amended and Restated Executive Employment Agreement dated as of January 29,
2004 between the Company and Daniel R. Feehan   2.   Executive Change-in Control
Severance Agreements dated December 22, 2003 between the Company and each of its
Executive Vice Presidents (Thomas A. Bessant, Jr., Robert D. Brockman, Jerry D.
Finn, Michael D. Gaston, William R. Horne and James H. Kauffman)   3.  
Supplemental Executive Retirement Plan dated effective January 1, 2003   4.  
2004 Long Term Incentive Plan

     No strikes or other labor disputes are pending or threatened against the
Company or any Subsidiary.
Schedule IX-1

 



--------------------------------------------------------------------------------



 



SCHEDULE X
TRADENAMES
     The numbers in parentheses following each tradename represent the entity
owning (or in certain instances specifically noted below, using) the tradename.
The entity key list is set forth at the end of the tradename list.
Tradenames

1.   Cash America (1, also used by 29)   2.   Cash America Pawn of Abilene (2)  
3.   Cash America Pawn of Alamo (2)   4.   Cash America Pawn of Atlanta (3)   5.
  Cash America Pawn and Bargain Center of Atlanta (3)   6.   Cash America Pawn
of Auburndale (5)   7.   Cash America Jewelry & Loan of Aurora (18)   8.   Cash
America Pawn of Austin (2, also used by 20)   9.   Cash America Pawn of Baton
Rouge (4)   10.   Cash America Pawn of Birmingham (15)   11.   Cash America Pawn
of Bossier City (4)   12.   Cash America Pawn of Bradenton (5)   13.   Cash
America Pawn of Brandon (5)   14.   Cash America Pawn of Brownsville (2)   15.  
Cash America Pawn of Bryan (2)   16.   Cash America Pawn of Charleston (7)   17.
  Cash America Pawn of Charlotte (8, also used by 23)   18.   Cash America Pawn
of Chicago (18, also used by 28)   19.   Cash America Jewelry & Loan of Chicago
(18)   20.   Cash America Pawn of Cincinnati (6)   21.   Dan’s Cash America Pawn
of Clarksville (9)   22.   Cash America Pawn of Cocoa (5)   23.   Cash America
Pawn of Colorado Springs (10)   24.   Herb’s Cash America Pawn of Columbus (3)  
25.   Cash America Pawn of Corpus Christi (2, also used by 20)   26.   Cash
America Pawn of DFW (2)   27.   Cash America Jewelry & Loan of DFW (2)

Schedule X-1



--------------------------------------------------------------------------------



 



28.   Cash America Pawn & Bargain Outlet of DFW (2)   29.   Cash America Pawn of
Daytona Beach (5)   30.   Cash America Pawn of Denver (10)   31.   Cash America
Pawn of Donna (2)   32.   Cash America Pawn of Edinburg (2)   33.   Cash America
Pawn of El Paso (2, also used by 20)   34.   Cash America Pawn of Fort
Lauderdale (5)   35.   Cash America Pawn of Fort Walton (5)   36.   Cash America
Pawn of Fort Pierce (5)   37.   Cash America Pawn of Fort Wayne (9)   38.   Cash
America Pawn of Greensboro (8)   39.   Cash America Pawn of Greenville (7, also
used by 24)   40.   Cash America Pawn of Harlingen (2)   41.   Cash America Pawn
of High Point (8)   42.   Cash America Pawn of Houston (2)   43.   Cash America
Pawn of Indianapolis (9)   44.   Cash America Pawn of Jacksonville (5)   45.  
Cash America Pawn of Kansas City (11)   46.   Cash America Pawn of Killeen (20)
  47.   Cash America Pawn of Lafayette (4)   48.   Cash America Pawn of Lake
Charles (4)   49.   Cash America Pawn of Lakeland (5)   50.   Cash America Pawn
of Laredo (2)   51.   Cash America Pawn of Lexington (12)   52.   Cash America
Pawn of Longview (2)   53.   Cash America Pawn of Louisville (12)   54.   Dan’s
Cash America Pawn of Louisville (12)   55.   Cash America Pawn of Lubbock (2)  
56.   Cash America Pawn of Marshall (2)   57.   Cash America Pawn of McAllen (2)
  58.   Cash America Pawn of Memphis (14, also used by 22)   59.   Cash America
Pawn & Bargain Center of Memphis (14)   60.   Cash America Jewelry & Loan of
Miami (5)   61.   Cash America Pawn of Miami (5)   62.   Cash America Pawn of
Midland (2, also used by 20)

Schedule X-2



--------------------------------------------------------------------------------



 



63.   Cash America Pawn & Bargain Center of Midland (2)   64.   Cash America
Pawn of Mission (2)   65.   Cash America Pawn of Mobile (15)   66.   Cash
America Pawn of Monroe (4)   67.   Cash America Pawn of Montgomery (15)   68.  
Cash America Pawn of Nashville (14)   69.   Cash America Pawn of New Orleans (4)
  70.   Cash America Pawn & Bargain Center of New Orleans (4)   71.   Cash
America Pawn of Odessa (2, also used by 20)   72.   Cash America Pawn & Bargain
Center of Odessa (2)   73.   Cash America Pawn of Oklahoma City (13, also used
by 21)   74.   Cash America Pawn & Bargain Center of Oklahoma City (13)   75.  
Cash America Pawn of Orlando (5)   76.   Cash America Jewelry & Loan of Orlando
(5)   77.   Cash America Pawn of Palmetto (5)   78.   Cash America Pawn of
Pensacola (5)   79.   Cash America Pawn of Pharr (2)   80.   Cash America Pawn
of Port St. Lucie (5)   81.   Cash America Pawn of Pueblo (10)   82.   Cash
America Pawn of Salt Lake City (17)   83.   Cash America Pawn of San Antonio (2)
  84.   Cash America Pawn of San Benito (2)   85.   Cash America Pawn of San
Juan (2)   86.   Cash America Pawn of Savannah (3)   87.   Cash America Pawn of
Shreveport (4)   88.   Cash America Pawn of St. Louis (11, also used by 27)  
89.   Cash America Pawn of St. Petersburg (5)   90.   Cash America Pawn of
Tallahassee (5)   91.   Cash America Pawn of Tampa (5)   92.   Cash America Pawn
and Bargain Center of Tampa (5)   93.   Cash America Pawn of Texarkana (2)   94.
  Cash America Pawn of Tulsa (13)   95.   Cash America Pawn of Tyler (2)   96.  
Cash America Pawn of Victoria (20)   97.   Cash America Pawn of Waco (2)

Schedule X-3



--------------------------------------------------------------------------------



 



98.   Cash America Pawn of West Palm Beach (5)   99.   Cash America Pawn of
Winston-Salem (8)   100.   CATCO (Cash America Trading Company) (2)   101.  
Cash America Credit (16)   102.   Cash America Diamond Liquidators (2)   103.  
Cash America Pawn (29)   104.   Cash America Jewelry & Loan (29)   105.   Doc
Holliday’s Pawnbrokers & Jewellers (19, also used by 20, 21 & 22)   106.  
Gold’N Gems (4)   107.   Mr. Payroll (30)   108.   Pawnmasters (11)   109.  
SuperPawn (31)   110.   EZ-Cash SuperPawn (31)   111.   Cashland (32)   112.  
Cash America Payday Advance (33)   113.   Payday Advance (33)

Entities
 

1.   Cash America International, Inc.   2.   Cash America Pawn L. P.   3.  
Georgia Cash America, Inc.   4.   Cash America, Inc. of Louisiana   5.   Florida
Cash America, Inc.   6.   Cash America Pawn, Inc. of Ohio   7.   Cash America,
Inc. of South Carolina   8.   Cash America, Inc. of North Carolina   9.   Cash
America, Inc. of Indiana   10.   Cash America, Inc. of Colorado   11.   Cash
America of Missouri, Inc.   12.   Cash America, Inc. of Kentucky   13.   Cash
America, Inc. of Oklahoma   14.   Cash America, Inc. of Tennessee   15.   Cash
America, Inc. of Alabama   16.   Cash America Management L.P.   17.   Cash
America, Inc. of Utah   18.   Cash America, Inc. of Illinois   19.   Doc
Holliday’s Pawnbrokers & Jewellers, Inc.   20.   Longhorn Pawn and Gun, Inc.  
21.   Bronco Pawn & Gun, Inc.   22.   Tiger Pawn & Gun, Inc.   23.   Hornet Pawn
& Gun, Inc.   24.   Gamecock Pawn & Gun, Inc.   25.   Cash America Franchising,
Inc.   26.   Cash America Financial Services, Inc.   27.   Vincent’s Jewelers
and Loan, Inc.   28.   Uptown City Pawners, Inc.   29.   All of the Above   30.
  Mr. Payroll Corporation   31.   Cash America, Inc. of Nevada   32.   Cashland
Financial Services, Inc.   33.   Cash America Advance, Inc.

Schedule X-4



--------------------------------------------------------------------------------



 



SCHEDULE XI
INVESTMENTS

1.   The Subsidiaries listed on Schedule II attached to this Agreement, provided
that with respect to RATI Holding, Inc., Cash America, Inc. owns 89.1% of the
issued and outstanding shares of common stock of RATI Holding, Inc.   2.   Cash
America Holding, Inc. owns 1% of the issued and outstanding shares of common
stock of RATI Holding, Inc., and unaffiliated third parties own the remaining
9.9% of the issued and outstanding shares of RATI Holding, Inc.   3.   609,756
shares of Series C Convertible Preferred Stock of Miros, Inc., a Delaware
corporation.   4.   The 80,400,000 SEK Loan Note issued on September 8, 2004 by
Svensk Pantbelåning Holdings AB (f/k/a Guldskålen D 409 AB) and made payable to
the Company   5.   The 13,400,000 SEK Convertible Debenture Certificate issued
on September 8, 2004 by Svensk Pantbelåning Holdings AB (f/k/a Guldskålen D 409
AB) to the Company.   6.   Loans to officers of the Company with a principal
amount outstanding of approximately $2,488,419 as of November 29, 2005.

Schedule XI-1



--------------------------------------------------------------------------------



 



SCHEDULE XII
TRANSFEREE REPRESENTATIONS
Part 1
     The Transferee is purchasing the Notes to be acquired by it for its own
account or for one or more separate accounts maintained by the Transferee or for
the account of one or more pension or trust funds, in each case for investment
and not with a view to or for sale in connection with the distribution thereof
or with any present intention of distributing or selling any of such Notes,
provided that the disposition of the Transferee’s property shall at all times be
within its control.
     If the Transferee is acquiring Notes for its own account, the Transferee
(i) is an “accredited investor”, as defined in Regulation D under the Securities
Act, and (ii)(x) either alone or together with its purchaser representative(s),
as defined in such Regulation D, has knowledge and experience in financial and
business matters such that it is capable of evaluating the merits and risks of
the investment in the Notes and (y) is able to bear the economic risk of such
investment.
     If the Transferee is acquiring Notes for the account of one or more pension
or trust funds or for any account maintained by it, the Transferee has sole
investment discretion with respect to the acquisition of such Notes and the
determination and decision on behalf of the Transferee to acquire such Notes for
such pension or trust funds is being made by the same individual or group of
individuals who customarily passes on such investments.
Part 2
     At least one of the following statements accurately describes the source of
funds (a “Source”) to be used by the Transferee to pay the purchase price of the
Notes to be acquired by it:
     (i) the Source is an “insurance company general account” (as the term is
defined in the United States Department of Labor’s Prohibited Transaction
Exemption (“PTE”) 95-60) in respect of which the reserves and liabilities (as
defined by the annual statement for life insurance companies approved by the
National Association of Insurance Commissioners (the “NAIC Annual Statement”))
for the general account contract(s) held by or on behalf of any employee benefit
plan together with the amount of the reserves and liabilities for the general
account contract(s) held by or on behalf of any other employee benefit plans
maintained by the same employer (or affiliate thereof as defined in PTE 95-60)
or by the same employee organization in the general account do not exceed 10% of
the total reserves and liabilities of the general account (exclusive of separate
account liabilities) plus surplus as set forth in the NAIC Annual Statement
filed with such Purchaser’s state of domicile; or

Schedule XII-1



--------------------------------------------------------------------------------



 



     (ii) the Source is a separate account that is maintained solely in
connection with such Purchaser’s fixed contractual obligations under which the
amounts payable, or credited, to any employee benefit plan (or its related
trust) that has any interest in such separate account (or to any participant or
beneficiary of such plan (including any annuitant)) are not affected in any
manner by the investment performance of the separate account; or
     (iii) the Source is either (1) an insurance company pooled separate
account, within the meaning of PTE 90-1 or (2) a bank collective investment
fund, within the meaning of the PTE 91-38 and, except as disclosed by such
Purchaser to the Company in writing pursuant to this clause (iii), no employee
benefit plan or group of plans maintained by the same employer or employee
organization beneficially owns more than 10% of all assets allocated to such
pooled separate account or collective investment fund; or
     (iv) (1) the Source constitutes assets of an “investment fund” (within the
meaning of Part V of PTE 84-14 (the “QPAM Exemption”)) managed by a “qualified
professional asset manager” or “QPAM” (within the meaning of Part V of the QPAM
Exemption), (2) no employee benefit plan’s assets that are included in such
investment fund, when combined with the assets of all other employee benefit
plans established or maintained by the same employer or by an affiliate (within
the meaning of Section V(c)(1) of the QPAM Exemption) of such employer or by the
same employee organization and managed by such QPAM, exceed 20% of the total
client assets managed by such QPAM, (3) the conditions of Part I(c) and (g) of
the QPAM Exemption are satisfied, (4) neither the QPAM nor a person controlling
or controlled by the QPAM (applying the definition of “control” in Section V(e)
of the QPAM Exemption) owns a 5% or more interest in the Company and (5) the
identity of such QPAM and the names of all employee benefit plans whose assets
are included in such investment fund have been disclosed to the Company in
writing pursuant to this clause (iv); or
     (v) the Source constitutes assets of a “plan(s)” (within the meaning of
Section IV of PTE 96-23 (the “INHAM Exemption”)) managed by an “in-house asset
manager” or “INHAM” (within the meaning of Part IV of the 1NHAM exemption), the
conditions of Part I(a), (g) and (h) of the INHAM Exemption are satisfied,
neither the INHAM nor a person controlling or controlled by the INHAM (applying
the definition of “control” in Section IV(d) of the INHAM Exemption) owns a 5%
or more interest in the Company and (1) the identity of such INHAM and (2) the
name(s) of the employee benefit plan(s) whose assets constitute the Source have
been disclosed to the Company in writing pursuant to this clause (v); or
     (vi) the Source is a governmental plan; or
     (vii) the Source is one or more employee benefit plans, or a separate
account or trust fund comprised of one or more employee benefit plans, each of
which has been identified to the Company in writing pursuant to this clause
(vii); or

Schedule XII-2



--------------------------------------------------------------------------------



 



     (viii) the Source does not include assets of any employee benefit plan,
other than a plan exempt from the coverage of ERISA.
     As used in this Schedule XII, the terms “employee benefit plan,”
“governmental plan” and “separate account” shall have the respective meanings
assigned to such terms in section 3 of ERISA. Capitalized terms used herein
without definition shall have the meanings assigned to them in the Note
Agreement to which this Schedule XII is attached.

Schedule XII-3



--------------------------------------------------------------------------------



 



SCHEDULE XIII
OUTSTANDING INDEBTEDNESS FOR MONEY BORROWED DESCRIBED IN
SECTION 6.06(a) OF THE AGREEMENT
     None.

Schedule XIII-1



--------------------------------------------------------------------------------



 



EXHIBIT A
[FORM OF NOTE]
CASH AMERICA INTERNATIONAL, INC.
6.12% SENIOR NOTE DUE DECEMBER 28, 2015

      No. R-[___]   [Date] $[                    ]   PPN: 14754D A* 1     New
York, New York

     FOR VALUE RECEIVED, the undersigned, CASH AMERICA INTERNATIONAL, INC. (the
“Company”), a corporation organized and existing under the laws of the State of
Texas, hereby promises to pay to [                                        ], or
registered assigns, the principal sum of [                     
                   ] DOLLARS ($[                    ]) on or before December 28,
2015, with interest (computed on the basis of a 360-day year of twelve 30-day
months) on the unpaid balance of such principal amount from the date hereof
until the same shall become due and payable (whether at maturity or at any date
fixed for prepayment or by declaration or otherwise) at the rate of 6.12% per
annum, payable semi-annually on June 28 and December 28 in each year, commencing
June 28, 2006, and with interest on any overdue principal (including any overdue
prepayment of principal), premium and (to the extent permitted by law) interest
at the Default Rate (as defined in the Note Agreement referred to below),
payable semi-annually as aforesaid or, at the option of the holder hereof, on
demand.
     Payments of principal shall be made on the dates and in the amounts
specified in the Note Agreement. Payment of principal, premium, if any, and
interest shall be made in lawful money of the United States of America in
accordance with the Note Agreement.
     This Note is one of the Company’s 6.12% Senior Notes due December 28, 2015
(the “Notes”) issued in the original aggregate principal amount of $40,000,000
pursuant to the Note Agreement, dated as of December 28, 2005 (as and if amended
from time to time, the “Note Agreement”), between the Company and the Purchasers
listed on Schedule I to the Note Agreement and is entitled to the benefits
thereof. All capitalized terms used herein and not otherwise defined shall have
the meanings specified therefor in the Note Agreement.
     As provided in the Note Agreement, this Note is subject to prepayment, in
whole or from time to time in part, in certain cases without premium and in
other cases with a premium as specified in the Note Agreement. The Company
agrees to make required prepayments of principal of the Notes in the amounts, on
the dates, and in the manner provided in the Note Agreement.
     THE COMPANY IS OBLIGATED UNDER THE NOTE AGREEMENT TO KEEP A TRUE COPY
THEREOF AT ITS PRINCIPAL EXECUTIVE OFFICE FOR INSPECTION DURING NORMAL BUSINESS
HOURS.

Exhibit A-1



--------------------------------------------------------------------------------



 



     Transfers of this Note shall be registered in the register maintained by
the Company for such purpose in accordance with the Note Agreement. Prior to
presentment of this Note for registration of transfer, the Company may deem and
treat the holder of this Note as the absolute owner hereof (whether or not this
Note shall be overdue) for all purposes, and the Company will not be affected by
any notice to the contrary.
     As provided in the Note Agreement, the Notes are entitled to the benefits
of the Guaranty.
     The Note Agreement provides, among other things, for the acceleration of
the maturity of this Note under certain conditions and for the prepayment of
this Note under certain conditions and further provides that the holder hereof
may never charge, collect or receive interest greater than that permitted by
applicable law. As provided in the Note Agreement, all costs of collection with
respect to this Note (including, without limitation, reasonable attorneys’ fees
and other legal expenses) shall be borne by the Company.
     The Company hereby waives grace (except as otherwise expressly provided in
Section 10.01 of the Note Agreement), demand, presentment for payment, notice of
dishonor, notice of default, notice of intention to accelerate the maturity
hereof, protest and notice of protest and diligence in collecting and bringing
of suit, and agrees to all renewals, extensions or partial payments hereon, with
or without notice, before or after maturity.
     THIS NOTE SHALL BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE
INTERNAL LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF
CONFLICTS OF LAW.
     IN WITNESS WHEREOF, the Company has caused this Note to be duly executed.

            CASH AMERICA INTERNATIONAL, INC.
      By           Name:         Title:   

Exhibit A-2



--------------------------------------------------------------------------------



 



EXHIBIT B
[COMPANY COUNSEL OPINION]
Attached.

 



--------------------------------------------------------------------------------



 



[JENKENS & GILCHRIST LETTERHEAD]
December 28, 2005
To the Persons listed
on the attached Annex 1

  Re:    Note Agreement, dated as of December 28, 2005, between Cash America
International, Inc. and the Purchasers listed on Schedule I thereto

Gentlemen:
     As counsel to Cash America International, Inc. (the “Company”), a Texas
corporation, we have been requested to furnish this letter to you pursuant to
Section 3.04(a) of that certain Note Agreement, dated as of December 28, 2005
(the “Note Agreement”) among the Company and the purchasers listed on Schedule I
thereto (the “Purchasers”), which Note Agreement provides for the Company’s sale
to the Purchasers on this date, pursuant to the terms of the Note Agreement, of
$40,000,000 aggregate principal amount of the Company’s 6.12% Senior Notes Due
December 28, 2015. This firm has also acted as counsel to the Company and the
following subsidiaries of the Company: Cash America, Inc., a Delaware
corporation, Cash America Advance, Inc., a Delaware corporation, Cash America,
Inc. of Tennessee, a Tennessee corporation, Cash America, Inc. of Oklahoma, an
Oklahoma corporation, Cash America, Inc. of Kentucky, a Kentucky corporation,
Cash America, Inc. of South Carolina, a South Carolina corporation, Florida Cash
America, Inc., a Florida corporation, Georgia Cash America, Inc., a Georgia
corporation, Cash America, Inc. of North Carolina, a North Carolina corporation,
Cash America Pawn, Inc. of Ohio, an Ohio corporation, Cash America, Inc. of
Louisiana, a Delaware corporation, Cash America, Inc. of Nevada, a Nevada
corporation, Cash America Pawn L.P., a Delaware limited partnership, Cash
America Management L.P., a Delaware limited partnership, Cash America Holding,
Inc., a Delaware corporation, Express Cash International corporation, a Delaware
corporation, Cash America, Inc. of Alabama, an Alabama corporation, Cash
America, Inc. of Colorado, a Colorado corporation, Cash America, Inc. of
Indiana, an Indiana corporation, Cash America of Missouri, Inc., a Missouri
corporation, Vincent’s Jewelers and Loan, Inc., a Missouri corporation,
Mr. Payroll corporation, a Delaware corporation, Cash America, Inc. of Utah, a
Utah corporation, Cash America Franchising, Inc., a Delaware corporation, Cash
America Financial Services, Inc., a Delaware corporation, Cash America, Inc. of
Illinois, an

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 2
Illinois corporation, Uptown City Pawners, Inc., an Illinois corporation, Doc
Holliday’s Pawnbrokers & Jewelers, Inc., a Delaware corporation, Longhorn Pawn &
Gun, Inc., a Texas corporation, Bronco Pawn & Gun, Inc., an Oklahoma
corporation, Gamecock Pawn & Gun, Inc., a South Carolina corporation, Hornet
Pawn & Gun, Inc., a North Carolina corporation, Rati Holding, Inc. (F/K/A
Rent-A-Tire, Inc.), a Texas corporation, and Tiger Pawn & Gun, Inc., a Tennessee
corporation (collectively, the “Guarantors”) (such subsidiaries are collectively
referred to herein as the “Guarantors” and individually as a “Guarantor,” and
the Guarantors, together with the Company, are referred to as the “Loan
Parties”) that are parties to that certain Joint and Several Guaranty (the
“Guaranty”), dated as of December 13, 2005, and the Subrogation and Contribution
Agreement, dated as of December 13, 2005 (the “Subrogation and Contribution
Agreement”), each executed by the Company and the Guarantors, and delivered on
the date hereof pursuant to Section 3.10 of the Note Agreement. This opinion
letter is furnished to the Purchasers pursuant to Section 3.04(a) of the Note
Agreement. Unless otherwise defined herein, all capitalized terms used herein
that are defined in the Note Agreement shall have the respective meanings
assigned to them in the Note Agreement.
A. Basis of Opinion
     As the basis for the conclusions expressed in this opinion letter, this
firm has examined and is familiar with originals or copies, certified or
otherwise identified to this firm’s satisfaction, of (i) the Note Agreement;
(ii) the Guaranty and the Subrogation and Contribution Agreement; (iii) the
promissory notes of the Company in the aggregate principal amount of $40,000,000
and in the form attached to the Note Agreement (the “Notes”); (iv) the Articles
of Incorporation of the Company, as amended to date; (v) the Bylaws of the
Company, as amended to date; and (vi) resolutions of the Board of Directors of
the Company authorizing the execution, delivery and performance of the Note
Agreement, the Guaranty and the Notes. This firm has also examined such other
documents and instruments (including certificates of public officials, officers
of the Company and the Guarantors and other persons) and made such examination
of applicable laws of the State of Texas and federal laws of the United States,
all as this firm has deemed necessary as a basis for the opinions hereinafter
expressed. As used herein, the term “Loan Documents” means, collectively, the
Note Agreement, the Guaranty, the Subrogation and Contribution Agreement and the
Notes.
B. Opinion
     Based upon our examination and consideration of the documents and
instruments referred to in Section A and in reliance thereon, but subject to the
comments, assumptions, limitations, qualifications and exceptions set forth in
Section C, this firm is of the opinion that:

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 3
     1. The Company is a corporation duly incorporated, validly existing and in
good standing under the laws of the State of Texas. The Company has the
requisite corporate power and authority to (i) execute, deliver and perform its
obligations under the Loan Documents to which it is a party, (ii) own and hold
under lease the Properties that it purports to own or hold under lease (as
described in the annual report of the Company on Form 10-K of the fiscal year
ended December 31, 2004 (the “10-K Report)) and (iii) transact the business
described with respect to it in the 10-K Report.
     2. The Company is duly qualified as a foreign corporation and is in good
standing in each jurisdiction (if any) listed in Schedule III to the Note
Agreement.
     3. The Loan Documents have been duly authorized, executed and delivered by
the Company and constitute the legal, valid and binding obligations of the
Company, enforceable against the Company in accordance with their respective
terms.
     4. The Guaranty and the Subrogation and Contribution Agreement constitute
the legal, valid and binding obligations of each Guarantor, enforceable against
such Guarantor in accordance with their respective terms.
     5. Neither the execution nor delivery by the Company of any Loan Document
to which it is a party nor compliance by the Company with the terms and
provisions of the Loan Documents to which it is a party will (i) violate any
provision of the charter or bylaws of the Company, or (ii) to this firm’s
knowledge, contravene any Legal Requirement to which the Company is subject.
     6. No consent, approval, authorization or order of any Governmental
Authority is required in connection with the execution, delivery and performance
by any Loan Party of the Loan Documents to which it is a party.
     7. The offering, issuance, sale and delivery of the Notes under the
circumstances contemplated by the Note Agreement constitutes an exempt
transaction under the registration provisions of the Securities Act of 1933, as
amended, and neither the registration of the Notes under such provisions nor the
qualification of an indenture in respect of the Notes under the Trust Indenture
Act of 1939, as amended, is required in connection with such offering, issuance,
sale and delivery.
     8. The issuance and sale of the Notes under the circumstances contemplated
by the Note Agreement will not involve a violation of Regulation U, T or X of
the Board of Governors

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 4
of the Federal Reserve System promulgated pursuant to Section 7 of the
Securities Exchange Act of 1934, as amended.
     9. None of the Loan Parties is (i) an “investment company” or a Person
directly or indirectly “controlled” by or acting on behalf of an “investment
company,” in each case within the meaning of the Investment Company Act of 1940,
as amended, (ii) a “holding company” or a “subsidiary company” of a “holding
company,” an “affiliate” of a “holding company” or of a “subsidiary company” of
a “holding company,” in each case within the meaning of the Public Utility
Holding Company Act of 1935, as amended, or (iii) a “public utility,” within the
meaning of the Federal Power Act, as amended.
     10. For purposes of determining the maximum lawful rate of interest that
may be charged, collected or received pursuant to the Notes, the courts of the
State of Texas (and the courts of the United States applying Texas law) would,
assuming that such courts were to apply existing Texas choice of law rules, give
effect to the provisions contained in the Note Agreement and the Notes calling
for such documents to be governed by and construed in accordance with the
internal laws of the State of New York.
     11. The loan, as evidenced by the Notes, is not usurious under the laws of
Texas (assuming for purposes of this opinion, courts were to apply Texas law).
C. Comments, Assumption, Limitations, Qualifications and Exceptions
     The opinions expressed in Section B above are based upon and subject to the
further comments, assumptions, limitations, qualifications and exceptions as set
forth below:
     1. This firm’s validity, binding effect and enforceability opinions in
Paragraphs B.3 and B.4 above are subject to the effects of (i) bankruptcy,
fraudulent conveyance, fraudulent transfer, insolvency, reorganization,
arrangement, moratorium and other similar laws from time to time affecting
creditors’ rights generally, (ii) the application of general principles of
equity (including, without limitation, standards of materiality, good faith,
fair dealing and reasonableness), whether such principles are considered in a
proceeding at law or in equity, and (iii) applicable law and court decisions
which may modify, limit, render unenforceable or invalid or delay certain of the
rights and remedies of the Purchasers, which, in this firm’s opinion, should not
materially diminish the ultimate practical realization of the principal legal
benefits purported to be conferred by the Loan Documents, except for the
economic consequences of any judicial, administrative, procedural or other delay
which may be imposed by, relate to or result from such laws and court decisions.

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 5
     2. This firm expresses no opinion as to:
     (i) the validity, binding effect or enforceability of any provision of the
Loan Documents relating to indemnification, contribution, or exculpation in
connection with violations of any securities laws or statutory duties or public
policy, to the extent that such provisions are determined to be contrary to
public policy, as interpreted by the courts of the State of Texas and the courts
of the United States;
     (ii) the validity, binding effect or enforceability of (a) any purported
waiver, release, variation, disclaimer, consent or other provision contained in
the Loan Documents to similar effect (all of the foregoing, collectively, a
“Waiver”) by the Company and/or any of the other Loan Parties under any of the
Loan Documents to the extent limited by Sections 9.602 of the Uniform Commercial
Code, as in effect in the State of Texas (“UCC”) or other provisions of
applicable law (including judicial decisions), or to the extent that such a
Waiver applies to a right, right to notice, claim, duty, defense, or ground for
discharge or other benefits otherwise existing or occurring as a matter of law
(including judicial decisions), except to the extent that such a Waiver is
effective under and is not prohibited by or void or invalid under the UCC or
other provisions of applicable law (including judicial decisions), (b) any
provision of any Loan Documents related to Waiver of any rights to forum
selection or submission to jurisdiction (including, without limitation, any
Waiver of any objection to venue in any court or of any objection that a court
is an inconvenient forum) and provisions restricting access to courts or to
legal or equitable remedies or purporting to contractually submit the Company
and the other Loan Parties to the jurisdiction, venue and personal jurisdiction
of particular courts and advance consent to the manner of service of process, or
(c) any provision of the Loan Documents that (i) provide that decisions by a
party are conclusive; (ii) expressly or by implication waive unknown rights,
defenses granted by law or claims that have not matured, where such Waivers are
against public policy or prohibited by laws; (iii) allow or authorize the delay
or omission of enforcement of any remedy or right; (iv) waive the legal rights
of any party in advance; (v) sever unenforceable provisions from the Loan
Documents, to the extent that enforcement of remaining provisions would
frustrate the fundamental intent of the parties to the Loan Documents, and
(vi) provide for interest recapture under Section 11.17(d) of the Note
Agreement;
     (iii) the enforceability of any provision in the Loan Documents specifying
that provisions thereof may be waived only in writing, to the extent that an
oral agreement or an implied agreement by trade practice or course of conduct
has been created that modifies any provision of such Loan Documents;

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 6
     (iv) the enforceability of any provision of the Loan Documents that
purports to give any person or entity the power to accelerate obligations
without any notice to the Company; the effect of any law or any jurisdiction
other than the State of Texas wherein any Purchaser or any other Holders or any
Loan Party may be located or wherein enforcement of any Loan Documents may be
sought that limits the rates of interest legally chargeable or collectible; and
     (v) the enforceability of cumulative remedies to the extent such cumulative
remedies purport to or would have the effect of compensating the party entitled
to the benefits thereof in amounts in excess of the actual loss suffered by such
party (other than the Make-Whole Premium, as to which we opine in paragraph C.3
below).
     3. With regard to the provisions of the Note Agreement providing for
payment of the Make-Whole Premium in certain circumstances, this firm also
advises you that, according to at least one commentator, prepayment fees may be
characterized as penalties and thus are not enforceable under Texas law in
certain circumstances, especially when triggered by an involuntary prepayment
(such as acceleration due on default). See Stark’s “Enforcing Prepayment
Charges: Case Law and Drafting Suggestions,” 22 Real Property, Probate and Trust
Journal (1987); In re Abramoff, 92 Bankruptcy Reporter 698 (W.D. Texas 1988)
(distinguishing between a prepayment fee in the case of a voluntary prepayment
and one in the case of an involuntary prepayment, and characterizing the latter
as interest). But, see Parker Plaza West Partners v. Union Pension and Insurance
Company, 941 F.2d 349 (5th Cir. 1991), wherein the Fifth Circuit of the United
States Court of Appeals held that a prepayment fee triggered by an involuntary
prepayment is enforceable under Texas law. See also, Meisler v. Republic of
Texas Savings Association, 758 S.W.2d 878 (Tex. App.—Houston [14th Dist.] 1988,
no writ), which upheld a prepayment fee under Texas law in the context of a
due-on-sale clause. This firm, therefore, concludes that, subject to the
foregoing, the Make-Whole Premium is enforceable under Texas law; as discussed
below under Paragraph C.9, according to the Abramoff decision, the Make-Whole
Premium might possibly be characterized as interest in the context of an
involuntary prepayment.
     4. In expressing this firm’s opinions in Paragraph B.4, this firm has
assumed without independent investigation that each of the Guarantors is duly
organized, validly existing and in good standing under the laws of the
jurisdiction in which each is organized, that each such Guarantor has the power
to enter into and perform the Loan Documents to which it is a party, that such
Loan Documents have been duly authorized, executed and delivered by each such
Guarantor, that neither the execution, delivery nor performance of their
respective obligations thereunder will conflict with or violate any laws, rules
or regulations (other than the laws, rules

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 7
and regulations of the State of Texas and of the United States and the Delaware
General Corporation Law and the Delaware Revised Limited Partnership Act)
applicable to them.
     5. The opinion expressed in Paragraph B.7 is based on the assumed veracity
of the representations and warranties of the Purchasers contained in
Section 7.01 of the Note Agreement. The opinion expressed in Paragraph B.8 is
based on the assumption that the proceeds of the Notes contemplated by the Note
Agreement are used solely in the manner prescribed in the Note Agreement.
     6. To the extent that the obligations of the Company and the other Loan
Parties may be dependent upon such matters, this firm has assumed for purposes
of this opinion, without independent investigation, that each of the Purchasers
is duly organized, validly existing and in good standing under the laws of the
jurisdiction in which it is organized, that the Note Agreement has been duly
authorized, executed and delivered by and is enforceable against each of the
Purchasers in accordance with its terms, and that each of the Purchasers has the
requisite power and authority to perform its obligations under the Note
Agreement. This firm expresses no opinion as to the compliance by each of the
Purchasers with any state or federal laws or regulations applicable to the
transactions contemplated by the Loan Documents because of the nature of its
business or facts relating specifically to them, or as to the effect of any such
noncompliance on the opinions set forth above, and this firm has assumed that
each of the Purchasers has obtained and maintains all consents, approvals, and
has taken all action that might be required by reason of their involvement in
this transaction based upon its legal or regulatory status or other factors
relating specifically to the Purchasers.
     7. The qualification of any opinion or statement herein by the use of the
words “to this firm’s knowledge” means that during the course of representation,
as described in this opinion, no information has come to the attention of the
attorneys in this firm engaged to represent the Company and any of the other
Loan Parties professionally which would give such attorneys current actual
knowledge of the existence of the facts so qualified. Except as set forth
herein, this firm has not undertaken any investigation to determine the
existence of such facts, and no inference as to our knowledge thereof shall be
drawn from the fact of our representation of any party or otherwise.
     8. With respect to the opinion expressed in Section B.10, we have relied
upon Texas Business and Commerce Code §35.51, which was adopted effective
September 1, 1993, and which provides in pertinent part, that:
if the parties to a qualified transaction agree in writing that the law of a
particular jurisdiction governs an issue relating to the

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 8
transaction, including the validity or enforceability of an agreement relating
to the transaction or a provision of the agreement, and the transaction bears a
reasonable relation to that jurisdiction, the law, other than conflict of laws
rules, of that jurisdiction governs the issue regardless of whether the
application of that law is contrary to a fundamental or public policy of this
state or of any other jurisdiction.
     The statute defines a reasonable relation to exist if, among other things,
“a party to the transaction has its place of business...in that jurisdiction,”
“a party to the transaction is required to perform a substantial part of its
obligations relating to the transaction, such as delivering payments, in that
jurisdiction,” “a substantial part of the negotiations relating to the
transaction,” and “the signing of an agreement relating to the transaction by a
party to the transaction, occurred in that jurisdiction,” or “all or part of the
subject matter of the transaction is located in that jurisdiction.”
     Based upon our understanding of the facts of the transaction that is the
subject of the Loan Documents, particularly (i) the payment by the Purchasers of
$40,000,000 of the purchase price for the aggregate of the Notes pursuant to the
Note Agreement is to originate from the State of New York; and (ii) payments of
$40,000,000 in principal amount of the Notes (representing 100% of the original
aggregate principal amount of the Notes) are required to be made in the State of
New York, at least one of the required enumerated circumstances constituting a
statutorily defined “reasonable relation” exists between this transaction and
the State of New York. We are aware of no reported decision of a Texas court
construing the validity of or interpreting this statute and inform you that
prior to the date of its adoption the contractual choice-of-law rules in Texas
in this type of transaction were unsettled. See Woods-Tucker Leasing Corp. of
Georgia v. Hutcheson-Ingram Development Company, 642 F.2d 744 (5th Cir. 1981),
and the Texas state cases cited therein; DeSantis v. Wackenhut Corp., 793 S.W.2d
670 (Tex. 1990). See also, Chase Manhattan Bank v. Greenbrier North Section II,
835 S.W.2d 720 (Tex. App.-Houston [1st] 1992). For purposes of the opinion
expressed in B.10, we have assumed that all of the terms and provisions of the
Loan Documents are valid, binding and enforceable under the laws of the chosen
jurisdiction, the State of New York. This firm has made no investigation to
determine whether the courts of the State of New York would accept the reference
to the laws of the State of New York, or would, under its choice of law
doctrines, apply the law of another jurisdiction.
     9. In rendering the opinions expressed in Paragraphs B.3, 4, 5 and 11,
these opinions, insofar as they involve the issue of usury, are expressly
limited (i) to an analysis of whether the Loan Documents, as written, will be
subject to a defense, claim or setoff as a result

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 9
of the Purchasers’ contracting for a usurious rate of interest and (ii) to the
issues relating to the contracting for, as opposed to the charging or receiving
of, usurious amounts of interest. To the extent that the enforceability of Loan
Documents may be adversely affected by the usury laws of the State of Texas, and
to the extent that the transactions contemplated by the Loan Documents may
otherwise involve an analysis of compliance with such laws, in rendering the
opinions in Paragraphs B.3, 4, 5 and 11, this firm assumes (i) that the
Purchasers and each other Holder, if any, duly observes the provisions of the
Note Agreement limiting the interest contracted for or to be charged or
collected by the Purchasers and any other Holder on or in connection with the
loan evidenced by the Notes to amounts that do not exceed the maximum rate or
amount of interest that may lawfully be contracted for, charged or collected
thereon or in connection therewith under applicable law, (ii) that there exist
no agreements or documents that provide for the payment to the Purchasers and
other Holders, if any, of amounts deemed to be interest under applicable law
except as specifically provided in the Loan Documents, (iii) that the Company
has unrestricted use of the purchase price of the Notes, and (iv) that any
acceleration of the maturity of the Notes will not include the right to
accelerate any amounts deemed interest under applicable law that has not
otherwise accrued on the date of such acceleration. In the bankruptcy case of In
re Abramoff, 92 Bankruptcy Reporter 698 (W.D. Texas 1988), the Bankruptcy Court,
at subsection C of its opinion (pages 704-705), distinguished between a
prepayment fee in the case of a voluntary prepayment and one in the case of an
involuntary prepayment (e.g. acceleration due to default); and, in this firm’s
opinion, the court characterized the prepayment fee as interest. Therefore, this
firm advises you that, although according to the Abramoff decision, the
Make-Whole Premium might possibly be characterized as interest in the context of
an involuntary prepayment, if the Purchasers and the other Holders, if any,
comply with the usury “savings clause” in the Note Agreement, such
characterization would not cause the Notes to be usurious, if Texas law was
deemed to be applicable to the Notes.
     Further, in rendering the opinions in Paragraphs B.3, 4, 5 and 11, this
firm has relied upon the reported decisions of several lower Texas courts to the
effect that a contract requiring the payment of interest on matured, unpaid
installments of interest is not usurious. The status of judicial interpretations
of Texas usury laws is not yet settled in this regard; therefore, no absolute
opinion can be rendered. In the event that any of the Purchasers or any one or
more of the Holders actually demand, charge or collect any amounts in excess of
those permitted by any applicable usury laws of the State of Texas, this firm
expresses no opinion as to the effectiveness or enforceability of any provision
of the Loan Documents that purports to permit the cure of such violation by the
rescission of such demand or charge, the refund of excess amounts collected, or
otherwise.
     10. The opinions expressed in paragraphs 1 and 2 of Paragraph B with
respect to existence, qualification and good standing are expressed as of the
date on which applicable

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 10
certificates were issued by authorities of the jurisdiction covered, and have
assumed that the certificates so issued evidence, as the case may be, the valid
existence, due qualification and good standing of the entity covered thereby.
     11. The opinions expressed herein are specifically limited to the laws of
the State of Texas and federal law of the United States of America. We note that
the Loan Documents have selected laws of the State of New York to govern this
transaction. We express no opinion regarding the laws of the State of New York.
In expressing this firm’s opinion in Paragraphs B.3 and B.4 as to the validity,
binding effect and enforceability of the Loan Documents governed by the laws of
the State of New York, this firm has assumed that the internal laws of the State
of New York do not differ from the internal laws of the State of Texas.
     12. In expressing this firm’s opinion in Paragraph B.6, such opinion
relating to Governmental Authorities is expressly limited to Governmental
Authorities of the State of Texas and the United States of America.
     13. In this firm’s examinations described in Paragraph A, we have assumed
the legal capacity of all natural persons executing the Loan Documents, the
authenticity of original and certified documents and the genuineness of all
signatures thereon, and the conformity to original or certified documents of all
documents submitted to us as conformed or reproduction copies. As to various
questions of fact relevant to the opinions expressed herein, this firm has
relied upon, and assumed the accuracy of, representations and warranties
contained in the Loan Documents and certificates and written statements and
other written information of or from public officials and representatives of the
Company and the other Loan Parties. In addition, this firm’s opinions are
limited to a review of only those laws and regulations that are specifically
referred to herein and such other laws and regulations that, in our experience,
are normally applicable to transactions of the type contemplated by the Loan
Documents.
     14. Although this firm has acted as counsel to the Company and the other
Loan Parties in connection with certain other matters, this firm’s engagement is
limited to certain matters about which this firm has been consulted, and,
consequently, there may exist matters involving the Company and other Loan
Parties about which this firm has not been consulted and for which the firm has
not been engaged to represent them.
     15. Certain of the opinions set forth in Paragraph B are based upon factual
matters not independently verified by this firm and, to that extent, this firm
has relied solely upon certain of the representations and warranties contained
in the Loan Documents and upon certain of the statements contained in
certificates of public officials and officers of the Company referred to in
Paragraph A.

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 11
     16. This opinion is rendered based on this firm’s interpretation of
existing Texas and federal law, and is not intended to speak with reference to
standards hereinafter adopted or evolved in subsequent judicial decisions by
Texas or Delaware courts or by federal courts. Additionally, we assume no
obligation to update or supplement such opinions to reflect any facts or
circumstances that may hereafter come to our attention or any changes in law
that may hereafter occur.
     The opinions set forth herein are expressed solely for the benefit of the
Persons and all future Holders (if any), and no other party shall be entitled to
rely hereon without the express written consent of this firm; provided, however,
we have no objection to the reliance thereon by Bingham McCutchen LLP, your
special counsel, in connection with the opinion to be rendered by such firm to
you on this date pursuant to Section 3.04(c) of the Note Agreement.

            Respectively submitted,


JENKENS & GILCHRIST,
A Professional Corporation
      By:   /s/ Robert P. Nash         Robert P. Nash        Authorized
Signatory     

RPN/hsh

 



--------------------------------------------------------------------------------



 



Annex 1
Midland National Life Insurance Company
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
North American Company for Life and Health Insurance
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
The Commerce Insurance Company
211 Main Street, M1-06
Webster, MA 01570
EquiTrust Life Insurance Company
c/o FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
Farm Bureau Life Insurance Company
c/o FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
Piper Jaffray & Co.
800 Nicollet Mall
Minneapolis, MN 55402-7020

 



--------------------------------------------------------------------------------



 



EXHIBIT C
[GENERAL COUNSEL OPINION]
Attached.

 



--------------------------------------------------------------------------------



 



[CASH AMERICA LETTERHEAD]
December 28, 2005
To each of the Persons listed on
     Annex 1 hereto
Ladies and Gentlemen:
I am General Counsel of Cash America International, Inc. (the “Company”) and, in
such capacity, I have represented the Company in connection with (i) the
preparation of the Note Agreement dated as of December 28, 2005 (the “Note
Agreement”) among the Company and each of the purchasers listed on Schedule I
attached thereto (collectively, the “Purchasers”) and (ii) the Company’s sale to
the Purchasers on this date, pursuant to the terms of the Note Agreement, of
$40,000,000 aggregate principal amount of the Company’s 6.12% Senior Notes Due
December 28, 2015. I have also acted as counsel to the “Guarantors” (as defined
in the Note Agreement and, together with the Company, the “Loan Parties”) in
connection with the preparation of the Joint and Several Guaranty (the
“Guaranty”) and the Subrogation and Contribution Agreement (the “Subrogation and
Contribution Agreement”), each dated as of December 28, 2005, executed and
delivered by the Guarantors pursuant to Section 3.10 of the Note Agreement. This
opinion is being delivered to the Purchasers pursuant to Section 3.04(b) of the
Note Agreement.
As used herein, (a) “Corporate Guarantor” means each Guarantor which is a
corporation (as indicated in Schedule II to the Note Agreement) and (b)
“Partnership Guarantor” means each Guarantor which is a partnership (as
indicated in Schedule II to the Note Agreement). Unless otherwise defined
herein, all capitalized terms used herein that are defined in the Note Agreement
shall have the respective meanings assigned to them in the Note Agreement.
I have examined the following documents:

  a)   executed counterparts of the Note Agreement, the Guaranty and the
Subrogation and Contribution Agreement;     b)   the Company’s promissory notes,
dated the date hereof, in the aggregate principal amount of $40,000,000 and in
the form of Exhibit A attached to the Note Agreement (the “Notes” and, together
with the Note Agreement, the Guaranty and the Subrogation and Contribution
Agreement, the “Loan Documents”);     c)   copies of certain resolutions of the
respective boards of directors of the Corporate Guarantors;

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 2

  d)   copies of certain resolutions of the board of directors of the general
partner of the Partnership Guarantors;     e)   copies of the respective
charters and bylaws of the Corporate Guarantors;     f)   copies of the
respective partnership agreements of the Partnership Guarantors; and     g)  
the originals or copies of such other certificates, instruments and documents
(including Applicable Contracts and records of the Loan Parties, certificates of
public officials and certificates of officers of the Loan Parties) as I have
deemed necessary as a basis for the opinions hereinafter expressed.

For purposes of this opinion, I have, with your approval and without independent
investigation, assumed (i) the due authorization, execution and delivery of the
Note Agreement by the Purchasers, (ii) the genuineness of the signatures
appearing on all documents examined by me, (iii) the authenticity of all
documents submitted to me as originals and (iv) the conformity to authentic
original documents of all documents submitted to me as certified, conformed, or
copies in photostatic or pdf format.
Certain of the opinions set forth below are based upon factual matters not
independently established or verified by me and, to that extent, I have relied
solely upon certain of the representations and warranties contained in the Loan
Documents and upon certain of the statements contained in the certificates of
public officials and of officers of the Company and the Corporate Guarantors
referred to above.
Based upon the foregoing and subject to the qualifications, limitations and
assumptions set out at the end of this letter, I am of the opinion that:

  1.   Each Corporate Guarantor (a) is a corporation duly incorporated, validly
existing and in good standing under the laws of its state of incorporation (as
indicated in Schedule II to the Note Agreement) and (b) has the corporate power
and authority to (i) execute, deliver and perform its obligations under the
Guaranty and the Subrogation and Contribution Agreement, (ii) own and hold under
lease the Properties that it purports to own or hold under lease (as described
in the annual report of the Company on Form 10-K for the fiscal year ended
December 31, 2004 (the “10-K Report”)) and (iii) transact the business described
with respect to it in the 10-K Report.     2.   Each Loan Party is duly
qualified as a foreign Person and is in good standing in each jurisdiction
wherein the character of the Properties owned or held under lease by it or the
nature of the business transacted by it requires such qualification, except
where the failure to be so qualified or in good standing could not reasonably be
expected to have a Material Adverse Effect.

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 3

  3.   The Guaranty and the Subrogation and Contribution Agreement have been
duly authorized, executed and delivered by each Guarantor and constitute the
legal, valid and binding obligations of such Guarantor, enforceable against such
Guarantor in accordance with their respective terms.     4.   Neither the
execution nor delivery of any Loan Document by any Loan Party nor the compliance
by such Loan Party with the terms and provisions of the Loan Documents to which
it is a party will (i) violate any provision of the charter or bylaws or the
partnership agreement, as the case may be, of such Loan Party, (ii) contravene
any Legal Requirement to which such Loan Party is subject or (iii) result in any
breach of, or result in the creation of any Lien in respect of any Property of
such Loan Party pursuant to, any Applicable Contract.     5.   Other than the
consent of lenders under the Existing Bank Loan Agreement, which consent has
been received, no consent, approval, authorization or order of any Governmental
Authority or, to my knowledge, any other Person is required in connection with
the execution, delivery and performance by any Loan Party of the Loan Documents
to which it is a party.     6.   All of the outstanding Stock of each corporate
Guarantor and outstanding partnership interests of each Guarantor that is a
partnership have been validly issued, are fully paid and nonassessable and,
except for (a) directors’ qualifying shares or partnership interests (if any)
and (b) 9.9% of the issued and outstanding Stock of RATI Holding, Inc., all such
Stock and partnership interests are owned by the Company or its subsidiaries,
free and clear of any Lien.     7.   There are no actions, suits or proceedings
pending, or to my knowledge after due inquiry, threatened against the Company or
any Guarantor in any court or before any arbitrator of any kind or before or by
any Governmental Authority which, individually or in the aggregate, could
reasonably be expected to have a Material Adverse Effect.

The opinions expressed above are subject to the following qualifications,
limitations and assumptions:

  a)   The enforceability opinion expressed in paragraph 3 above is subject to
the effects of (i) bankruptcy, insolvency, reorganization, arrangement,
moratorium, fraudulent conveyance, fraudulent transfer or other similar laws
affecting the enforcement of creditors’ rights generally, (ii) the application
of the principles of equity (regardless of whether enforcement is considered in
proceedings at law or in equity) and (iii) applicable laws and court decisions
that may limit the enforceability of certain remedial and other provisions of
the Guaranty and the Subrogation and Contribution Agreement, but such laws and
decisions should not, in my opinion, materially diminish the ultimate practical
realization of the principal legal benefits intended to be provided thereby,
except for the economic consequences of any delay which may result therefrom.

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 4

  b)   I am not licensed to practice law in any jurisdiction other than the
State of Texas and do not purport to be an expert with respect to any laws other
than (i) the laws of the State of Texas, (ii) the Regulatory Acts applicable to
the businesses of the respective Loan Parties, (iii) the General Corporation Law
of the State of Delaware, (iv) the Delaware Revised Limited Partnership Act and
(v) the laws of the United States of America applicable to the businesses of the
respective Loan Parties (collectively, the “Primary Laws”). To the extent that
the opinions contained herein cover the laws other than the Primary Laws (the
“Secondary Laws”), you are advised that my familiarity with the Secondary Laws
is limited because I am not licensed to practice, and do not practice, law in
jurisdictions in respect of which the Secondary Laws are applicable and I do not
purport to be an expert with respect to the Secondary Laws. Accordingly, my
opinions with respect to the Secondary Laws are necessarily more limited than a
typical legal opinion as to such matters and my opinions with respect thereto
should be viewed as conclusions derived by me based solely on my limited
familiarity with the Secondary Laws by reason of my capacity as General Counsel
of the Company, which owns the Corporate Guarantors, and general principles of
corporate or partnership law. I am not a member of the State Bar of Delaware,
and my knowledge of its corporation and partnership law is derived solely from a
reading of the General Corporation Law of Delaware and the Delaware Revised
Limited Partnership Act.     c)   I note that the Guaranty and the Subrogation
and Contribution Agreement provide that they are to be governed by and construed
in accordance with the internal laws of the State of New York. I express no
opinion regarding the laws of the State of New York. In expressing my opinion in
paragraph 3 as to the validity, binding effect and enforceability of the
Guaranty and the Subrogation and Contribution Agreement, I have assumed that the
Guaranty and the Subrogation and Contribution Agreement provide that they are to
be governed by and construed in accordance with the internal laws of the State
of Texas rather than the internal laws of the State of New York.     d)   The
provisions of the Guaranty and the Subrogation and Contribution Agreement which
permit the Purchasers or any other Holders to take action or make
determinations, or to benefit from indemnities and similar undertakings of the
Loan Parties, may be subject to a requirement that such action be taken or such
determination be made, and that any action or inaction by the Purchasers or such
Holders that may give rise to a request for payment under such undertaking be
taken or not taken, on a reasonable basis and in good faith.     e)   To the
extent that the obligations of the Guarantors under the Guaranty and the
Subrogation and Contribution Agreement may be dependent upon such matters, I
have assumed for purposes of this opinion, without independent investigation,
that each of the Purchasers is duly organized, validly existing and in good
standing under the laws of the jurisdiction in which it is organized, that the
Note Agreement has been duly authorized, executed and delivered by the
Purchasers and is enforceable against the Purchasers in

 



--------------------------------------------------------------------------------



 



December 28, 2005
Page 5

      accordance with its terms, and that each of the Purchasers has the
requisite power and authority to perform its obligations under the Note
Agreement. I express no opinion as to the compliance by the Purchasers with any
state or federal laws or regulations applicable to the transactions contemplated
by the Guaranty and the Subrogation and Contribution Agreement because of the
nature of its business or facts relating specifically to the Purchasers or as to
the effect of any such noncompliance on the opinions set forth above, and I have
assumed that each of the Purchasers has obtained and maintains all consents and
approvals, and has taken all action that might be required by reason of its
involvement in this transaction based upon its legal or regulatory status or
other factors relating specifically to it.     f)   The opinion expressed in
paragraphs 1 and 2 with respect to existence, due qualification and good
standing of certain of the Corporate Guarantors is expressed as of the date on
which applicable certificates were issued by authorities of the jurisdictions
covered, and I have assumed that the certificates so issued evidence, as the
case may be, the valid existence, due qualification and good standing of the
entities covered thereby.     g)   This opinion is rendered based upon existing
Primary and Secondary Laws, and it is not intended to speak with reference to
standards hereinafter adopted or evolved in subsequent judicial decisions.
Additionally, I assume no obligation to update or supplement this opinion to
reflect any facts or circumstances that may hereafter come to my attention or
any changes in law that may hereafter occur.     h)   Insofar as the
enforceability opinion in paragraph 3 may be affected by such matters, I express
no opinion as to the validity, binding effect or enforceability of any provision
(other than Section 5.02 of the Note Agreement) of the Note Agreement obligating
the Company to pay the Make-Whole Premium.     i)   I express no opinion herein
with respect to the enforceability of any indemnity provisions to the extent
such provisions are determined to be contrary to public policy, as interpreted
by the courts of the State of Texas and the courts of the United States.     j)
  Without my prior written consent, this opinion may not be relied upon in any
manner by any Person except the Purchasers and all future Holders, if any.

            Very truly yours,
      /s/ Curtis Linscott       J. Curtis Linscott, General Counsel         

 



--------------------------------------------------------------------------------



 



         

December 28, 2005
Page 6
Annex I
Purchasers
Midland National Life Insurance Company
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
North American Company for Life and Health Insurance
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
The Commerce Insurance Company
211 Main Street, M1-06
Webster, MA 01570
EquiTrust Life Insurance Company
c/o FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
Farm Bureau Life Insurance Company
c/o FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266

 



--------------------------------------------------------------------------------



 



EXHIBIT D
[PURCHASERS’ COUNSEL OPINION]
Attached.

 



--------------------------------------------------------------------------------



 



[BINGHAM McCUTCHEN LETTERHEAD]
Bingham McCutchen LLP
One State Street
Hartford, CT
06103-3178
860.240.2700
860.240.2800 fax
bingham.com
Boston
Hartford
London
Los Angeles
New York
Orange County
San Francisco
Silicon Valley
Tokyo
Walnut Creek
Washington
December 28, 2005
To the Purchasers listed on the attached Annex 1

Re:    Cash America International, Inc. (the “Company”)
$40,000,000 6.12% Senior Notes due December 28, 2015

Ladies and Gentlemen:
     We have acted as special counsel for each of the Purchasers named on Annex
1 hereto (the “Purchasers”) in connection with that certain Note Agreement,
dated as of December 28, 2005 (the “Note Agreement”), by and among the Company,
a Texas corporation, and the Purchasers, which provides, among other things, for
the issuance and sale by the Company of the Company’s 6.12% Senior Notes (the
“Notes”) due December 28, 2015, in the aggregate principal amount of
$40,000,000.
     The capitalized terms used herein and not defined herein have the meanings
assigned to them by or pursuant to the terms of the Note Agreement. This opinion
is delivered to each of the Purchasers pursuant to Section 3.04(c) of the Note
Agreement. Our representation of the Purchasers has been as special counsel for
the purposes stated above.
     As to all matters of fact (including factual conclusions and
characterizations and descriptions of purpose, intention or state of mind), we
have relied, with your permission, entirely upon:
     (1) the representations and warranties of the Company and the Purchasers
set forth in the Note Agreement; and
     (2) certificates of certain officers of the Company described in paragraph
(v) below and the Offeree Letter;
and have assumed, without independent inquiry, the accuracy of those
representations, warranties, certificates and Offeree Letter.
     In connection with this opinion, we have examined originals or copies of
the following documents:
     (i) the Note Agreement;
     (ii) the Notes, each dated the date hereof, in the form of Exhibit A to the
Note Agreement and registered in the names and in the respective principal
amounts and with the respective registration numbers as set forth on Schedule I
of the Note Agreement;

 



--------------------------------------------------------------------------------



 



To each of the Purchasers listed on the attached Annex 1
December 28, 2005
Page 2
Bingham McCutchen LLP
bingham.com
     (iii) that certain Joint and Several Guaranty dated as of the date hereof
(the “Guaranty”), issued by certain Subsidiaries of the Company listed on the
signature pages thereto (the “Guarantors”);
     (iv) that certain Subrogation and Contribution Agreement dated as of the
date hereof (the “Subrogation and Contribution Agreement”) among the Company and
the Guarantors;
     (v) a certificate of the Secretary of the Company, dated the date hereof,
delivered pursuant to Section 3.05 of the Note Agreement, and annexing thereto
(among other documents) and certifying as accurate and complete:

  (i)   the incumbency of certain officers of the Company;     (ii)   copies of
those certain resolutions passed by the Board of Directors of the Company (the
“Company Resolutions”) authorizing participation in the transactions
contemplated by the Financing Documents (as defined below); and     (iii)   a
copy of the Bylaws of the Company (the “Bylaws”).

     (vi) an Officers’ Certificate on behalf of the Company, dated the date
hereof, with respect to the matters set forth therein (the “Compliance
Certificate”);
     (vii) a copy of the certificate of incorporation of the Company, including
any amendments thereto, certified by the Secretary of State of Texas (together
with the Bylaws, the “Company Governing Documents”);
     (viii) a letter from Piper Jaffray & Co., dated the date hereof, making
certain representations with respect to the manner in which the Notes were
offered (the “Offeree Letter”);
     (ix) a Cross Receipt evidencing receipt of funds by the Company and receipt
of the Notes by the Purchasers (the “Cross Receipt”);
     (x) the opinion of Jenkens & Gilchrist, a Professional Corporation, counsel
to the Company and the Guarantors, dated the date

 



--------------------------------------------------------------------------------



 



To each of the Purchasers listed on the attached Annex 1
December 28, 2005
Page 3
Bingham McCutchen LLP
bingham.com
hereof and delivered to the Purchasers pursuant to Section 3.04(a) of the Note
Agreement; and
     (xi) the opinion of J. Curtis Linscott, General Counsel to the Company and
the Guarantors, dated the date hereof and delivered to the Purchasers pursuant
to Section 3.04(b) of the Note Agreement.
     The Note Agreement, the Notes, the Guaranty and the Subrogation and
Contribution Agreement are sometimes referred to herein as the “Financing
Documents.”
     This opinion is based entirely on our review of the documents listed in the
preceding paragraph and we have made no other documentary review or
investigation for purposes of this opinion.
     Based on such investigation as we have deemed appropriate, the opinions
referred to in subparagraphs (x) and (xi) above are satisfactory in form and
scope to us, and, in our opinion, you are justified in relying thereon.
     We have assumed the genuineness of all signatures, the conformity to the
originals of all documents reviewed by us as copies, the authenticity and
completeness of all original documents reviewed by us in original or copy form,
the legal competence of each individual executing any document and that each
Person executing the Financing Documents validly exists, has the power,
authority and legal right under its certificate of incorporation, limited
liability company agreement, by-laws, and other governing organizational
documents, and under applicable corporate, limited liability company, or other
enterprise legislation and other applicable laws, as the case may be, to enter
into and perform its obligations under the Financing Documents, and is qualified
to do business and in good standing under the laws of its jurisdiction of
incorporation or organization and each jurisdiction where such qualification is
required generally or is necessary in order for such party to enforce its rights
under such documents, and that such documents have been duly authorized,
executed and delivered by, and, as to Persons other than the Company and the
Guarantors, are binding upon and enforceable against, such Persons. In addition,
we have relied upon the Offeree Letter without independent investigation.
     For purposes of this opinion, we have made such examination of law as we
have deemed necessary. Except to the extent addressed below in paragraph 5, this
opinion is limited solely to the internal substantive laws of the State of New
York as applied by courts located in the State of New York without regard to
choice of law and the federal laws of the United States of America (except for
federal and state tax, utilities, national security or antitrust laws, as to
which we express no opinion), and we express no opinion as to the laws of any
other

 



--------------------------------------------------------------------------------



 



To each of the Purchasers listed on the attached Annex 1
December 28, 2005
Page 4
Bingham McCutchen LLP
bingham.com
jurisdiction. Our opinion in paragraph 2 below is based solely on a review of
the Company Governing Documents and we have not made any analysis of the
internal substantive law of the jurisdiction of organization of the Company,
including statutes, rules or regulations or any interpretations thereof by any
court, administrative body or other Governmental Authority, and we express no
opinion in paragraph 2 below as to the internal substantive law of the Company’s
jurisdiction of organization. We note that the Financing Documents contain
provisions stating that they are to be governed by the laws of the State of New
York (each, a “Chosen-Law Provision”). Except to the extent addressed below in
paragraph 5, no opinion is given herein as to any Chosen-Law Provision, or
otherwise as to the choice of law or internal substantive rules of law that any
court or other tribunal may apply to the transactions contemplated by the
Financing Documents. Except as set forth in paragraph 4 below, we express no
opinions as to any securities or “blue sky” laws of any jurisdiction.
     Our opinion is further subject to the following exceptions, qualifications
and assumptions, all of which we understand to be acceptable to the Purchasers:
     (a) We have assumed without any independent investigation (i) that the
execution, delivery and performance by each of the parties thereto of the
Financing Documents do not and will not conflict with, or result in a breach of,
the terms, conditions or provisions of, or result in a violation of, or
constitute a default or require any consent (other than such consents as have
been duly obtained) under, any organizational document other than the Company
Governing Documents (including, without limitation, applicable corporate charter
documents and bylaws), any order, judgment, arbitration award or stipulation, or
any agreement, to which any of such parties is a party or is subject or by which
any of the properties or assets of any of such parties is bound, (ii) that the
statements regarding delivery and receipt of documents and funds referred to in
the Cross Receipt between you and the Company are true and correct, and
(iii) that the Financing Documents are a valid and binding obligation of each
party thereto to the extent that laws other than those of the State of New York
are relevant thereto (other than the laws of the United States of America, but
only to the limited extent the same may be applicable to the Company and
relevant to our opinions expressed below).
     (b) The enforcement of any obligations of any Person under the Financing
Documents or otherwise may be limited by or subject to bankruptcy, insolvency,
reorganization, moratorium, marshaling or other laws and rules of law affecting
the enforcement generally of creditors’ rights and remedies (including such as
may deny giving effect to waivers of debtors’ or guarantors’ rights), and we
express no opinion as to the

 



--------------------------------------------------------------------------------



 



To each of the Purchasers listed on the attached Annex 1
December 28, 2005
Page 5
Bingham McCutchen LLP
bingham.com
status under any fraudulent conveyance laws or fraudulent transfer laws of any
of the obligations of any Person, whether under the Financing Documents or
otherwise.
     (c) We express no opinion as to the availability of any specific or
equitable relief of any kind.
     (d) The enforcement of any of the Purchasers’ rights may in all cases be
subject to an implied duty of good faith and fair dealing and to general
principles of equity (regardless of whether such enforceability is considered in
a proceeding at law or in equity).
     (e) We express no opinion as to the effect of suretyship defenses, or
defenses in the nature thereof, with respect to the obligations of any party to
the Guaranty or the Subrogation and Contribution Agreement.
     (f) We express no opinion as to the enforceability of any particular
provision of any of the Financing Documents relating to:
(i) waivers of rights to object to jurisdiction or venue, or consents to
jurisdiction or venue;
(ii) waivers of rights to (or methods of) service of process, or rights to trial
by jury, or other rights or benefits bestowed by operation of law;
(iii) waivers of any applicable defenses, setoffs, recoupments, or
counterclaims;
(iv) exculpation or exoneration clauses, clauses relating to rights of indemnity
or contribution, and clauses relating to releases or waivers of unmatured claims
or rights;
(v) waivers or variations of legal provisions or rights which are not capable of
waiver or variation under applicable law;
(vi) the imposition or collection of interest on overdue interest or providing
for a penalty rate of interest or late charges on overdue or defaulted
obligations, or the payment of any premium, liquidated damages, or other amount
which may be held by any court to be a “penalty” or a “forfeiture”; or

 



--------------------------------------------------------------------------------



 



To each of the Purchasers listed on the attached Annex 1
December 28, 2005
Page 6
Bingham McCutchen LLP
bingham.com
(vii) provisions in the Financing Documents rendered ineffective or
unenforceable by Part 4 of Article 9 of the Uniform Commercial Code of the State
of New York.
     (g) Our opinion in paragraph 3 below is based solely on a review of
generally applicable laws of the State of New York and the United States of
America and not on any search with respect to, or review of, any orders,
decrees, judgments or other determination specifically applicable to the
Company.
     (h) We express no opinion as to the effect of events occurring,
circumstances arising, or changes of law becoming effective or occurring after
the date hereof on the matters addressed in this opinion letter, and we assume
no responsibility to inform you of additional or changed facts, or changes in
law, of which we may become aware.
     Based upon the foregoing, and subject to the limitations and qualifications
set forth below, we are of the opinion that:
     1. Each of the Note Agreement and the Notes constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its respective terms. The Guaranty constitutes the legal, valid
and binding obligation of each Guarantor, enforceable against such Guarantor in
accordance with its terms.
     2. The execution and delivery by the Company of the Note Agreement and the
Notes, the issuance and sale of the Notes by the Company, and the performance by
the Company of its obligations under the Note Agreement and the Notes will not
constitute a violation of any of the provisions of the Company Governing
Documents or any law, statute, rule or regulation of the State of New York.
     3. No consents, approvals or authorizations of Governmental Authorities of
the State of New York or the United States of America in respect of the Company
or any Guarantor are required to be obtained or effected under the laws of the
State of New York or the United States of America in connection with (a) the
execution and delivery by the Company of the Note Agreement, (b) the execution
and delivery by the Company and each Guarantor of the Guaranty, or (c) the
offer, issue, sale and delivery of the Notes by the Company under the
circumstances contemplated by the Note Agreement.
     4. The offer and sale by the Company of the Notes delivered to you today
under the circumstances contemplated by the Financing Documents does not require
registration under the Securities Act of 1933, as amended, and the

 



--------------------------------------------------------------------------------



 



To each of the Purchasers listed on the attached Annex 1
December 28, 2005
Page 7
Bingham McCutchen LLP
bingham.com
Company is not required to qualify an indenture in respect of the issuance of
the Notes under the Trust Indenture Act of 1939, as amended.
     5. Each Chosen-Law Provision is enforceable in accordance with New York
General Obligations Law section 5-1401, as applied by a New York State court or
a federal court sitting in New York and applying New York choice of law
principles.
     This opinion is delivered solely to the Purchasers and for the Purchasers’
benefit in connection with the Financing Documents and may not be relied upon by
the Purchasers for any other purpose or relied upon by any other person or
entity (other than future holders of Notes acquired in accordance with the terms
of the Note Agreement) for any reason without our prior written consent.

            Very truly yours,
      /s/ Bingham McCutchen LLP             BINGHAM McCUTCHEN LLP   

 



--------------------------------------------------------------------------------



 



         

Bingham McCutchen LLP
bingham.com
Annex 1
Addressees
Midland National Life Insurance Company
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
North American Company for Life and Health Insurance
c/o Midland Advisors Company
200 East 10th Street, Suite 301
Sioux Falls, SD 57104
The Commerce Insurance Company
211 Main Street, M1-06
Webster, MA 01570
EquiTrust Life Insurance Company
c/o FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
Farm Bureau Life Insurance Company
c/o FBL Financial Group, Inc.
5400 University Avenue
West Des Moines, IA 50266
Annex 1-1

 



--------------------------------------------------------------------------------



 



EXHIBIT E
[FORM OF GUARANTY]
JOINT AND SEVERAL GUARANTY
     This Joint and Several Guaranty (this “Guaranty”) is dated as of
December 28, 2005, and is executed by CASH AMERICA, INC., a Delaware
corporation, CASH AMERICA ADVANCE, INC., a Delaware Corporation, CASH AMERICA,
INC. OF TENNESSEE, a Tennessee corporation, CASH AMERICA, INC. OF OKLAHOMA, an
Oklahoma corporation, CASH AMERICA, INC. OF KENTUCKY, a Kentucky corporation,
CASH AMERICA, INC. OF SOUTH CAROLINA, a South Carolina corporation, FLORIDA CASH
AMERICA, INC., a Florida corporation, GEORGIA CASH AMERICA, INC., a Georgia
corporation, CASH AMERICA, INC. OF NORTH CAROLINA, a North Carolina corporation,
CASH AMERICA PAWN, INC. OF OHIO, an Ohio corporation, CASH AMERICA, INC. OF
LOUISIANA, a Delaware corporation, CASH AMERICA, INC. OF NEVADA, a Nevada
corporation, CASH AMERICA PAWN L.P., a Delaware limited partnership, CASH
AMERICA MANAGEMENT L.P., a Delaware limited partnership, CASH AMERICA HOLDING,
INC., a Delaware corporation, EXPRESS CASH INTERNATIONAL CORPORATION, a Delaware
corporation, CASH AMERICA, INC. OF ALABAMA, an Alabama corporation, CASH
AMERICA, INC. OF COLORADO, a Colorado corporation, CASH AMERICA, INC. OF
INDIANA, an Indiana corporation, CASH AMERICA OF MISSOURI, INC., a Missouri
corporation, VINCENT’S JEWELERS AND LOAN, INC., a Missouri corporation, MR.
PAYROLL CORPORATION, a Delaware corporation, CASH AMERICA, INC. OF UTAH, a Utah
corporation, CASH AMERICA FRANCHISING, INC., a Delaware corporation, CASH
AMERICA FINANCIAL SERVICES, INC., a Delaware corporation, CASH AMERICA, INC. OF
ILLINOIS, an Illinois corporation, UPTOWN CITY PAWNERS, INC., an Illinois
corporation, DOC HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC., a Delaware
corporation, LONGHORN PAWN AND GUN, INC., a Texas corporation, BRONCO PAWN &
GUN, INC., an Oklahoma corporation, GAMECOCK PAWN & GUN, INC., a South Carolina
corporation, HORNET PAWN & GUN, INC., a North Carolina corporation, RATI
HOLDING, INC., a Texas Corporation, and TIGER PAWN & GUN, INC., a Tennessee
corporation (collectively, the “Guarantors”) and CASH AMERICA INTERNATIONAL,
INC., a Texas corporation (the “Company”).
WITNESSETH:
     WHEREAS, the Company is the owner, directly or indirectly, of 100% of the
outstanding Stock of each of the Guarantors (except for directors’ qualifying
shares, if any);
     WHEREAS, the Company and each of the Purchasers listed on Schedule I to the
Note Agreement (defined below) (collectively, the “Purchasers”) have entered
into a Note Agreement dated as of the date hereof (as may be amended from time
to time, the “Note Agreement”), pursuant to which the Purchasers have agreed to
purchase from the Company, and the Company has agreed to sell to the Purchasers,
$40,000,000 aggregate principal amount of the Company’s

Exhibit E-1  



--------------------------------------------------------------------------------



 



senior notes designated as “6.12% Senior Notes due December 28, 2015” (as may be
amended from time to time, the “Notes”); and
     WHEREAS, it is a condition precedent to the obligation of the Purchasers to
purchase the Notes under the Note Agreement that the Company and each Guarantor
shall have executed and delivered this Guaranty;
     NOW, THEREFORE, in consideration of the premises and to induce the
Purchasers to purchase the Notes under the Note Agreement, the Guarantors and
the Company, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS AND INTERPRETATIONS
Section 1.01. Definitions.
     (a) When used herein, the following terms shall have the following
meanings:
     “Company” has the meaning specified in the introduction to this Guaranty.
     “Guaranteed Obligations” means, collectively, all obligations, liabilities
and indebtedness of every nature of the Company from time to time owing to the
Purchasers or any other Holder under the Operative Documents, including (a) all
obligations of the Company under the Operative Documents to pay principal,
premium and interest in respect of the Notes, (b) all obligations of the Company
under the Operative Documents to reimburse or indemnify the Purchasers or any
other Indemnitee and (c) all obligations of the Company to pay fees and expenses
pursuant to the Operative Documents.
     “Guarantor Claims” has the meaning specified in Section 6.01 hereof.
     “Guarantors” has the meaning specified in the introduction to this
Guaranty.
     “Guaranty” means this Guaranty, as amended, supplemented or modified from
time to time.
     “Note Agreement” has the meaning specified in the recitals to this
Guaranty.
     “Notes” has the meaning specified in the recitals to this Guaranty.
     “Operative Documents” means the Note Agreement, the Notes and all other
instruments and documents now or hereafter executed and delivered by the Company
or any Guarantor pursuant to the Note Agreement or otherwise in connection with,
or as security for, the indebtedness evidenced by the Notes, provided that this
Guaranty shall not constitute an Operative Document.
     “Purchasers” has the meaning specified in the recitals to this Guaranty.

Exhibit E-2  



--------------------------------------------------------------------------------



 



     (b) All capitalized terms used herein which are defined in the Note
Agreement shall have the respective meanings assigned to them therein except as
otherwise provided herein or unless the context otherwise requires.
Section 1.02. Interpretation.
     (a) In this Guaranty, unless a clear contrary intention appears:
     (i) the singular number includes the plural number and vice versa;
     (ii) reference to any gender includes each other gender;
     (iii) the words “herein,” “hereof” and “hereunder” and other words of
similar import refer to this Guaranty as a whole and not to any particular
Article, Section or other subdivision;
     (iv) reference to any Person includes such Person’s successors and assigns
but, if applicable, only if such successors and assigns are permitted by this
Guaranty and the Note Agreement, and reference to a Person in a particular
capacity excludes such Person in any other capacity or individually, provided
that nothing in this clause (iv) is intended to authorize any assignment not
otherwise permitted by this Guaranty and the Note Agreement;
     (v) reference to any Operative Document means such Operative Document as
amended, supplemented or modified from time to time in accordance with the terms
of the Note Agreement;
     (vi) reference to this Guaranty means this Guaranty as amended,
supplemented or modified from time to time in accordance with the terms hereof
and of the Note Agreement;
     (vii) reference to any Note includes any note issued pursuant to the Note
Agreement in renewal, rearrangement, reinstatement, enlargement, amendment,
modification, extension, substitution or replacement therefor;
     (viii) unless the context indicates otherwise, reference to any Article or
Section means such Article or Section hereof;
     (ix) the words “including” (and with correlative meaning “include”) means
including, without limiting the generality of any description preceding such
term;
     (x) with respect to the determination of any period of time, the word
“from” means “from and including” and the word “to” means “to but excluding”;
and
     (xi) reference to any Legal Requirement means such Legal Requirement as
amended, modified, codified or reenacted, in whole or in part, and in effect
from time to time.

Exhibit E-3  



--------------------------------------------------------------------------------



 



     (b) The Article and Section headings herein are for convenience only and
shall not affect the construction hereof.
     (c) No provision of this Guaranty shall be interpreted or construed against
any Person solely because that Person or its legal representative drafted such
provision.
ARTICLE II
NATURE AND SCOPE OF GUARANTY
Section 2.01. Guaranty.
     (a) Subject to Section 2.01(d) below, the Guarantors, jointly and
severally, unconditionally and irrevocably guarantee the full and prompt
(i) payment in full when due, whether by acceleration or otherwise, and at all
times thereafter, of any and all Guaranteed Obligations, including all such
amounts which would become due but for the operation of the automatic stay under
Section 362(a) of the United States Bankruptcy Code, 11 U.S.C. §§362(a), and the
operations of Sections 502(b) and 506(b) of the United States Bankruptcy Code,
11 U.S.C. §§502(b) and §§506(b), except, in the case of any Guarantor, as such
sections are applicable in connection with a bankruptcy proceeding initiated by
or against such Guarantor and (ii) performance in full of all obligations of the
Company under the Note Agreement and the other Operative Documents.
     (b) Each Guarantor agrees that this Guaranty constitutes a guaranty of
payment when due and not of collection and waives any right to require that any
resort be had by the Purchasers, any other Holder or any other Person to any
security held for payment of any of the Guaranteed Obligations or to any balance
of any account or credit on the books of the Purchasers, any other Holder or any
other Person in favor of the Company or any other Person. The guaranty provided
for herein shall be a continuing guaranty and shall remain in full force and
effect until payment in full of all Guaranteed Obligations.
     (c) Each Guarantor further agrees, in furtherance of the foregoing and not
in limitation of any other right which the Purchasers, any other Holder or any
other Person may have at law or in equity against such Guarantor by virtue
hereof, upon the failure of the Company to pay any of the Guaranteed Obligations
when and as the same shall become due, whether by required prepayment,
acceleration or otherwise (including amounts which would become due but for the
operation of the automatic stay under Section 362(a) of the Bankruptcy Code, 11
U.S.C. §§362(a) except as such section is applicable in connection with a
bankruptcy proceeding initiated by or against such Guarantor), such Guarantor
will forthwith pay, or cause to be paid, to the Holders an amount in the
aggregate equal to the sum of (i) the unpaid principal amount of such Guaranteed
Obligations then due as aforesaid, (ii) accrued and unpaid interest on such
Guaranteed Obligations (including, interest which, but for the filing of a
petition in bankruptcy with respect to the Company, would accrue on such
Guaranteed Obligations) and (iii) all other Guaranteed Obligations then due as
aforesaid.
     (d) Anything herein or in the Note Agreement or the Notes to the contrary
notwithstanding, the liability of each Guarantor under this Guaranty shall in no
event exceed the

Exhibit E-4  



--------------------------------------------------------------------------------



 



amount which can be guaranteed by such Guarantor under applicable federal and
state laws relating to the insolvency of debtors and fraudulent conveyance.
Section 2.02. Guaranteed Obligations Not Reduced by Offset.
     None of the Guaranteed Obligations nor any of the liabilities and
obligations of the Guarantors to the Holders hereunder shall be reduced,
discharged, terminated or released because or by reason of any existing or
future offset, claim or defense of the Company, any Guarantor or any other
Person against the Holders (or any of them) or against payment of the Guaranteed
Obligations, whether such offset, claim or defense arises in connection with the
Guaranteed Obligations (or the transactions creating the Guaranteed Obligations)
or otherwise. Without limiting the foregoing or the Guarantors’ liability
hereunder, to the extent that the Holders do not receive payments or benefits on
the Notes in the amounts and at the times required or provided by the Operative
Documents or Legal Requirements, the Guarantors, jointly and severally, shall be
absolutely liable to make such payments to (and confer such benefits on) the
Holders, on a timely basis.
Section 2.03. Irrevocability of Guaranty.
     This Guaranty is intended to be an irrevocable, absolute, continuing
guaranty of payment and is not a guaranty of collection. This Guaranty may not
be revoked by any Guarantor or the Company.
Section 2.04. Payment by the Guarantors.
     If all or any part of the Guaranteed Obligations shall not be punctually
paid when due, whether at maturity or earlier by acceleration or otherwise, the
Guarantors shall, immediately upon demand by Purchasers or any Holder, whether
individually or collectively, and without presentment, protest, notice of
protest, notice of nonpayment, notice of intention to accelerate or acceleration
or any other notice whatsoever, jointly and severally pay the amount due on the
Guaranteed Obligations to the Holders. Such demand(s) may be made at any time
coincident with or after the time for payment of all or part of the Guaranteed
Obligations, and may be made from time to time with respect to the same or
different items of Guaranteed Obligations. Such demand(s) shall be deemed made,
given and received in accordance with Section 7.02 hereof.
Section 2.05. Payment of Expenses.
     In the event any Guarantor should breach or fail to timely perform any
provisions of this Guaranty, the Guarantors shall, immediately upon demand by
the Holders, jointly and severally pay all costs and expenses (including court
costs and reasonable attorneys’ fees) incurred by the Holders (or any of them)
in the enforcement hereof or the preservation of the Holders’ rights hereunder.
The covenant contained in this Section 2.05 shall survive the payment of the
Guaranteed Obligations.
Section 2.06. No Duty to Pursue Others.
     (a) It shall not be necessary for the Holders (and each Guarantor hereby
waives any rights which such Guarantor may have to require the Holders), in
order to enforce payment by

Exhibit E-5  



--------------------------------------------------------------------------------



 



such Guarantor hereunder, first to (i) institute suit or exhaust their remedies
against the Company, any other Guarantor or any other Person, (ii) enforce the
Holders’ rights against any security which shall ever have been given to secure
the Guaranteed Obligations, (iii) enforce the Holders’ rights against any other
Guarantors, (iv) join the Company, any other Guarantor or any others liable on
the Guaranteed Obligations in any action seeking to enforce this Guaranty, (v)
exhaust any remedies available to the Holders against any security which shall
ever have been given to secure the Guaranteed Obligations or (vi) resort to any
other means of obtaining payment of the Guaranteed Obligations.
     (b) The Holders shall not be required to mitigate damages or take any other
action to reduce, collect or enforce the Guaranteed Obligations.
     (c) Each Guarantor expressly waives each and every right to which it may be
entitled by virtue of any suretyship law, including any rights pursuant to
Rule 31 of the Texas Rules of Civil Procedure, Section 17.001 of the Civil
Practice and Remedies Code of Texas, and Chapter 34 of the Texas Business and
Commerce Code.
Section 2.07. Complete Waiver of Subrogation.
     (a) Subject to the provisions of the Subrogation and Contribution
Agreement, notwithstanding any payment or payments made hereunder or any set-off
or application by any Holder of any security or of any credits or claims, no
Guarantor will assert or exercise any rights of any Holder or of such Guarantor
against the Company to recover the amount of any payment made by such Guarantor
to any Holder hereunder by way of any claim, remedy or subrogation,
reimbursement, exoneration, contribution, indemnity, participation or otherwise
arising by contract, by statute, under common law or otherwise, and no Guarantor
shall have any right of recourse to or any claim against assets or property of
the Company, whether or not the obligations of the Company have been satisfied.
     (b) Subject to the provisions of the Subrogation and Contribution
Agreement, each Guarantor hereby expressly waives any claim, right or remedy
which such Guarantor may now have or hereafter acquire against the Company or
any other Guarantor that arises under this Guaranty or any Operative Document or
from the performance by any Guarantor of the guaranty hereunder, including any
claim, remedy or right of subrogation, reimbursement, exoneration, contribution,
indemnification or participation in any claim, right or remedy of any Holder
against the Company or any Guarantor, or any security that any Holder now has or
hereafter acquires, whether or not such claim, right or remedy arises in equity,
under contract, by statute, under common law or otherwise.
     (c) Subject to the provisions of the Subrogation and Contribution
Agreement, each Guarantor agrees not to seek contribution or indemnity or other
recourse from any other Guarantor or other Person. If any amount shall
nevertheless be paid to any Guarantor by the Company or another Guarantor prior
to payment in full of the Guaranteed Obligations, such amount shall be held in
trust for the benefit of the Holders and shall forthwith be paid to the Holders
to be credited and applied to the Guaranteed Obligations, whether matured or
unmatured. The provisions of this paragraph shall survive the termination of
this Guaranty, and

Exhibit E-6  



--------------------------------------------------------------------------------



 



any satisfaction and discharge of the Company by virtue of any payment, court
order or any federal or state law.
Section 2.08. Waiver of Notices, Etc.
     The Guarantors consent and agree to the provisions of the Operative
Documents and hereby waive notice of (a) any loans made by the Purchasers or any
other Holder to the Company, (b) acceptance of this Guaranty, (c) any amendment
or extension of the Notes or the other Operative Documents or of any other
instrument or document pertaining to all or any part of the Guaranteed
Obligations, (d) the execution and delivery by the Company and any Holder of any
other agreement or of the Company’s execution and delivery of any promissory
notes or other documents in connection therewith, (e) the occurrence of any
breach by the Company or of any Event of Default, (f) any transfer or
disposition by a Holder of the Guaranteed Obligations or any part thereof,
(g) any sale or foreclosure (or posting or advertising for sale or foreclosure)
of the collateral, if any shall at any time exist, for the Guaranteed
Obligations, (h) protest, presentment, demand for payment and proof of
nonpayment, (i) notice of dishonor or nonpayment, notice of intent to
accelerate, notice of acceleration, notice of default by the Company or any
other Person and all other notices whatsoever, (j) any requirement that any
Person proceed against the Company or any security for, or any other Person
primarily or secondarily obligated with respect to, any of the Guaranteed
Obligations, or exercise any other right or remedy against the Company or any
other Person, (k) any right to require marshaling of assets and liabilities,
(1) all diligence in collection or protection of or realization upon the
Guaranteed Obligations or any thereof, or any obligation hereunder, or any
guarantee of the foregoing and (m) any other action at any time taken or omitted
by or on behalf of the Purchasers or any other Holder pursuant to or in
connection with the Note Agreement or the Notes.
Section 2.09. Effect of Bankruptcy, Other Matters.
     In the event that, pursuant to any insolvency, bankruptcy, reorganization,
receivership or other debtor relief law, or any judgment, order or decision
thereunder, or for any other reason, (a) any Holder must rescind, return or
restore any payment, or any part thereof, received by or for the benefit of such
Holder in satisfaction (in whole or in part) of the Guaranteed Obligations, as
set forth herein, then (i) any prior release or discharge from the terms of this
Guaranty given to the Guarantors (or any of them) by the Holders shall be
without effect notwithstanding such payment or the application thereof and
(ii) this Guaranty shall remain in full force and effect or shall be reinstated,
as the case may be, as to such Guaranteed Obligations, all as though such
payment had not been made, (b) the Company shall cease to be liable to the
Holders for any of the Guaranteed Obligations (other than by reason of the
indefeasible payment in full thereof by the Company), then the obligations of
the Guarantors under this Guaranty shall remain in full force and effect. It is
the intention of the Purchasers, the other Holders and the Guarantors that the
Guarantors’ obligations hereunder shall not be discharged except by the
Guarantors’ performance of such obligations and then only to the extent of such
performance. Without limiting the generality of the foregoing, it is the
intention of the Purchasers, the other Holders and the Guarantors that the
filing of any bankruptcy or similar proceeding by or against the Company, any
Guarantor or any other Person obligated on any portion of the Guaranteed
Obligations shall not affect the obligations of the Guarantors or the remaining
Guarantors, as the case may be, under this Guaranty or the rights of the Holders
under this Guaranty, including the

Exhibit E-7  



--------------------------------------------------------------------------------



 



right or ability of the Holders, whether individually or collectively, to pursue
or institute suit against the Guarantors (or any of them) for the entire
Guaranteed Obligations.
ARTICLE III
ADDITIONAL EVENTS AND CIRCUMSTANCES NOT REDUCING
OR DISCHARGING THE GUARANTORS’ OBLIGATIONS
     (a) The obligations of each Guarantor hereunder are absolute and
unconditional.
     (b) Each Guarantor agrees that such Guarantor’s obligations under this
Guaranty shall not be released, terminated, discharged, diminished, impaired,
reduced, suspended or otherwise affected by, and otherwise shall remain in full
force and effect regardless of, any of the following:
     (1) any renewal, extension, increase, modification, alteration, expiration,
cancellation, waiver or rearrangement of all or any part of the Guaranteed
Obligations, or of any of the Operative Documents or any other agreement or
other document, instrument, contract or understanding pertaining to the
Guaranteed Obligations;
     (2) any adjustment, indulgence, forbearance or compromise that might be
granted or given by the Purchasers or any other Holder to the Company or any
Guarantor;
     (3) the insolvency, bankruptcy, arrangement, adjustment, composition,
structure, liquidation, disability, dissolution or lack of power of the Company,
any Guarantor or any other Person at any time primarily or secondarily liable
for the payment of all or part of the Guaranteed Obligations;
     (4) any dissolution or reorganization of the Company or any Guarantor, or
any sale, lease or transfer of any or all of the assets of the Company or any
Guarantor, or any changes in name, business, location, composition, structure,
management, ownership or control (whether by accession, secession, cessation,
dissolution or transfer of assets) of the Company or any Guarantor;
     (5) the irregularity, invalidity, illegality or unenforceability of all or
any part of the Guaranteed Obligations or any Operative Document for any reason
whatsoever, including the fact that (i) the Guaranteed Obligations, or any part
thereof, exceeds the amount permitted by law, (ii) the act of creating the
Guaranteed Obligations or any part thereof is ultra vires, (iii) the Persons
executing the Notes or other Operative Documents acted in excess of their
authority, (iv) the Guaranteed Obligations violate applicable usury laws,
(v) the Company has valid defenses, claims or offsets (whether at law, in equity
or by agreement) which render the Guaranteed Obligations wholly or partially
uncollectible from the Company, (vi) the creation, performance or repayment of
the Guaranteed Obligations (or the execution, delivery and performance of any
Operative Document) is illegal, uncollectible or unenforceable or (vii) the
Operative Documents or any other documents or instruments pertaining to the
Guaranteed Obligations have been forged or otherwise are irregular or not
genuine or authentic;

Exhibit E-8  



--------------------------------------------------------------------------------



 



     (6) any full or partial compromise, settlement or release of the liability
of the Company on the Guaranteed Obligations or any part thereof, or of any
Guarantor or any other Person now or hereafter liable, whether directly or
indirectly, jointly, severally, or jointly and severally, to pay, perform,
guarantee or assure the payment of the Guaranteed Obligations or any part
thereof, it being recognized, acknowledged and agreed by each Guarantor that
(i) such Guarantor may be required to pay the Guaranteed Obligations in full
without assistance or support of any other Person and (ii) such Guarantor has
not been induced to enter into this Guaranty on the basis of a contemplation,
belief, understanding or agreement that any other Person will be liable to pay
or perform the Guaranteed Obligations or that the Purchasers or any other Holder
will look to any other Person to perform the Guaranteed Obligations;
     (7) the taking or accepting of any security, collateral or other guaranty,
or other assurance of payment, for all or any part of the Guaranteed
Obligations;
     (8) any release, surrender, exchange, subordination, deterioration, waste,
loss or impairment (including negligent, willful, unreasonable or unjustifiable
impairment) of any collateral, property or security, at any time existing in
connection with, or assuring or securing payment of, all or any part of the
Guaranteed Obligations;
     (9) the failure of any Holder or any other Person to exercise diligence or
reasonable care or to act, fail to act or comply with any duty in the
administration, preservation, protection, enforcement, sale, application,
disposal or other handling or treatment of all or any part of the Guaranteed
Obligations or any collateral, property or security at any time securing any
portion thereof, including the failure to conduct any foreclosure or other
remedy fairly or in such a way so as to obtain the best possible price or a
favorable price or otherwise act or fail to act;
     (10) the fact that any collateral, security or Lien contemplated or
intended to be given, created or granted as security for the repayment of the
Guaranteed Obligations shall not be properly perfected or created or shall prove
to be unenforceable or subordinate to any other Lien, it being recognized and
agreed by the Guarantors that the Guarantors are not entering into this Guaranty
in reliance on, or in contemplation of the existence, benefits, validity,
enforceability, collectibility or value of, any collateral for the Guaranteed
Obligations;
     (11) the reorganization, merger or consolidation of the Company or any
Guarantor into or with any other Person, or the reorganization or cessation of
existence of the Company, any Guarantor or any other Person;
     (12) any payment by the Company to any Holder is held to constitute a
preference under bankruptcy laws, or for any reason any Holder is required to
refund such payment or pay such amount to the Company or any other Person;
     (13) any assignment or other transfer by any Holder of any part of the
Guaranteed Obligations or any collateral, property or security at any time
securing any portion thereof, and, in the event of such assignment or transfer
of the Guaranteed

Exhibit E-9  



--------------------------------------------------------------------------------



 



Obligations, then all indebtedness owed by the Company to an assignee or
transferee of such Holder shall be part of the Guaranteed Obligations;
     (14) any default, misrepresentation, negligence, misconduct, delay,
omission or other action or inaction of any kind by (i) the Company, (ii) any
Holder, (iii) any Guarantor or (iv) any Affiliate, employee, officer, director
or agent of the Company or any Guarantor, whether under or in connection with
this Guaranty or any of the Operative Documents;
     (15) any dispute, set-off, counterclaim or other defense or right such
Guarantor, the Company or any other Person may have at any time against the
Holders (or any of them) or any other Person;
     (16) any change in the relationship between the Company and such Guarantor
or in the relationship between the Company and any other Person;
     (17) any present or future Legal Requirement (whether in right or in fact
the Holders shall have consented thereto) purporting to reduce, amend,
restructure or otherwise affect any of the Guaranteed Obligations or to vary the
terms of payment thereof;
     (18) any action by the Company or any other Person as contemplated by this
Guaranty or by any Operative Document and any other action taken or omitted to
be taken with respect to the Operative Documents, the Guaranteed Obligations, or
any security and collateral therefor, whether or not such action or omission
prejudices the Company or any Guarantor or increases the likelihood or risk that
any Guarantor will be required to pay the Guaranteed Obligations pursuant to the
terms hereof;
     (19) any circumstance whatsoever which might constitute a legal or
equitable discharge or defense of the Guarantors (or any of them), including
failure of consideration, fraud by or affecting any Person, usury, forgery,
breach of warranty and failure to satisfy any Legal Requirement; and
     (20) any other cause or circumstance, whether foreseen or unforeseen and
whether similar or dissimilar to any of the foregoing;
     it being the unambiguous and unequivocal intention of the Guarantors that
the Guarantors shall be obligated, jointly and severally, to pay the Guaranteed
Obligations when due, notwithstanding any occurrence, circumstance, event,
action or omission whatsoever, whether contemplated or uncontemplated, and
whether or not otherwise or particularly described herein, except for the full
and final payment and satisfaction of the Guaranteed Obligations.
     (c) Each Guarantor hereby (i) consents and agrees to each of the
circumstances, events, actions or omissions described or referred to in the
foregoing paragraph (a) and (ii) waives any common law, equitable, statutory or
other rights (including any right to notice) which such Guarantor might
otherwise have as a result of or in connection with any of the occurrence or
happening of any of such circumstances, events, actions or omissions.

Exhibit E-10  



--------------------------------------------------------------------------------



 



ARTICLE IV
ADDITIONAL CONSENTS AND AGREEMENTS OF THE GUARANTORS
REGARDING THE GUARANTEED OBLIGATIONS
     The Guarantors consent and agree that the Holders (or any of them) may,
from time to time, in their (or its) sole discretion and without notice to the
Company or the Guarantors (or any of them), take any or all of the following
actions:
     (a) retain or obtain the primary or secondary obligation of any Person or
Persons, in addition to the Guarantors, with respect to any or all of the
Guaranteed Obligations;
     (b) extend or renew for one or more periods (whether or not longer than the
original period), alter or exchange any of the Guaranteed Obligations or any
security or guaranty therefor or any liability incurred directly or indirectly
in respect thereof;
     (c) release, settle or compromise (i) any of the Guaranteed Obligations,
(ii) any security or guaranty for all or part of the Guaranteed Obligations
(including the guaranty provided for herein) or any liability (including any of
those hereunder) of any nature of any Person with respect to any of the
Guaranteed Obligations;
     (d) exercise or refrain from exercising any rights against the Company or
any other Person or otherwise act or refrain from acting;
     (e) sell, exchange, release, surrender, realize upon or otherwise deal with
in any manner and in any order (i) any Property by whomsoever at any time
pledged or mortgaged to secure, or however securing, the Guaranteed Obligations
or any liabilities (including any of those hereunder) incurred, or guarantees
made, directly or indirectly in respect thereof or hereof and/or (ii) any offset
against such Property;
     (f) apply any sums by whomsoever paid or howsoever realized to any
obligations (including the Guaranteed Obligations) of the Company to the Holders
(or any of them) regardless of what obligations of the Company (including the
Guaranteed Obligations) remain unpaid;
     (g) consent to or waive any breach of, or any act, omission or default
under, any of the Operative Documents, or otherwise amend, modify or supplement
any of the Operative Documents;
     (h) resort to the Guarantors (or any of them) for payment of any of the
Guaranteed Obligations, whether or not the Holders (or any of them) shall have
proceeded against any other Person primarily or secondarily obligated with
respect to any of the Guaranteed Obligations or against any security for any of
the Guaranteed Obligations;
     (i) act or fail to act in any manner referred to in this Guaranty or any of
the Operative Documents which may deprive the Guarantors (or any of them) of any
right to

Exhibit E-11  



--------------------------------------------------------------------------------



 



subrogation against the Company to recover the full indemnity for any payments
made pursuant to the guaranty provided herein;
     (j) acquire, protect, perfect or maintain perfection of any Lien in any
collateral intended to secure any part of the Guaranteed Obligations;
     (k) fail to notify, or timely notify, the Guarantors (or any of them) of
any default, event of default or similar event under any of the Operative
Documents; and
     (1) receive and/or apply any proceeds, credits or recoveries from any
source, including any proceeds, credits or amounts realized from the exercise of
any rights, remedies, powers or privileges under the Operative Documents, by law
or otherwise.
ARTICLE V
REPRESENTATIONS AND WARRANTIES
     Each Guarantor represents and warrants to the Purchasers and all other
Holders that:
Section 5.01. Benefit.
     Such Guarantor has received, or will receive, direct or indirect benefit
from the making of this Guaranty and guaranteeing the Guaranteed Obligations
pursuant hereto.
Section 5.02. Familiarity and Reliance.
     (a) Such Guarantor has received true and accurate copies of, and is
familiar with, the Operative Documents. Such Guarantor is familiar with, and has
independently reviewed books and records regarding, the financial condition of
the Company and is aware that no collateral will secure the payment of the
Guaranteed Obligations; however, such Guarantor is not relying on such financial
condition as an inducement to enter into this Guaranty.
     (b) Such Guarantor now has and will continue to have independent means of
obtaining information concerning the affairs, financial condition and business
of the Company. Such Guarantor understands that neither the Purchasers nor any
other Holder will have any duty or responsibility to provide such Guarantor any
credit or other information concerning the affairs, financial condition or
business of the Company which may come into their possession.
Section 5.03. No Representation by the Purchasers.
     Neither the Purchasers nor any other Person has made any representation,
warranty or statement to such Guarantor in order to induce such Guarantor to
execute this Guaranty.
Section 5.04. The Guarantor’s Financial Condition.
     As of the date hereof, and after the consummation of the transactions
described in the Operative Documents, such Guarantor is, and will be, solvent,
and has and will have assets which, fairly valued, exceed its obligations,
liabilities and debts.

Exhibit E-12  



--------------------------------------------------------------------------------



 



Section 5.05. Directors’ Determination of Benefit.
     The Board of Directors of such Guarantor or the general partner of such
Guarantor, as the case may be, acting pursuant to a duly called and constituted
meeting, after proper notice, or pursuant to a valid unanimous consent, has
determined that this Guaranty directly or indirectly benefits such Guarantor and
is in the best interests of such Guarantor.
Section 5.06. Legality.
     The execution, delivery and performance by such Guarantor of this Guaranty
and the consummation of the transactions contemplated hereunder have been duly
authorized by all necessary corporate or partnership action on the part of such
Guarantor. This Guaranty constitutes a legal, valid and binding obligation of
such Guarantor, enforceable in accordance with its terms, except as the
enforceability thereof may be limited by bankruptcy, insolvency or other laws of
general application relating to the enforcement of creditor’s rights.
Section 5.07. Organization and Good Standing. Such Guarantor:
     (a) is, and will continue to be, a corporation, or a limited partnership or
a private limited company, as the case may be, duly organized and validly
existing in good standing under the laws of the jurisdiction shown after its
name in the introduction to this Guaranty;
     (b) is duly qualified or registered and is in good standing as a foreign
corporation or foreign limited partnership, as the case may be, in each
jurisdiction in which the nature of such qualification or registration is
necessary and in which the failure to so qualify or register could reasonably be
expected to have a Material Adverse Effect; and
     (c) possesses all requisite authority, power and Permits necessary to own
its assets, to conduct its business and to execute and deliver and comply with
the terms of this Guaranty.
Section 5.08. Confirmation of Representations in Note Agreement.
     All of the representations made by the Company with respect to such
Guarantor in Article 6 of the Note Agreement are true and correct.
Section 5.09. Survival.
     All representations and warranties made by the Guarantors herein, including
the representations made pursuant to Section 5.08, shall survive the execution
and delivery hereof.
ARTICLE VI
SUBORDINATION OF CERTAIN INDEBTEDNESS
Section 6.01. Subordination of All Guarantor Claims.
     As used herein, the term “Guarantor Claims” shall mean all debts,
liabilities and claims of the Company to one or more of the Guarantors or of any
Guarantor to one or more other

Exhibit E-13  



--------------------------------------------------------------------------------



 



Guarantors, in each case whether such debts, liabilities and claims now exist or
are hereafter incurred or arise, or whether the obligations of the Company or
such Guarantor thereon be direct, contingent, primary, secondary, several, joint
and several, or otherwise, and irrespective of whether such debts, liabilities
or claims be evidenced by note, contract, open account, or otherwise, and
irrespective of the Person or Persons in whose favor such debts, liabilities or
claims may, at their inception, have been, or may hereafter be created, and
irrespective of the manner in which they have been or may hereafter be acquired.
Until the Guaranteed Obligations shall be paid and satisfied in full and the
Guarantors shall have performed all of their obligations hereunder, no Guarantor
shall demand, receive or collect, directly or indirectly, from the Company or
any other Person (including another Guarantor) any amount upon the Guarantor
Claims; provided, however, that, prior to the occurrence of an Event of Default,
the Company and each Guarantor may, in the ordinary course of business, repay
loans which the Company or such Guarantor has received from any other Guarantor
in accordance with the Note Agreement.
Section 6.02. Claims in Bankruptcy.
     In the event of receivership, bankruptcy, reorganization, arrangement,
debtor’s relief, or other insolvency proceedings involving the Company or any
Guarantor as debtor, each Holder shall have the right to prove its claim in any
such proceeding so as to establish its rights hereunder and receive directly
from the receiver, trustee or other court custodian dividends and payments which
would otherwise be payable to such Holder upon Guarantor Claims. The Guarantors
hereby assign such dividends and payments to the Holders.
Section 6.03. Payments Held in Trust.
     In the event that, notwithstanding Sections 6.01 and 6.02 above, any
Guarantor should receive any funds, payments, claims or distributions which are
prohibited by such Sections, such Guarantor agrees (i) to hold in trust for the
Holders, in kind, all funds, payments, claims or distributions so received,
(ii) that such Guarantor shall have absolutely no dominion over such funds,
payments, claims or distributions so received except to pay them promptly to the
Holders and (iii) promptly to pay the same to the Holders.
Section 6.04. Liens Subordinate.
     Each Guarantor agrees that any Liens upon the Company’s assets or upon
assets of any Guarantor securing payment of the Guarantor Claims shall be and
remain inferior and subordinate to the Liens, if any, upon the Company’s assets
or such Guarantor’s assets securing payment of the Guaranteed Obligations,
regardless of whether such Liens in favor of the Guarantors or the Holders
presently exist or are hereafter created or attached. Without the prior written
consent of the Holders, no Guarantor shall (a) exercise or enforce any
creditor’s right it may have against the Company or any other Guarantor or
(b) foreclose, repossess, sequester or otherwise take steps or institute any
action or proceedings (judicial or otherwise, including the commencement of, or
joinder in, any liquidation, bankruptcy, rearrangement, debtor’s relief or
insolvency proceeding) to enforce any Liens upon the assets of the Company or
any other Guarantor held by, or for the benefit of, such Guarantor.

Exhibit E-14  



--------------------------------------------------------------------------------



 



Section 6.05. Notation of Records.
     All promissory notes, accounts receivable ledgers or other evidences of the
Guarantor Claims accepted by or held by, or for the benefit of, any Guarantor
shall contain a specific written notice thereon that the indebtedness evidenced
thereby is subordinated under the terms of this Guaranty.
ARTICLE VII
MISCELLANEOUS
Section 7.01. Waiver and Amendment.
     (a) No failure to exercise, and no delay in exercising, on the part of any
Holder, any right hereunder shall operate as a waiver thereof, nor shall any
single or partial exercise thereof preclude any other or further exercise
thereof or the exercise of any other right. The rights of the Holders hereunder
shall be in addition to all other rights provided by law or by the Operative
Documents. No modification or waiver of any provision of this Guaranty, nor
consent to departure therefrom, shall be effective unless in writing and no such
consent or waiver shall extend beyond the particular case and purpose involved.
No notice or demand given in any case shall constitute a waiver of the right to
take other action in the same, similar or other instances without such notice or
demand.
     (b) This Guaranty may be changed, amended, waived or terminated only by an
instrument in writing executed by the Company, the Guarantors and the Holders.
Section 7.02. Notices.
     (a) All written communications provided for hereunder shall be sent by
first class mail or nationwide overnight delivery service (with charges prepaid)
and (i) if to the Company, addressed to it at 1600 West 7th Street, Fort Worth,
Texas 76102-2599, Attention: President, or at such other address as the Company
shall have specified to each Holder in writing, (ii) if to any Guarantor,
addressed to it in care of the Company at the address specified above or at such
other address as such Guarantor shall have specified to each Holder in writing,
(iii) if to the Purchasers, addressed to it at the address specified for such
communications in Schedule I to the Note Agreement, or at such other address as
such Purchaser shall have specified to the Guarantors in writing and (iv) if to
any other Holder, addressed to such other Holder at such address as such other
Holder shall have specified to the Guarantors in writing or, if such other
Holder shall not have so specified an address to the Guarantors, then addressed
to such other Holder in care of the last Holder of such Note which shall have so
specified an address to the Guarantors; provided, however, that any such
communication to the Guarantors may also, at the option of the Holders, be
delivered by any other means either to the Guarantors in care of the Company at
its address specified above or to any Responsible Officer of the Company.
     (b) Any party may change its address for purposes of this Guaranty by
giving notice of such change to the other party pursuant to this Section 7.02.

Exhibit E-15  



--------------------------------------------------------------------------------



 



Section 7.03. Governing Law.
     THIS GUARANTY SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH, AND THE
RIGHTS OF THE PARTIES AND THE HOLDERS SHALL BE GOVERNED BY, THE INTERNAL LAWS OF
THE STATE OF NEW YORK, WITHOUT REFERENCE TO PRINCIPLES OF CONFLICTS OF LAW.
Section 7.04. Invalid Provisions.
     If any provision of this Guaranty is held to be illegal, invalid, or
unenforceable under present or future laws effective during the term of this
Guaranty, such provision shall be fully severable and this Guaranty shall be
construed and enforced as if such illegal, invalid or unenforceable provision
had never comprised a part of this Guaranty, and the remaining provisions of
this Guaranty shall remain in full force and effect and shall not be affected by
the illegal, invalid or unenforceable provision or by its severance from this
Guaranty, unless such continued effectiveness of this Guaranty, as modified,
would be contrary to the basic understandings and intentions of the parties as
expressed herein.
Section 7.05. Entirety.
     This Guaranty embodies the entire agreement between the parties and the
Holders relating to the subject matter hereof and supersedes all prior
agreements and understandings, if any, relating to the subject matter hereof.
Section 7.06. Reproduction of Documents.
     This Guaranty, the Operative Documents and all documents relating hereto
and thereto, including (a) consents, waivers and notifications which may
hereafter be executed, (b) documents received by any Holder at the Closing and
(c) financial statements, certificates and other information previously or
hereafter furnished to any Holder, may be reproduced by such Holder or any
Guarantor by any photographic, photostatic, microfilm, microcard, miniature
photographic or other similar process and any original document so reproduced
may be destroyed. The Company and each Guarantor agrees and stipulate that, to
the extent permitted by applicable law, any such reproduction shall be
admissible in evidence as the original itself in any judicial or administrative
proceeding (whether or not the original is in existence and whether or not such
reproduction was made in the regular course of business) and any enlargement,
facsimile or further reproduction of such reproduction shall likewise be
admissible in evidence.
Section 7.07. Submission to Jurisdiction.
     EACH GUARANTOR HEREBY IRREVOCABLY SUBMITS TO THE NON-EXCLUSIVE JURISDICTION
OF ANY STATE OR FEDERAL COURT LOCATED IN NEW YORK, NEW YORK OVER ANY ACTION OR
PROCEEDING (A) TO ENFORCE OR DEFEND ANY RIGHT UNDER THIS GUARANTY OR UNDER ANY
OPERATIVE DOCUMENT OR (B) ARISING FROM OR RELATING TO ANY FINANCING RELATIONSHIP
EXISTING IN CONNECTION WITH THIS GUARANTY OR THE OPERATIVE DOCUMENTS, AND EACH
GUARANTOR HEREBY IRREVOCABLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH
ACTION OR

Exhibit E-16  



--------------------------------------------------------------------------------



 



PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE OR FEDERAL COURT. EACH
GUARANTOR HEREBY IRREVOCABLY CONSENTS TO THE SERVICE OF PROCESS OUT OF ANY OF
THE AFOREMENTIONED COURTS IN ANY SUCH ACTION OR PROCEEDING BY THE MAILING OF
COPIES THEREOF BY REGISTERED OR CERTIFIED MAIL, POSTAGE PREPAID, TO SUCH
GUARANTOR AT ITS ADDRESS FOR NOTICES PURSUANT TO SECTION 7.02, SUCH SERVICE TO
BECOME EFFECTIVE 10 DAYS AFTER SUCH MAILING. EACH SUCH SERVICE IS HEREBY
ACKNOWLEDGED BY EACH GUARANTOR TO BE SUFFICIENT, EFFECTIVE AND BINDING SERVICE
IN EVERY RESPECT. IF ANY AGENT APPOINTED BY ANY GUARANTOR REFUSES TO ACCEPT
SERVICE, SUCH GUARANTOR HEREBY AGREES THAT SERVICE UPON IT BY MAIL SHALL
CONSTITUTE SUFFICIENT NOTICE. EACH GUARANTOR HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT THAT IT MAY EFFECTIVELY DO SO, THE DEFENSE OF AN INCONVENIENT
FORUM OR VENUE TO THE MAINTENANCE OF ANY SUCH ACTION OR PROCEEDING. EACH
GUARANTOR HEREBY AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR PROCEEDING
SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY SUIT ON THE
JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY LAW. NOTHING IN THIS SECTION 7.07
SHALL AFFECT THE RIGHT OF ANY HOLDER OR THE RIGHT OF ANY OTHER PERSON TO SERVE
LEGAL PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LAW, OR THE RIGHT OF
ANY HOLDER OR THE RIGHT OF ANY OTHER PERSON TO BRING ANY ACTION OR PROCEEDING
AGAINST ANY GUARANTOR OR THE PROPERTY OF ANY GUARANTOR IN THE COURTS OF ANY
OTHER JURISDICTION.
Section 7.08. Transfer of Guaranteed Obligations.
     The Purchasers and each other Holder may, from time to time, without notice
to the Guarantors (or any of them), assign or transfer all or a part of the
Guaranteed Obligations or any interest therein, and, notwithstanding any such
assignment or transfer or any subsequent assignment or transfer thereof, such
Guaranteed Obligations shall be and remain Guaranteed Obligations for purposes
of this Guaranty, and each and every immediate and successive assignee or
transferee of any of the Guaranteed Obligations or of any interest therein
shall, to the extent of the interest of such assignee or transferee in the
Guaranteed Obligations, be entitled to the benefit of this Guaranty to the same
extent as if such assignee or transferee were the Purchasers or such other
Holder, as the case may be.
Section 7.09. Parties Bound; Assignment.
     This Guaranty shall be binding upon the Guarantors, the Company and their
respective successors, assigns and legal representatives and shall inure to the
benefit of, and be enforceable by, the Purchasers, all other Holders and their
respective successors, assigns and legal representatives; provided, however,
that no Guarantor may, without the prior written consent of the Holders, assign
any of its rights, powers, duties or obligations hereunder.

Exhibit E-17  



--------------------------------------------------------------------------------



 



Section 7.10. Multiple Counterparts.
     This Guaranty may be executed in any number of counterparts, all of which
taken together shall constitute one and the same agreement, and any of the
parties hereto may execute this Guaranty by signing any such counterpart.
Section 7.11. Rights and Remedies.
     If any Guarantor becomes liable for any indebtedness owing by the Company
to the Holders, by endorsement or otherwise, other than under this Guaranty,
such liability shall not be in any manner impaired or affected hereby and the
rights of the Holders hereunder shall be cumulative of any and all other rights
the Holders may ever have against such Guarantor. The exercise by any Holder of
any right or remedy hereunder or under any other instrument, or at law or in
equity, shall not preclude the concurrent or subsequent exercise of any other
right or remedy.
Section 7.12. Relation to Note Agreement.
     This Guaranty has been executed and delivered pursuant to, and is subject
to certain terms and conditions set forth in, the Note Agreement, and is the
Guaranty referred to therein.
Section 7.13. Payments.
     All payments payable or to be payable pursuant to this Guaranty shall be
payable in immediately available funds and in such coin or currency of the
United States of America that, at the time of payment, is legal tender for the
payment of public and private debts in the United States of America and shall be
made by electronic funds transfer to such bank and/or account in the continental
United States for the account of the payee as from time to time the payee shall
have directed to the payor in writing, or, if no such direction shall have been
given by the Purchasers, in the manner and at the address set forth in
Schedule I to the Note Agreement or, if no such direction shall have been given
by any other Holder, by check of the payor payable to the order of such Holder
and mailed to such Holder in the manner and at the address set forth in
Section 7.02 hereof.
Section 7.14. Interest.
     (a) Any amounts due under this Guaranty which are not paid when due shall
bear interest until paid at the rate per annum equal to the Default Rate.
     (b) The foregoing paragraph (a) is expressly limited so that in no event
whatsoever shall the amount paid, or otherwise agreed to be paid, thereunder by
any Guarantor to any Holder for the use, forbearance or detention of money
exceed that amount of money which would cause the effective rate of interest to
exceed the Highest Lawful Rate, and all amounts owed by any Guarantor under such
paragraph (a) shall be held to be subject to reduction to the effect that such
amounts so paid or agreed to be paid by such Guarantor which are for the use,
forbearance or detention of money shall in no event exceed that amount of money
which would cause the effective rate of interest to exceed the Highest Lawful
Rate.

Exhibit E-18  



--------------------------------------------------------------------------------



 



     (c) Anything in this Section 7.14 to the contrary notwithstanding, no
Guarantor shall ever be required by this Section 7.14 to pay unearned interest
or ever be required by this Section 7.14 to pay interest at a rate in excess of
the Highest Lawful Rate, and if the effective rate of interest which would
otherwise be payable by such Guarantor under this Section 7.14 would exceed the
Highest Lawful Rate, or if any Holder shall receive any unearned interest from
such Guarantor under this Section 7.14 or shall receive monies from such
Guarantor under this Section 7.14 that are deemed to constitute interest which
would increase the effective rate of interest payable by such Guarantor under
this Section 7.14 to a rate in excess of the Highest Lawful Rate, then (i) the
amount of interest which would otherwise be payable by such Guarantor under this
Section 7.14 shall be reduced to the amount allowed under applicable law and
(ii) any unearned interest paid by such Guarantor under this Section 7.14 or any
interest paid by such Guarantor under this Section 7.14 in excess of the Highest
Lawful Rate shall be in the first instance credited on the principal of the
Guaranteed Obligations with the excess thereof, if any, refunded to such
Guarantor.
     (d) It is further agreed that, without limitation of the foregoing, all
calculations of the rate of interest contracted for, charged or received by any
Holder under this Section 7.14 which are made for the purpose of determining
whether such rate exceeds the Highest Lawful Rate shall be made, to the extent
permitted by usury laws applicable to this Guaranty (now or hereafter enacted),
by amortizing, prorating and spreading in equal parts during the period of the
full stated term of this Guaranty all interest at any time contracted for,
charged or received by such Holder under this Section 7.14.
     (e) If, at any time and from time to time, (i) the amount of interest
payable under this Section 7.14 by any Guarantor to any Holder on any date shall
be computed at the Highest Lawful Rate and (ii) in respect of any subsequent
interest computation period the amount of interest otherwise payable to such
Holder would be less than the Highest Lawful Rate, then the amount of interest
payable by such Guarantor to such Holder under this Section 7.14 in respect of
such subsequent interest computation period shall continue to be computed at the
Highest Lawful Rate until the total amount of interest payable by such Guarantor
to such Holder shall equal the total amount of interest which would have been
payable to such Holder by such Guarantor if the total amount of interest had
been computed without giving effect to this Section 7.14.
Section 7.15. Judgment Currency.
     (a) The obligation of each Guarantor hereunder to make payments to any
Holder in Dollars shall not be discharged or satisfied by any tender or recovery
pursuant to any judgment expressed in or converted into any currency other than
Dollars, except to the extent that such tender or recovery results in the
effective receipt by such Holder of the full amount of Dollars expressed to be
payable to such Holder under this Guaranty. If for the purpose of obtaining or
enforcing judgment against any Guarantor in any court or in any jurisdiction, it
becomes necessary to convert into or from any currency other than Dollars (such
other currency being referred to in this Section 7.15 as the “Judgment
Currency”) an amount due in Dollars, the conversion shall be made, at the Dollar
Equivalent, as of the Business Day immediately preceding the day on which the
judgment is given (such Business Day being referred to in this Section 7.15 as
the “Judgment Currency Conversion Date”). For purposes of this Section 7.15,

Exhibit E-19  



--------------------------------------------------------------------------------



 



the term “Dollar Equivalent” shall mean, with respect to any monetary amount in
a currency other than Dollars, at any time for the determination thereof, the
amount of Dollars obtained by converting such foreign currency involved in such
computation into Dollars at the spot rate for the purchase of Dollars with the
applicable foreign currency as quoted to such Holder by a nationally recognized
commercial bank or investment bank, which is not affiliated with such Holder, at
approximately 10:00 A.M. (New York City time) on the date of determination
thereof specified herein.
     (b) If there is a change in the rate of exchange prevailing between the
Judgment Currency Conversion Date and the date of actual payment by the relevant
Guarantor of the amount due, such Guarantor covenants and agrees to pay, or
cause to be paid, such additional amounts, if any (but in any event not a lesser
amount), as may be necessary to ensure that the amount paid in the Judgment
Currency, when converted at the rate of exchange prevailing on the date of
payment, will produce the amount of Dollars which could have been purchased with
the amount of Judgment Currency stipulated in the judgment or judicial award at
the rate of exchange prevailing on the Judgment Currency Conversion Date.
     (c) For purposes of determining the Dollar Equivalent for this
Section 7.15, such amounts shall include any premium and costs payable in
connection with the purchase of the Dollars.
Section 7.16. Performance of Covenants; etc.
     Each Guarantor agrees, as an independent undertaking with the Purchasers
and the other Holders, to perform the covenants applicable to it contained in
Article 8 and Article 9 of the Note Agreement. Neither the Company nor any
Guarantor shall undertake any course of action inconsistent with the provisions
or intent of this Guaranty or any of the Operative Documents. The Company and
each Guarantor will promptly do all acts and things and take all such measures
as may be necessary or appropriate, or as the Required Holders may reasonably
request, to comply as soon as practicable with the terms, conditions and
provisions of this Guaranty.
[Remainder of page intentionally left blank. Next page is signature page.]

Exhibit E-20  



--------------------------------------------------------------------------------



 



     EXECUTED as of the day and year first above written.

            GUARANTORS

BRONCO PAWN & GUN, INC.
CASH AMERICA ADVANCE, INC.
CASH AMERICA FRANCHISING, INC.
CASH AMERICA HOLDING, INC.
CASH AMERICA, INC.
CASH AMERICA, INC. OF ALABAMA
CASH AMERICA, INC. OF ILLINOIS
CASH AMERICA, INC. OF INDIANA
CASH AMERICA, INC. OF KENTUCKY
CASH AMERICA, INC. OF LOUISIANA
CASH AMERICA, INC. OF OKLAHOMA
CASH AMERICA, INC. OF SOUTH CAROLINA
CASH AMERICA, INC. OF UTAH
CASH AMERICA, INC. OF VIRGINIA
CASH AMERICA MANAGEMENT L.P., by its
     general partner, CASH AMERICA HOLDING, INC.
CASH AMERICA OF MISSOURI, INC.
CASH AMERICA PAWN L.P., by its general
     partner, CASH AMERICA HOLDING, INC.
CASH AMERICA PAWN, INC. OF OHIO
CASHLAND FINANCIAL SERVICES, INC.
DOC HOLLIDAY’S PAWNBROKERS &
     JEWELLERS, INC.
EXPRESS CASH INTERNATIONAL
     CORPORATION
FLORIDA CASH AMERICA, INC.
GAMECOCK PAWN & GUN, INC.
HORNET PAWN & GUN, INC.
LONGHORN PAWN AND GUN, INC.
MR. PAYROLL CORPORATION
RATI HOLDING, INC.
TIGER PAWN & GUN, INC.
UPTOWN CITY PAWNERS, INC.
VINCENT’S JEWELERS AND LOAN, INC.
      By           Name:   Austin D. Nettle        Title:   Vice President and
Treasurer for All        CASH AMERICA FINANCIAL SERVICES, INC.
      By           Name:   Daniel R. Feehan        Title:   President   

Exhibit E-21  



--------------------------------------------------------------------------------



 



            CASH AMERICA, INC. OF COLORADO
CASH AMERICA, INC. OF NEVADA
CASH AMERICA, INC. OF NORTH CAROLINA
CASH AMERICA, INC. OF TENNESSEE
GEORGIA CASH AMERICA, INC.
      By           Name:   David Clay        Title:   Vice President and
Treasurer        COMPANY

CASH AMERICA INTERNATIONAL, INC.
      By           Name:   Austin D. Nettle        Title:   Vice President and
Treasurer   

Exhibit E-22  



--------------------------------------------------------------------------------



 



EXHIBIT F
[FORM OF SUBROGATION AND CONTRIBUTION AGREEMENT]
SUBROGATION AND CONTRIBUTION AGREEMENT
     This SUBROGATION AND CONTRIBUTION AGREEMENT (the “Agreement”) is executed
as of December 28, 2005 by CASH AMERICA INTERNATIONAL, INC., a Texas corporation
(“Borrower”), CASH AMERICA, INC., a Delaware corporation, CASH AMERICA ADVANCE,
INC., a Delaware Corporation, CASH AMERICA, INC. OF TENNESSEE, a Tennessee
corporation, CASH AMERICA, INC. OF OKLAHOMA, an Oklahoma corporation, CASH
AMERICA, INC. OF KENTUCKY, a Kentucky corporation, CASH AMERICA, INC. OF SOUTH
CAROLINA, a South Carolina corporation, FLORIDA CASH AMERICA, INC., a Florida
corporation, GEORGIA CASH AMERICA, INC., a Georgia corporation, CASH AMERICA,
INC. OF NORTH CAROLINA, a North Carolina corporation, CASH AMERICA PAWN, INC. OF
OHIO, an Ohio corporation, CASH AMERICA, INC. OF LOUISIANA, a Delaware
corporation, CASH AMERICA, INC. OF NEVADA, a Nevada corporation, CASH AMERICA
PAWN L.P., a Delaware limited partnership, CASH AMERICA MANAGEMENT L.P., a
Delaware limited partnership, CASH AMERICA HOLDING, INC., a Delaware
corporation, EXPRESS CASH INTERNATIONAL CORPORATION, a Delaware corporation,
CASH AMERICA, INC. OF ALABAMA, an Alabama corporation, CASH AMERICA, INC. OF
COLORADO, a Colorado corporation, CASH AMERICA, INC. OF INDIANA, an Indiana
corporation, CASH AMERICA OF MISSOURI, INC., a Missouri corporation, VINCENT’S
JEWELERS AND LOAN, INC., a Missouri corporation, MR. PAYROLL CORPORATION, a
Delaware corporation, CASH AMERICA, INC. OF UTAH, a Utah corporation, CASH
AMERICA FRANCHISING, INC., a Delaware corporation, CASH AMERICA FINANCIAL
SERVICES, INC., a Delaware corporation, CASH AMERICA, INC. OF ILLINOIS, an
Illinois corporation, UPTOWN CITY PAWNERS, INC., an Illinois corporation, DOC
HOLLIDAY’S PAWNBROKERS & JEWELLERS, INC., a Delaware corporation, LONGHORN PAWN
AND GUN, INC., a Texas corporation, BRONCO PAWN & GUN, INC., an Oklahoma
corporation, GAMECOCK PAWN & GUN, INC., a South Carolina corporation, HORNET
PAWN & GUN, INC., a North Carolina corporation, RATI HOLDING, INC., a Texas
Corporation, and TIGER PAWN & GUN, INC., a Tennessee corporation (all of the
parties except Borrower named above, are collectively referred to herein as the
“Guarantors” and individually referred to as a “Guarantor”).
     WHEREAS, as an inducement to the Purchasers (as defined in the hereinafter
defined Note Agreement) to (i) execute and deliver the Note Agreement dated as
of December 28, 2005 (as may be amended from time to time, the “Note Agreement”)
among the Company and the Purchasers and (ii) purchase the Notes to be issued
and sold pursuant to the Note Agreement (the “Notes”), the Guarantors and each
of them, jointly and severally, have executed a certain Joint and Several
Guaranty, dated as of December 28, 2005 (as may be amended from time to time,
the “Guaranty”), simultaneously with this Agreement, subject to the terms and
conditions set forth therein; and

Exhibit F-1  



--------------------------------------------------------------------------------



 



     WHEREAS, the parties to this Agreement desire to execute this Subrogation
and Contribution Agreement, in connection with the Guaranty.
     NOW, THEREFORE, in consideration of the premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:
1. AGREEMENT CONCERNING SUBROGATION AND CONTRIBUTION
     Notwithstanding Section 2.07 of the Guaranty to the contrary, to the
fullest extent permitted by applicable law, the parties hereto acknowledge and
agree that: (i) with respect to each of the Guarantors’ relative liability under
the Guaranty, each Guarantor possesses, and has not waived, corresponding rights
of contribution, subrogation, indemnity, and reimbursement (such rights
collectively referred to herein as “Contribution Rights”) relative to the other
Guarantors; provided that each Guarantor shall not enforce its Contribution
Rights against any party to this Agreement until all of the Note Obligations (as
hereinafter defined) shall have been paid in full, and (ii) each Guarantor is
entitled to Contribution Rights to the extent of any payments such Guarantor may
have made to the Holders under and pursuant to the Note Agreement and the Notes
(all obligations, liabilities and indebtedness of the Guarantors under the Note
Agreement and the Notes pursuant to the Guaranty are hereinafter referred to as
the “Note Obligations”). Notwithstanding anything to the contrary contained in
this paragraph or in this Agreement, no liability or obligation of any Guarantor
that shall accrue pursuant to this Agreement shall be paid nor shall it be
deemed owed pursuant to this Agreement until all of the Note Obligations shall
be paid in full. The parties hereto covenant and agree that a breach of this
Agreement shall not diminish or otherwise affect the liability of the Guarantors
under the Guaranty.
2. REPRESENTATIONS AND WARRANTIES.
     Each party hereto represents and warrants to each other party hereto and to
its respective successors and assigns that:
     (a) the execution, delivery and performance by each party hereto of this
Agreement are within such party’s corporate powers, have been duly authorized by
all necessary corporate action or partnership action, as the case may be,
require no action by or in respect of, or filing with, any governmental body,
agency or official and do not contravene, or constitute a default under, any
provision of applicable law or regulation or of the articles of incorporation,
bylaws, limited partnership agreement or other organizing document of such party
or of any agreement, judgment, injunction, order, decree or other instrument
binding upon such party or result in the creation or imposition of any lien,
security interest or other charge or encumbrance on any asset of such party; and
     (b) this Agreement constitutes a legal, valid and binding agreement of such
party, enforceable against such party in accordance with its terms.

Exhibit F-2 



--------------------------------------------------------------------------------



 



3. NO WAIVER.
     No failure or delay by any Guarantor in exercising any right, power or
privilege hereunder shall operate as a waiver thereof nor shall any single or
partial exercise thereof preclude any other or further exercise thereof or the
exercise of any other right, power or privilege. The rights and remedies herein
provided shall be cumulative and non-exclusive of any rights or remedies
provided by law.
4. AMENDMENTS.
     Any provision of this Agreement may be amended or waived if, but only if,
such amendment or waiver is in writing and is signed by the parties hereto and
consented to by the Holders.
5. SUCCESSOR AND ASSIGNS.
     The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns.
6. CHOICE OF LAW.
     This Agreement shall be governed by, and construed in accordance with, the
laws of the State of New York and any applicable federal laws of the United
States of America.
7. COUNTERPARTS.
     This Agreement may be signed in any number of counterparts, each of which
shall be an original, with the same effect as if the signatures thereto and
hereto were upon the same instrument. This Agreement shall become effective when
a counterpart hereof shall have been signed by all the parties hereto.
[Remainder of page intentionally left blank. Next page is signature page.]

Exhibit F-3 



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be
duly executed by their respective authorized officers as of the day and year
first above written.

            GUARANTORS

BRONCO PAWN & GUN, INC.
CASH AMERICA ADVANCE, INC.
CASH AMERICA FRANCHISING, INC.
CASH AMERICA HOLDING, INC.
CASH AMERICA, INC.
CASH AMERICA, INC. OF ALABAMA
CASH AMERICA, INC. OF ILLINOIS
CASH AMERICA, INC. OF INDIANA
CASH AMERICA, INC. OF KENTUCKY
CASH AMERICA, INC. OF LOUISIANA
CASH AMERICA, INC. OF OKLAHOMA
CASH AMERICA, INC. OF SOUTH CAROLINA
CASH AMERICA, INC. OF UTAH
CASH AMERICA, INC. OF VIRGINIA
CASH AMERICA MANAGEMENT L.P., by its
     general partner, CASH AMERICA HOLDING, INC.
CASH AMERICA OF MISSOURI, INC.
CASH AMERICA PAWN L.P., by its general
     partner, CASH AMERICA HOLDING, INC.
CASH AMERICA PAWN, INC. OF OHIO
CASHLAND FINANCIAL SERVICES, INC.
DOC HOLLIDAY’S PAWNBROKERS &
     JEWELLERS, INC.
EXPRESS CASH INTERNATIONAL
     CORPORATION
FLORIDA CASH AMERICA, INC.
GAMECOCK PAWN & GUN, INC.
HORNET PAWN & GUN, INC.
LONGHORN PAWN AND GUN, INC.
MR. PAYROLL CORPORATION
RATI HOLDING, INC.
TIGER PAWN & GUN, INC.
UPTOWN CITY PAWNERS, INC.
VINCENT’S JEWELERS AND LOAN, INC.
      By           Name:   Austin D. Nettle        Title:   Vice President and
Treasurer        CASH AMERICA FINANCIAL SERVICES, INC.
      By           Name:   Daniel R. Feehan        Title:   President   

Exhibit F-4 



--------------------------------------------------------------------------------



 



            CASH AMERICA, INC. OF COLORADO
CASH AMERICA, INC. OF NEVADA
CASH AMERICA, INC. OF NORTH CAROLINA
CASH AMERICA, INC. OF TENNESSEE
GEORGIA CASH AMERICA, INC.
      By           Name:   David Clay        Title:   Vice President and
Treasurer        BORROWER

CASH AMERICA INTERNATIONAL, INC.,
a Texas corporation
      By           Name:   Austin D. Nettle        Title:   Vice President and
Treasurer   

Exhibit F-5 



--------------------------------------------------------------------------------



 



EXHIBIT G
[EXISTING BANK LOAN AGREEMENT]
[See First Amended and Restated Credit Agreement among Cash America
International, Inc. and certain lenders named therein dated as of February 24,
2005 filed as Exhibit 10.1 to the Company’s Quarterly Report on Form 10-Q for
the quarter ended September 30, 2009]

 